             Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 1 of 171




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                            ENTERED
                                                                                                                     04/04/2020
                                                             §
       In re:                                                §
                                                             §      Chapter 11
       MARSHALL BROADCASTING                                 §
       GROUP, INC., 1                                        §      Case No. 19-36743 (DRJ)
                                                             §
                 Debtor.                                     §
                                                             §
AMENDED ORDER APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE
     DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS
                        [Relates to Docket No. 113, 157]

                Upon the motion [Docket No. 113] (the “Motion”), 2 filed by Marshall Broadcasting Group,

   Inc., the above-captioned debtor and debtor in possession (the “Debtor”), for entry of an order (this

   “Order”) pursuant to 11 U.S.C. §§ 363 and 365 and Rules 2002, 6004, and 6006 of the Federal

   Rules of Bankruptcy Procedure approving (a) the proposed sale under the terms of the Asset

   Purchase Agreement by and between the Debtor and Mission Broadcasting, Inc. (the “Buyer”), a

   true and correct copy of which is attached hereto as Exhibit 1, (and together with all schedules

   attached thereto and all other documents contemplated thereby including the TSA (as defined

   below), collectively, the “APA) of substantially all of the Debtor’s assets free and clear of all liens,

   claims, encumbrances and interests (other than the Assumed Liabilities set forth in the APA), and

   (b) the assumption and assignment of executory contracts and unexpired leases of the Debtor as

   may be requested by the Buyer and the proposed cure amounts with respect thereto (the “Cure

   Amount”), all as more fully set forth in the Motion; and the Court being satisfied that the relief

   requested in the Motion is necessary and in the best interests of the Debtor and its estate and



   1
       The last four digits of Debtor’s federal tax identification number are (7805).
   2
       Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the APA.


   4824-6337-1960.1
   114946002v8
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 2 of 171




creditors; and it appearing that sufficient notice of the Motion has been given, and that no other or

further notice is required; and this Court having reviewed the Motion and having considered the

evidence and arguments presented at hearing on March 30, 2020 (the “Sale Hearing”); and this

Court having considered (i) the Declaration of Philip de Roziere in Support of Sale [Docket No.

205] (the “de Roziere Declaration”); (ii) the Declaration of Drew McManigle in Support of Sale

[Docket No. 206] (the “McManigle Declaration”); (iii) the Declaration of Dennis Thatcher in

Support of Sale [Docket No. 207] (the “Thatcher Declaration”); and (iv) the Declaration of Pluria

Marshall, Jr. in Support of Sale [Docket No. 208] (the “Marshall Declaration”); and this Court

having determined that the legal and factual bases set forth in the Motion, the de Roziere

Declaration, the McManigle Declaration, the Thatcher Declaration, the Marshall Declaration and

at the Sale Hearing establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor, the Court hereby finds as follows: 3

    I.   Jurisdiction and Statutory Predicates.

         A.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         B.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and (O).

         C.        The statutory predicates for the relief ordered herein are sections 105, 363 and 365

of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9014 and Paragraph 28 of the

Procedures for Complex Chapter 11 Cases in the Southern District of Texas.

         D.        The relief requested in the Motion is in the best interests of the Debtor, its estate,

creditors, and other parties in interest.




3
  The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law for
the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings
of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of fact,
they are adopted as such.



4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 3 of 171




 II. Notice.

         E.        Proper, timely, adequate, and sufficient notice of (a) the Motion, (b) the Bid

Deadline of March 17, 2020 (the “Bid Deadline”) pursuant to the Bid Procedures Order (as defined

below) (c) the sale of the Purchased Assets (as defined below) to Buyer (as defined below) pursuant

to (i) the bidding procedures authorized by the Court in the Bid Procedures Order (the “Bidding

Procedures”) and (ii) the APA and the transactions contemplated in connection therewith (the

“Sale”), (d) the assumption and assignment to the Buyer of certain executory contracts and

unexpired leases as described and identified more fully in the APA (the “Assumed Contracts”), (e)

the Cure Amounts, (f) the Sale Hearing, and (g) all deadlines related thereto, has been provided by

the Debtor in its (i) Notice of Bid Deadline, Auction and Sale Hearing [Docket No. 160] (the “Sale

Notice”), the Cure Notice (as defined below) and the Notice of Successful Bidder (as defined

below), as relevant, in accordance with sections 102(1), 363, and 365 of the Bankruptcy Code and

Bankruptcy Rules 2002, 6004, 9007, 9008, and 9014, and in compliance with the Order (A)

Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction

Date, and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving

Cure Procedures and the Form and Manner of Notice Thereof [Docket No. 157] (the “Bid

Procedures Order”), to each party entitled thereto. A reasonable opportunity to object or be heard

regarding the requested relief has been afforded to all interested persons and entities.

         F.        The Debtor further filed with the Court and served upon the non-Debtor

counterparties to the Assumed Contracts a Notice of Executory Contracts and Unexpired Leases

Subject to Possible Assumption and Assignment and Proposed Cure Amounts, identifying, among

other things, the Cure Amounts [Docket No. 175] (as amended by Docket Nos. 176 and 177,

collectively, the “Cure Notice”), in accordance with the Bid Procedures Order. The service of the




4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 4 of 171




Cure Notice was sufficient under the circumstances and in full compliance with the Bid Procedures

Order, and no further notice need be provided in respect of the Debtor’s assumption and

assignment to the Buyer of the Assumed Contracts, the Cure Amounts, or the Sale. All non-Debtor

counterparties to the Assumed Contracts have had an adequate opportunity to object to the

assumption and assignment of the Assumed Contracts and the Cure Amounts in accordance with

the Cure Notice. Objections to cure amounts were filed by American Towers LLC [Docket No.

196] (the “American Towers Objection”), Nexstar Broadcasting, Inc., (“Nexstar”) [Docket No.

201] (the “Nexstar Objection”) and Warner Bros. Domestic Television Distribution [Docket No.

202] (the “WB Objection”). A reservation of rights was filed by Fox Broadcasting Company and

Fox News Network (collectively, “Fox”) [Docket No. 200] (the “Fox Reservation”).

         G.        The notice described in the foregoing paragraphs is good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the Sale (and

the transactions contemplated in connection therewith), the assumption and assignment to the

Buyer of the Assumed Contracts, the Cure Amounts, the Sale Hearing, and all deadlines related

thereto is or shall be required.

III. Seller’s Authorization.

         H.        The assets being sold to Buyer (the “Purchased Assets” as defined in the APA), as

more fully described in the APA between the Debtor and Buyer whereby the Debtor has agreed to

sell the Purchased Assets to Buyer, constitute property of the Debtor’s bankruptcy estate and title

thereto is vested in the Debtor’s estate, within the meaning of section 541 of the Bankruptcy Code.

         I.        The Debtor (i) has full corporate power and authority to execute the APA, and the

Sale by the Debtor to the Buyer has been duly and validly authorized by all necessary corporate

action, including approval from the Board of Directors, the Independent Director (as defined




4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 5 of 171




below) and the Debtor’s sole shareholder, (ii) has all of the corporate power and authority

necessary to consummate the Sale and all transactions contemplated by the APA, (iii) has taken all

corporate action necessary to authorize and approve the APA and the consummation by the Debtor

of the Sale and all transactions contemplated thereby, and (iv) requires no consents or approvals

that have not been obtained, other than the Court’s entry of this Order and those expressly provided

for in the APA to consummate such transactions, including but not limited to, approval by the

Federal Communications Commission (“FCC”).

IV. Highest and Best Offer.

         J.        The Sale is duly authorized pursuant to sections 363(b)(1) and 363(f) of the

Bankruptcy Code and Bankruptcy Rule 6004(f). As demonstrated by (i) the testimony and other

evidence adduced at the Sale Hearing and (ii) the representations of counsel made on the record at

the Sale Hearing, the Debtor has marketed the Purchased Assets and conducted all aspects of the

sale process at arms’ length, in good faith, and in compliance with the Bidding Procedures and Bid

Procedures Order. The marketing process undertaken by the Debtor and its professionals, agents,

and other representatives with respect to the Purchased Assets has been adequate and appropriate

and reasonably calculated to maximize value for the benefit of all stakeholders. The Bidding

Procedures were duly noticed and were substantively and procedurally fair to all parties. The APA

constitutes the highest and best offer for the Purchased Assets.

 V. AMBE Bid; No Auction.

         K.        On February 14, 2020, the Debtor filed a Notice of Stalking Horse Bidder [Docket

No. 158], pursuant to which it designated Allen Media Broadcasting Evansville, Inc. (“AMBE”)

as the stalking horse bidder on the terms set forth in the Asset Purchase Agreement submitted by

AMBE dated February 14, 2020. The Buyer timely submitted its bid, and no bids other than the




4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 6 of 171




Buyer’s bid and AMBE’s bid were received by the Bid Deadline of March 17, 2020. Based on

AMBE’s noncompliance with certain provisions of the Bidding Procedures, the Debtor determined

not to proceed with AMBE as the Stalking Horse Bidder and accordingly, on March 21, 2020,

filed its Notice of Cancellation of Auction [Docket No. 194] cancelling the Auction in accordance

with the Bidding Procedures.

VI. Successful Bid.

         L.        The Debtor, including the independent director, Drew McManigle (the

“Independent Director”), who was appointed and vested with certain decision-making authority

related to the sale process pursuant to the Final Order (I) Authorizing the Debtor to Use Cash

Collateral, (II) Granting Certain Protections to Prepetition Lender, and (III) Modifying the

Automatic Stay [Docket No. 107] (the ”Final Cash Collateral Order”), determined in a valid and

sound exercise of its business judgment that the transactions contemplated by the APA were the

highest or otherwise best bid and, therefore, Buyer’s bid was designated as the successful bid (the

“Successful Bid”).        On March 27, 2020, the Debtor filed its Notice of Successful Bidder

[Docket No. 198] (the “Notice of Successful Bidder”), identifying the Buyer as the Successful

Bidder for the Purchased Assets in accordance with the Bid Procedures Order. As established by

the record of the Sale Hearing, the Bid Procedures Order has been complied with in all material

respects by the Debtor and the Buyer. The Bidding Procedures afforded a full, fair, and reasonable

opportunity for any entity or person to make a higher or otherwise better offer to purchase the

Purchased Assets.

VII. Credit Bid

         M.        As set forth more fully in the Final Cash Collateral Order, and subject to the terms

thereof, the MBG Secured Obligations (as defined in the Final Cash Collateral order) are legal,




4824-6337-1960.1
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 7 of 171




 valid, binding obligations of the Debtor and provide MBG with a secured, allowed claim against

 the Debtor that is allowed and not subject to offset, challenge, counterclaim or offset of any kind

 in the amount of $49,013,808.90. Pursuant to applicable law, including section 363(k) of the

 Bankruptcy Code and in accordance with the Final Cash Collateral Order, the Buyer is authorized

 to credit bid the full amount of the MBG Obligations plus Adequate Protection Obligations.

 Pursuant to the APA, the Buyer has submitted a credit bid of $ 49,013,808.90 of the Obligations

 (the “Credit Bid”). The Credit Bid is a valid and proper consideration pursuant to sections 363(b)

 and 363(k) of the Bankruptcy Code and the Final Cash Collateral Order.

VIII. Best Interests of the Estate.

          N.        Approval of the APA and consummation of the Sale are in the best interests of the

 Debtor, its creditors, its estate, and other parties in interest.

          O.        The Debtor has demonstrated both (i) good, sufficient, and sound business purposes

 and justifications and (ii) compelling circumstances for this Court to approve the APA and

 consummation of the Sale pursuant to section 363(b) of the Bankruptcy Code prior to and outside

 of a plan of reorganization because of the Debtor’s current financial position.

 IX. Good Faith Purchaser.

          P.        The APA was negotiated, proposed, and entered into by the Debtor and the Buyer

 without collusion, in good faith, and on an arms’-length basis.

          Q.        Neither the Debtor, nor the Buyer, nor any affiliate of the Buyer has engaged in any

 conduct that would cause or permit the APA to be avoided under section 363(n) of the Bankruptcy

 Code. The Buyer is purchasing the Purchased Assets in good faith and is a good-faith buyer within

 the meaning of section 363(m) of the Bankruptcy Code. The Buyer is not an “insider” of the




 4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 8 of 171




Debtor, as that term is defined in section 101(31) of the Bankruptcy Code. The Buyer is therefore

entitled to all of the protections afforded thereby.

         R.        The consideration provided by the Buyer for the Purchased Assets pursuant to the

APA is (a) reasonably equivalent value under the Bankruptcy Code and any Uniform Fraudulent

Transfer Act, (b) fair consideration under any Uniform Fraudulent Conveyance Act, and (c)

reasonably equivalent value, fair consideration, fair salable value, and fair value under any such

laws as applicable or any other applicable laws of the United States, any state, territory, or

possession thereof, or the District of Columbia. Neither the Debtor nor the Buyer has entered into

the APA or is consummating the Sale with any fraudulent or otherwise improper purpose.

 X. Free and Clear.

         S.        As of the Closing, pursuant and subject to the terms of the APA, the transfer of the

Purchased Assets and the Sale will effect a legal, valid, enforceable, and effective transfer of the

Purchased Assets and will vest the Buyer with all of the Debtor’s right, title, and interest in the

Purchased Assets, free and clear of (i) all liens (including any liens as that term is defined in section

101(37) of the Bankruptcy Code) and encumbrances relating to, accruing, or arising at any time

prior to the Closing Date (collectively, the “Liens”) and (ii) all debts arising under, relating to, or

in connection with any act of the Debtor or claims (as that term is defined in section 101(5) of the

Bankruptcy Code), liabilities, obligations, demands, guaranties, options, rights, contractual

commitments, restrictions, interests of any kind or nature, mortgages, easements, hypothecations,

charges, indentures, loan agreements, instruments, collective bargaining agreements, leases,

licenses, deeds of trust, security interests, conditional sale or other title retention agreements,

pledges, judgments, claims for reimbursement, contribution, indemnity, exoneration,

infringement, products liability, covenant or other restrictions of any kind, restrictions, defects of title,




4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 9 of 171




attachments rights of first refusal, charges of interests of any kind or nature, if any, including,

without limitation, any restriction of use or transfer, voting, transfer, receipt of income or other

exercise of any attributes of ownership, alter-ego, and matters of any kind and nature, whether

arising prior to or subsequent to the commencement of these cases, and whether imposed by

agreement, understanding, law, equity, or otherwise, known or unknown, contingent or matured,

liquidated or unliquidated, and all rights and remedies with respect thereto (i) that purport to give

to any party a right of setoff or recoupment against, or a right or option to effect any forfeiture,

modification, profit sharing interest, right of first refusal, purchase or repurchase right or option,

or termination of, any of the Debtor’s or the Buyer’s interests in the Purchased Assets, or any

similar rights (collectively, as defined in this clause (ii), “Claims”), relating to, accruing or arising

at any time prior to the Closing, with the exception of any Permitted Encumbrances and Cure

Amounts.

         T.        The Buyer would not have entered into the APA and would not have consummated

the Sale, thus adversely affecting the Debtor, its estate, and its creditors, if both (i) the Sale and (ii)

the assumption and assignment of the Assumed Contracts to the Buyer were not free and clear of

all Liens, Claims, Encumbrances, and other interests of any kind or nature whatsoever, with the

exception of Permitted Encumbrances, Cure Amounts and Assumed Liabilities.

         U.        The Buyer and its affiliates and their respective predecessors, successors, assigns,

past, present and future members, partners, principals, directors, officers, shareholders, supervisor,

managers, employees, agents, representatives and advisors (collectively, the “Buyer Entities”) (1)

are not successors (and shall not be deemed successors) to the Debtor or its estate by reason of any




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 10 of 171




theory of law or equity, and (2) shall not assume or in any way be responsible for any liability or

obligation of the Debtor and/or its estate, except as otherwise expressly provided in the APA. 4

XI. Section 363(f) is Satisfied.

         V.        The Debtor may sell the Purchased Assets free and clear of all Liens, Claims,

Encumbrances, and other interests of any kind or nature whatsoever, because, in each case, one or

more of the standards set forth in section 363(f)(l)-(5) of the Bankruptcy Code has been satisfied.

All parties in interest, including, without limitation, any holders of Liens, Claims, Encumbrances,

and other interests and any other non-Debtor counterparties to the Assumed Contracts, that did not

object, or who withdrew their objection, to the Sale, the Motion, the assumption and assignment

of the applicable Assumed Contract or the associated Cure Amount have consented to the relief

granted herein pursuant to section 363(f)(2) of the Bankruptcy Code.

XII. Assumption and Assignment of the Assumed Contracts

         W.        The Debtor has demonstrated that the assumption and assignment of the Assumed

Contracts to the Buyer in connection with the consummation of the Sale is an exercise of the

Debtor’s sound business judgment and is in the best interests of the Debtor, its estate and creditors,

and other parties in interest. The Assumed Contracts being assigned to the Buyer are an integral

part of the APA and the Sale and, accordingly, the assumption and assignment of the Assumed

Contracts is reasonable and enhances the value of the Debtor’s estate.                               Any non-Debtor

counterparty to an Assumed Contract that has not actually filed with the Court an objection to such




4
          For the avoidance of doubt, Nexstar Broadcasting Inc. and Nexstar Media Group, and each of their respective
affiliates, predecessors, successors, assigns, past, present and future members, partners, principals, directors, officers,
shareholders, supervisor, managers, employees, and agents (collectively, the “Nexstar Entities”), are not “Buyer
Entities” and shall not be entitled to any of the protections herein afforded to the Buyer Entities.




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 11 of 171




assumption and assignment in accordance with the terms of the Bid Procedures Order and Cure

Notice is deemed to have consented to such assumption and assignment.

         X.        The Debtor and the Buyer, as applicable under the APA, have, including by way of

entering into the APA, and agreeing to the provisions relating to the Assumed Contracts therein,

(i) cured, or provided adequate assurance of cure, of any default existing prior to the date hereof

under any of the Assumed Contracts, within the meaning of section 365(b)(l)(A) of the Bankruptcy

Code, and (ii) provided compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the date hereof under any of

the Assumed Contracts, within the meaning of section 365(b)(1)(B) of the Bankruptcy Code, and

the Buyer has, based upon the record of these proceedings, provided adequate assurance of its

future performance of and under the Assumed Contracts, within the meaning of sections 365(b)(1)

and 365(f)(2) of the Bankruptcy Code. No default exists in the Debtor’s performance under the

Assumed Contracts as of the Closing Date other than the failure to pay Cure Amounts or defaults

that are not required to be cured as contemplated in section 365(b)(1)(A) of the Bankruptcy Code.

The Buyer’s promise under the APA to perform the obligations under the Assumed Contracts after

the Closing shall constitute sufficient adequate assurance of future performance under the

Assumed Contracts being assigned to the Buyer within the meanings of sections 365(b)(1)(C) and

(f)(2)(B) of the Bankruptcy Code. The Cure Amounts are hereby found to be the sole amounts

necessary to cure any and all defaults under the Assumed Contracts under section 365(b) of the

Bankruptcy Code.

         Y.        The Buyer is hereby substituted for all purposes as a party to all Assumed Contracts

in the place of the Debtor. Buyer shall have any and all rights and benefits of the Debtor under all

such Assumed Contracts without interruption or termination of any kind, and all terms applicable




4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 12 of 171




 to the Debtor shall apply to the Buyer as if such Assumed Contracts were amended to replace the

 Debtor with the Buyer..

XIII. Immediate Effect of Order /Waiver of Stay

          Z.        Time is of the essence in consummating the Sale. The consummation of the Sale

 as soon as practicable is necessary both to preserve and maximize the value of the Debtor’s assets

 for the benefit of the Debtor, its estate, its creditors, interest holders and all other parties in interest

 in the chapter 11 case, and to provide the means for the Debtor to maximize creditor and interest

 holder recoveries. The Court expressly finds that there is no just reason for delay in the

 implementation of this Order, waives any stay including as contemplated by Bankruptcy Rules

 6004 and 6006, directs that this Order be effective immediately upon its entry, and expressly directs

 entry of this Order as set forth herein.

  NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

          1.        Relief Granted; Objections Overruled. The Motion (as it pertains to approval of

 the matters set forth herein) is GRANTED as set forth herein and the Sale contemplated thereby

 and by the APA is approved as set forth in this Order. Except for those objections to any cure

 amount, adequate assurance, or both referenced in paragraphs 30 and 31 in this Order, all of which

 are expressly reserved for future determination, any objections that have not been previously

 resolved or withdrawn are overruled on the merits.

          2.        Approval of APA. The APA, and all other ancillary documents, including all of

 the terms and conditions thereof, is hereby approved.

          3.        Authorization. Pursuant to section 363(b) of the Bankruptcy Code, the Debtor is

 authorized and directed to execute and deliver, perform under, consummate, implement, comply

 with and close fully the APA subject to the receipt of approval by the FCC, together with all




 4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 13 of 171




additional instruments and documents that may be reasonably necessary or desirable to implement

the APA and the Sale, consummate the Sale pursuant to and in accordance with the terms and

conditions of the APA including, but not limited to, receipt of the approval by the FCC, and to take

all further actions as may be reasonably requested by the Buyer for the purpose of assigning,

transferring, granting, conveying and conferring to the Buyer or reducing to possession, the

Purchased Assets, or as may be reasonably necessary or appropriate to the performance of the

obligations as contemplated by the APA.

         4.        Binding Effect. This Order and the APA shall be binding in all respects upon the

Debtor and its estate, successors, and assigns, all creditors of and equity holders in the Debtor, and

any and all other parties in interest, including, without limitation, any and all holders of Liens,

Claims, encumbrances, and other interests (including holders of any rights or claims based on any

putative successor or transferee liability) of any kind or nature whatsoever in the Purchased Assets,

all non-Debtor parties to the Assumed Contracts, and any trustee or successor trustee appointed in

these chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code. The APA

and the Sale are not subject to rejection or avoidance (whether through any avoidance or recovery,

claim, action, or proceeding arising under chapter 5 of the Bankruptcy Code or under any similar

state or federal Law or any other cause of action) by the Debtor, any chapter 7 or chapter 11 trustee

of the Debtor’s bankruptcy estates or any other person or entity. The APA, this Order, and the

Debtor’s obligations therein and herein shall not be altered, impaired, amended, rejected,

discharged, or otherwise affected by any chapter 11 plan proposed or confirmed in these

bankruptcy cases, any order confirming any chapter 11 plan, or any subsequent order of this Court

without the prior written consent of the Buyer. Nothing contained in any chapter 11 plan confirmed

in these chapter 11 cases or the confirmation order confirming any such chapter 11 plan shall




4824-6337-1960.1
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 14 of 171




conflict with or derogate from the provisions of the APA or this Order. This Order and the APA

shall inure to the benefit of the Debtor, its estate, its creditors, the Buyer, and their respective

successors and assigns.

         5.        Good Faith Purchaser. The Buyer is a good faith purchaser of the Purchased

Assets and is hereby granted and is entitled to all of the protections provided to a good faith

purchaser under section 363(m) of the Bankruptcy Code. Pursuant to section 363(m) of the

Bankruptcy Code, if any or all of the provisions of this Order are hereafter reversed, modified or

vacated by a subsequent order of the Bankruptcy Court or any other court, such reversal,

modification or vacatur shall not affect the validity and enforceability of any sale, transfer or

assignment under the APA or obligation or right granted pursuant to the terms of this Order (unless

stayed pending appeal prior to the Closing Date) and, notwithstanding any reversal, modification

or vacatur, any sale, transfer or assignment, shall be governed in all respects by the original

provisions of this Order or the APA, as the case may be.

         6.        Section 363(n) of the Bankruptcy Code. The sale approved by this Order is not

subject to avoidance or any recovery of damages pursuant to section 363(n) of the Bankruptcy

Code.

         7.        Modifications.   The APA and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto in a writing signed

by both parties in accordance with the terms thereof, without further order of this Court, provided

that any such modification, amendment, or supplement does not have a material adverse effect on

the Debtor’s estate.

         8.        Valid Transfer. Except as expressly permitted or otherwise specifically provided

for in the APA or this Order, including, but not limited to, the FCC approval, pursuant to sections




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 15 of 171




105(a), 363(b), 363(f), 365(b), 365(f) of the Bankruptcy Code or any other applicable section of

the Bankruptcy Code, upon the Closing, the Purchased Assets shall be transferred to the Buyer,

and such transfer shall constitute a legal, valid, binding and effective transfer of the Purchased

Assets free and clear of all Liens, Claims, Encumbrances, and other interests of any kind or nature

whatsoever pursuant to section 363(f) of the Bankruptcy Code. Upon the Closing, the Buyer shall

take title to and possession of the Purchased Assets subject only to the Assumed Liabilities and

Permitted Encumbrances.

         9.        Free and Clear. Except as expressly permitted or otherwise specifically provided

by the APA or this Order, all persons and entities (as defined in section 101(15) of the Bankruptcy

Code), including, but not limited to, all lenders, debt security holders, equity security holders,

governmental, tax, and regulatory authorities, parties to executory contracts and unexpired leases,

creditors holding Liens or claims of any kind or nature whatsoever against or in the Debtor or any

of the Purchased Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated) arising under or out of, in connection with,

or in any way relating to, the Debtor, the Purchased Assets, the operation of the Debtor’s business

prior to the Closing, or the transfer of the Purchased Assets to the Buyer, hereby are forever barred,

estopped, and permanently enjoined from asserting any Liens or Claims of any kind or nature

whatsoever, against the Buyer and its successors, designees, assigns, or property, or the Purchased

Assets conveyed in accordance with the APA. On the Closing Date, each of the Debtor’s creditors

is authorized to execute such documents and take all other actions as may be deemed by the Buyer

to be necessary or desirable to release Liens or Claims on the Purchased Assets, if any, as provided

for herein, as such Liens or Claims may have been recorded or may otherwise exist. This Order

(a) shall be effective as a determination that, upon the Closing, all Liens, Claims, Encumbrances,




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 16 of 171




and other interests of any kind or nature whatsoever existing as to the Purchased Assets prior to

the Closing have been unconditionally released, discharged, and terminated and that the

conveyances described herein have been effected, and (b) shall be binding upon and shall govern

the acts of all entities including, without limitation, all filing agents, filing officers, title agents,

title companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, federal, state, foreign, and local officials,

and all other persons and entities who may be required by operation of law, the duties of their

office, or contract, to accept, file, register or otherwise record or release any documents or

instruments, or who may be required to report or insure any title or state of title in or to, the

Purchased Assets.

         10.       No Responsibility. For the avoidance of doubt, unless set forth in the APA, the

Buyer shall not be responsible for any Liens, Claims, Encumbrances, interests and Excluded

Liabilities (other than Assumed Liabilities), including in respect of the following: (i) any labor or

employment agreements; (ii) any mortgages, deeds of trust and security interests; (iii) any

intercompany loans and receivables between the Debtor and its owners,(iv) any pension,

multiemployer plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of the

Employee Retirement Income Security Act of 1974 (“ERISA”)), health or welfare, compensation

or other employee benefit plans, agreements, practices and programs, (v) any other employee,

worker's compensation, occupational disease or unemployment or temporary disability related

claim, including, without limitation, claims that might otherwise arise under or pursuant to (a)

ERISA, (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the

Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age

Discrimination and Employee Act of 1967 and Age Discrimination in Employment Act, as




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 17 of 171




amended, (g) the Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus Budget

Reconciliation Act of 1985, (i) state discrimination laws, (j) state unemployment compensation

laws or any other similar state laws, or (k) any other state or federal benefits or claims relating to

any employment with the Debtor or any of its predecessors; (vi) liabilities arising under any

Environmental Laws with respect to any assets owned or operated by the Debtor at any time prior

to the Closing Date; (vii) any bulk sales or similar law; (viii) any tax statutes or ordinances,

including, without limitation, the Internal Revenue Code of 1986, as amended; and (ix) any

Excluded Liabilities.

         11.       Operation of the Business Prior to Closing. Until the Closing, the Debtor shall

operate the business (including the Purchased Assets) in accordance with section 11 of the Final

Cash Collateral Order and Section 5.4 of the APA.

         12.       Possession. All persons and entities that are in possession of some or all of the

Purchased Assets on the Closing Date are directed to surrender possession of such Purchased

Assets to the Buyer or its assignee as of the Closing Date.

         13.       Release of Liens. If any person or entity that has filed financing statements,

mortgages, mechanic’s liens, lis pendens, or other documents or agreements evidencing Liens in

the Purchased Assets conveyed pursuant to the APA and this Order has not delivered to the Debtor,

prior to the Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of all Liens which the person or entity has with

respect to the Purchased Assets or otherwise, then (a) the Debtor is hereby authorized to execute

and file such statements, instruments, releases and other documents on behalf of the person or

entity with respect to the Purchased Assets, and (b) the Buyer is hereby authorized to file, register,

or otherwise record a certified copy of this Order, which, once filed, registered, or otherwise




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 18 of 171




recorded, shall constitute conclusive evidence of the release of all Liens in the Purchased Assets

of any kind or nature whatsoever. Notwithstanding the foregoing, the provisions of this Order

authorizing the sale and assignment of the Purchased Assets free and clear of Liens, interests and

the Excluded Liabilities shall be self-executing, and neither the Debtor nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents or other

instruments in order to effectuate, consummate and implement the provisions of this Order.

         14.       Wind Down Amount.      The APA provides for a “Wind Down Amount,” which

shall be used to pay certain accrued and unpaid allowed expenses of the Debtor after closing of

the Sale solely as set forth in the APA and solely in accordance with the budget attached hereto as

Exhibit 2 (the “Wind Down Budget”). At Closing, the Debtor shall provide an estimate of all

accrued and unpaid fees, disbursements, costs, and expenses (the “Professional Fees”) incurred by

professionals or professional firms retained by the Debtor or its estate pursuant to sections 327,

328 or 363 of the Bankruptcy Code which Professional Fees were incurred (regardless of when

invoiced or applied for) prior to the Closing and are expressly provided for in the Approved Budget

(as defined in the Final Cash Collateral Order (the “Pre-Closing Fee Estimate”). An amount equal

to the Pre-Closing Fee Estimate shall be added to the “Wind Down Amount” set forth in the APA

and included in the Wind Down Budget, and such amounts shall only be paid to such professionals

in accordance with the Approved Budget and upon allowance by the Court. Any amounts in the

Wind Down Budget budgeted for Professional Fees for the period after Closing shall only be

distributed to such professionals upon further order of the Court upon motion. Any residual

amount remaining after payment of the allowed items contained within the Wind Down Budget

shall be promptly delivered to the Buyer without further order of the Court. Notwithstanding

anything to the contrary in this Order or APA, at Closing, the Buyer shall have the right (in its sole




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 19 of 171




discretion) to assume (upon written notice to the Debtor) any item in the Wind Down Budget,

which will reduce the Wind Down Amount on a dollar for dollar basis. For the avoidance of doubt,

unless expressly assumed by the Buyer in its sole discretion, the Buyer shall have no responsibility

for the payment or reimbursement of any amounts set forth in the Wind Down Budget, and nothing

in this Order or otherwise shall be construed to obligate the Buyer to guarantee that the Debtor has

sufficient cash on hand at Closing to fund the Wind Down Amount.

         15.       Authorization of Assumption and Assignment. The Debtor is hereby authorized

to and shall, in accordance with sections 105(a) and 365 of the Bankruptcy Code, and upon

payment of the applicable Cure Amounts (if any) by the Buyer, (a) assume the Assumed Contracts,

(b) assign the Assumed Contracts to the Buyer, effective upon and subject to the occurrence of the

Closing, free and clear of all Liens, Claims, Encumbrances, and other interests of any kind or

nature whatsoever, which Assumed Contracts by operation of this Order, shall be deemed assumed

and assigned effective as of the Closing, and (c) execute and deliver to the Buyer such documents

or other instruments as may be necessary to assign and transfer the Assumed Contracts to the

Buyer. The Buyer’s assumption on the terms set forth in the APA of the Assumed Contracts, is

hereby approved, and all requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the assumption and assignment of the Assumed Contracts by the Debtor to

the Buyer have been satisfied.

         16.       Anti-Assignment Provisions Unenforceable. Upon assignment to the Buyer, (i)

the Assumed Contracts shall remain in full force and effect for the benefit of the Buyer in

accordance with their respective terms, notwithstanding any provision in any such Assumed

Contract (including those of the type described in sections 365(b)(2) and (f) of the Bankruptcy

Code) that (a) prohibits, restricts, limits, or conditions such assignment or transfer, or (b) allows




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 20 of 171




the non-Debtor party to such Assumed Contract to terminate, recapture, impose any penalty,

condition on renewal or extension, or modify any term or condition upon the assignment of such

Assumed Contract. Each non-Debtor party to an Assumed Contract is hereby forever barred,

estopped, and permanently enjoined from asserting any objection to the assumption and

assignment of such non-Debtor party’s Assumed Contract including, without limitation, that its

consent is necessary for such assumption and assignment; provided further that any provision in

any Assumed Contract that prohibits or conditions the assignment of such Assumed Contract on

the consent of the non-Debtor counterparty thereto shall be unenforceable and of no force and

effect.

          17.      Substitution of Buyer. Upon assignment to the Buyer, in accordance with sections

363 and 365 of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested in all right,

title, and interest of the Debtor in each Assumed Contract free and clear of Liens, Claims,

encumbrances, and other interests of any kind or nature whatsoever. The Buyer is hereby

substituted for all purposes solely related to the Purchased Assets as a party to all Assumed

Contracts in the place of the Debtor, and the Buyer shall have any and all rights and benefits of the

Debtor related to the Purchased Assets under all such Assumed Contracts without interruption or

termination of any kind, and all terms applicable to the Debtor solely related to the Purchased

Assets shall apply to the Buyer as if such Assumed Contracts were amended to replace the Debtor

with the Buyer.

          18.      Cure. All defaults or other obligations of the Debtor under the Assumed Contracts

arising prior to the Closing (without giving effect to any acceleration clauses or any default

provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) as to which no

objections were interposed and remain pending as of the date of this Order are deemed satisfied




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 21 of 171




by the payment of the proposed amount necessary, if any, to cure all monetary defaults, if any,

under such Assumed Contract in those amounts set forth in the Cure Notice, which was served in

compliance with the Bid Procedures Order, and which were satisfied, or shall be satisfied as soon

as practicable, as provided in the APA. For all Assumed Contracts for which a Cure Notice was

served, the Buyer is authorized and directed to pay all Cure Amounts required to be paid by such

parties in accordance with the APA upon the later of (a) the Closing or (b) for any Assumed

Contract for which an objection has been filed to the assumption and assignment of such agreement

or the Cure Amounts relating thereto and such objection remains pending as of the date of this

Order, within ten (10) business days of the resolution of such objection by settlement or order of

this Court. Any non-Debtor counterparty to an Assumed Contract that has not filed an objection

on or before the deadline as set forth in the relevant Cure Notice shall thereafter be barred from

objecting or asserting monetary or non-monetary defaults with respect to any such Assumed

Contract other than the applicable amount set forth in the Cure Notice, and such Assumed Contract

shall be deemed assumed by the Debtor and assigned to the Buyer on the Closing Date.

         19.       Addition or Removal of Contracts. The Buyer is authorized, in its sole discretion,

to add or remove any contracts from Schedule 2.1(j) to the APA, the list of those Contracts and

Real Property Leases that Buyer elects to have assumed and assigned to Buyer, in accordance with

the APA. Notwithstanding anything in this Order or the APA, none of the 33 contracts listed under

the heading Contracts with Fox Broadcasting Company, LLC shall be removed from schedule

2.1(j) without the consent of Fox Broadcasting Company, LLC and Fox News Network, L.L.C.

         20.       No Claims Against Buyer. Upon the Closing and payment of any Cure Amount,

each non-Debtor party to an Assumed Contract shall be forever barred, estopped, and permanently

enjoined from asserting against the Buyer or any of its affiliates, or the property of any of them,




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 22 of 171




any default, breach, claims of pecuniary losses arising from the Assumed Contract and existing as

of the Closing or by reason of Closing, action, liability, or other cause of action existing as of the

date of the Sale Hearing whether asserted or not, or, against the Buyer or any of its affiliates, any

counterclaim, defense, setoff or any other claim asserted or assertable against the Debtor.

         21.       Adequate Assurance. The Buyer has provided adequate assurance of its future

performance under the relevant Assumed Contracts within the meaning of sections 365(b)(l)(C) and

365(f)(2)(B) of the Bankruptcy Code (including to the extent, if any, modified by section 365(b)(3) of

the Bankruptcy Code). All other requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the Debtor’s assumption and assignment to the Buyer of the Assumed Contracts

have been satisfied.

         22.       Administrative Expense. Any amounts that become payable by the Debtor to the

Buyer pursuant to the APA and any related agreements executed in connection therewith shall be

paid in accordance therewith; provided that in the event any amounts are not promptly paid to the

Buyer, such amounts shall (a) be entitled to administrative expense claim status under sections

503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code; (b) not be subordinate to any other

administrative expense claim against the Debtor, (c) not be altered, amended, discharged or

affected by any chapter 11 plan proposed or confirmed in these chapter 11 cases without the prior

written consent of the Buyer, (d) be paid by the Debtor in the time and manner provided for in the

APA without further order of this Court, and (e) not be subject to any bar date in these chapter 11

cases or any requirement to file any request for allowance of administrative claim or proof of

claim. For the avoidance of doubt, post-petition amounts incurred by the Debtor and owed to Fox

in the ordinary course of business under the Fox Contracts shall be entitled to administrative

expense priority and paid in accordance with the Cash Collateral Budget and Wind Down Budget

(as applicable). In the event the News Edge fees for KMSS-TV (Shreveport, LA) of $3,560/month


4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 23 of 171




incurred post-petition but prior to Closing are not paid consistent with past practice, such amount

shall be added to the Cash Collateral Budget or Wind Down Budget (as applicable), and paid by

the Debtor.

         23.       Buyer’s Assignment of Rights. At any time prior to the Closing, Buyer may assign

the APA or its rights thereunder to one or more of its affiliates or designees, which shall be entitled

to assume and accede to the APA and to purchase and acquire any or some of the Purchased Assets

in lieu of Buyer, and such affiliate(s) or designee(s) shall be deemed to be Buyer for all purposes

under this Order. Notwithstanding anything in this Order or the APA, any assignment of the Fox

Contracts to any party other than Mission shall require the consent of Fox Broadcasting Company,

LLC and Fox News Network, L.L.C., which shall not be unreasonably withheld.

         24.       No Successor Liability. None of the Buyer Entities are or shall be deemed, as a

result of the consummation of the Sale contemplated herein, to: (a) be legal successors to the

Debtor or its estate by reason of any theory of law or equity, (b) be an affiliate of the Debtor, (c)

have, de facto or otherwise, merged with or into the Debtor, or (d) be an alter ego or a mere

continuation or substantial continuation or successor of the Debtor in any respect. Except as

expressly permitted or otherwise specifically provided for in the APA or this Order, neither the

Buyer nor any of its affiliates shall (i) assume or in any way be responsible for any liability or

obligation of any of the Debtor and/or its estate or (ii) have any liability or responsibility for any

liability or other obligation of the Debtor’s arising under or related to the Purchased Assets or

otherwise. Without limiting the generality of the foregoing, and except as otherwise specifically

provided herein and in the APA, the Buyer and its affiliates shall not be liable for any claims against

the Debtor or its predecessors or affiliates, and the Buyer and its affiliates shall have no successor

or vicarious liabilities of any kind or character including but not limited to any theory of warranty,




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 24 of 171




product liability, environmental, successor or transferee liability, labor law, de facto merger, or

substantial continuity, whether known or unknown as of the Closing, now existing or hereafter

arising, whether fixed or contingent, with respect to the Debtor or any obligations of the Debtor,

including, but not limited to, liabilities on account of any taxes arising, accruing, or payable under,

out of, in connection with, or in any way relating to the operation of the Debtor’s business prior to

the Closing.

         25.       Release of Buyer. Except with respect to the obligations under the Transaction

Documents (as defined below), upon Closing, the Seller and all of its past, present and future

shareholders, partners, members, board of directors and/or supervisors, managers, officers,

employees, agents, representatives and advisors (collectively, the “Seller Entities”) shall

irrevocably and unconditionally release, remise, and forever discharge the Buyer Entities (in any

capacity) from any and all suits, legal or administrative proceedings, Claims, demands, damages,

losses, costs, liabilities, interest or causes of action whatsoever at law or in equity, known or

unknown, which Seller Entities might now or subsequently may have, based on, relating to or

arising out of or in connection with the Debtor, the Debtor’s chapter 11 case, and sale process

including claims for “lender liability” under any theory and any and all claims and causes of action

arising under the Bankruptcy Code or applicable law. For the avoidance of doubt, the release set

forth in this paragraph is not being given by, to, or for the benefit of the Nexstar Entities.

         26.       Release of Seller. Except with respect to the obligations under the Transaction

Documents (as defined below), upon Closing, the Buyer shall irrevocably and unconditionally

release, remise, and forever discharge the Seller Entities (in any capacity) from any and all suits,

legal or administrative proceedings, Claims, demands, damages, losses, costs, liabilities, interest

or causes of action whatsoever at law or in equity, known or unknown, which Seller Entities might




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 25 of 171




now or subsequently may have, based on, relating to or arising out of the Debtor, the Debtor’s

chapter 11 case, or the sale process. For the avoidance of doubt, the release set forth in this

paragraph is not being given by, to, or for the benefit of the Nexstar Entities.

         27.       Prohibition. All persons and entities are hereby forever prohibited and enjoined

from taking any action that would adversely affect or interfere with the ability of the Debtor to sell

and transfer the Purchased Assets to the Buyer in accordance with the terms of the APA and this

Order.

         28.       No Interference. Following the Closing, no holder of a Lien in the Purchased

Assets shall interfere with the Buyer’s title to or use and enjoyment of the Purchased Assets based

on or related to such Lien, or any actions that the Debtor may take in this chapter 11 case or any

successor case.

         29.       Jurisdiction. This Court retains jurisdiction to enforce and implement the terms

and provisions of the APA, all amendments thereto, any waivers and consents thereunder, and each

of the agreements executed in connection therewith in all respects, including, but not limited to,

retaining jurisdiction to: (a) compel delivery of the Purchased Assets or performance of other

obligations owed to the Buyer under the APA, Sale Order, TSA, or any exhibit or ancilliary

agreements in connection with the Sale (collectively, the “Transaction Documents”); (b) resolve

any disputes arising under or related to the Transaction Documents, except as otherwise provided

therein; (c) interpret, implement, and enforce the provisions of the Transaction Documents; (d)

protect the Buyer and its affiliates against (i) any Liens in the Debtor or the Purchased Assets of

any kind or nature whatsoever and (ii) any creditors or other parties in interest regarding the

turnover of the Purchased Assets that may be in their possession; and (e) enforce the provisions of

the Transaction Documents.




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 26 of 171




         30.       American Towers Objection. Notwithstanding anything to the contrary herein,

all rights of American Towers LLC and the Debtor are reserved and preserved with respect to the

American Towers Objection, and all issues related thereto will be resolved either by stipulation of

the parties or Order of the Court at a later date. A hearing on the American Towers Objection, to

the extent not resolved beforehand, is scheduled for April 20, 2020 at 2:00 p.m.

         31.       WB Objection. Notwithstanding anything to the contrary herein, all rights of

Warner Bros. Domestic Television Distribution and the Debtor are reserved and preserved with

respect to the WB Objection, and all issues related thereto will be resolved either by stipulation of

the parties or Order of the Court at a later date. None of the WBDTD Licenses (as that term is

defined in the WB Objection) nor any rights and obligations of the Debtor arising under or in

connection with the WBDTD Licenses will be assumed or assigned by the Debtor until such issues

are so resolved. A hearing on the WB Objection, to the extent not resolved beforehand, is

scheduled for April 20, 2020 at 2:00 p.m.

         32.       Fox Reservation. Any revised Cure Notice shall include identification and notice

to both Fox Broadcasting Company, LLC and Fox News Network, L.L.C. In exchange for the

provisions and consideration granted to Fox herein, Fox agrees that the Fox Reservation has been

resolved.

         33.       Nexstar Objection. Because the Debtor’s agreements with Nexstar are not being

assumed and assigned under the APA, the Nexstar Objection is overruled as moot. Nothing in the

Nexstar Objection or this Order shall in any way determine or affect any rights, claims or causes

of action possessed by the Debtor or Nexstar, and all such rights, claims and causes of are reserved

and preserved in all respects.




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 27 of 171




         34.       FCC. Notwithstanding any other provision of this Order or any other Order of this

Court, no sale, transfer or assignment of any rights and interests of the Debtor in any federal license

or authorization issued by the FCC shall take place prior to the issuance of FCC regulatory

approval for such sale, transfer or assignment pursuant to the Communications Act of 1934, as

amended, and the rules and regulations promulgated thereunder. The FCC’s rights and powers to

take any action pursuant to its regulatory authority, including, but not limited to, imposing any

regulatory conditions on such sales, transfers and assignments and setting any regulatory fines or

forfeitures, are fully preserved, and nothing herein shall proscribe or constrain the FCC’s exercise

of such power or authority to the extent provided by law.

         35.       No Bulk Sales. The so-called “bulk sale” laws or any similar law of any applicable

state or other jurisdiction are waived or inapplicable to the Sale. Except for PVB Advisors LLC,

no brokers were involved in consummating the Sale. The Buyer is not, and will not become,

obligated to pay any fee or commission or like payment to any broker, finder or financial advisor

as a result of the consummation of the Sale based upon any arrangement made by, or on behalf of,

the Debtor.

         36.       Employee Issues. Except as otherwise expressly provided in the APA, the Buyer

shall have no Liability to pay wages, bonuses, severance pay, benefits (including, without

limitation, contributions or payments on account of any under-funding with respect to any and all

pension plans) or any other payment with respect to employees or former employees of the Debtor.

Except as otherwise expressly provided in the APA shall have no Liability with respect to any

collective bargaining agreement, employee pension plan, employee welfare or retention, benefit

and/or incentive plan to which the Debtor is a party and relating to the Purchased Assets (including,

without limitation, arising from or related to the rejection or other termination of any such




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 28 of 171




agreement), and Buyer shall in no way be deemed a party to or assignee of any such agreement,

and no employee of Buyer shall be deemed in any way covered by or a party to any such agreement,

and except as otherwise expressly provided in the APA, all parties to any such agreement are

hereby enjoined from asserting against Buyer any and all Claims arising from or relating to such

agreement.

         37.       TSA. As a condition to the Buyer’s execution of the APA, Pluria Marshall, Jr. has

agreed to execute the Transaction Support Agreement (the “TSA”), attached hereto as Exhibit 3,

pursuant to which, among other things, Mr. Marshall has agreed to support (and not directly or

indirectly oppose or otherwise interfere with) the Sale to the Buyer.

         38.       Nexstar Administrative Expense Claim.         Notwithstanding anything to the

contrary in the APA or in this Order, on the Closing Date, Buyer shall satisfy (whether by cash or,

at Buyer’s election, assumption) the post-petition administrative expense claims (if any) that have

not been otherwise satisfied as of the Closing Date and are otherwise due and owing by the Debtor

to Nexstar under those certain Shared Services Agreements between Nexstar and the Debtor —

one for each of the three stations owned by the Debtor; provided however, Buyer’s obligation

under this paragraph is capped at the lesser of $4.2 million or $600,000 per month from the Petition

Date through the Closing Date.

         39.       Failure to Specify Provision. The failure to specifically include any particular

provision of the APA or other related documents in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the APA and other related

documents be authorized and approved in their entirety.

         40.       Headings. The headings in this Order are for convenience of reference only and

shall not be deemed to modify or limit the provisions of this Order or the APA.




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 29 of 171




         41.       Conflict. To the extent of any conflict between the APA and this Order, the terms

and provisions of this Order shall govern.

         42.       Non-Severable. The provisions of this Order are non-severable and mutually

dependent.

         43.       No Stay of Order. Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this

Order shall be effective and enforceable immediately upon entry and its provisions shall be

self-executing. In the absence of any entity obtaining a stay pending appeal, the Debtor and the

Buyer are free to close the Sale under the APA in accordance with its terms at any time.



       Signed: April 03, 2020.
Signed:             , 2020
                                                DAVID____________________________________
                                                      R. JONES
                                                     DAVID R. JONES
                                                UNITED STATES BANKRUPTCY JUDGE
                                                       UNITED STATES BANKRUPTCY JUDGE




4824-6337-1960.1
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 30 of 171




                                    Exhibit 1

                                      APA




4824-6337-1960.1
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 31 of 171

                                                               Execution Version




                        ASSET PURCHASE AGREEMENT

                                       for

                   the SALE of TELEVISION-RELATED ASSETS

                     KMSS-TV, SHREVEPORT, LOUISIANA
                         KPEJ-TV, ODESSA, TEXAS
                         KLJB, DAVENPORT, IOWA

                                 by and between

                   MARSHALL BROADCASTING GROUP, INC.

                                       and

                        MISSION BROADCASTING, INC.




                            Dated as of March 30, 2020




114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 32 of 171




                                                     Table of Contents

                                                                                                                            Page

ARTICLE I DEFINITIONS .........................................................................................................1
  Section 1.1. Definitions ......................................................................................................1
ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS .....................................10
  Section 2.1. Purchase and Sale of Purchased Assets ........................................................10
  Section 2.2. Excluded Assets ............................................................................................11
  Section 2.3. Assumption of Liabilities..............................................................................12
  Section 2.4. Closing Date .................................................................................................13
  Section 2.5. Purchase Price ...............................................................................................14
  Section 2.6. [INTENTIONALLY OMITTED].................................................................14
  Section 2.7. Closing Date Deliveries ................................................................................14
  Section 2.8. Further Assurances .......................................................................................15
  Section 2.9. Allocation of Purchase Price.........................................................................15
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER ................16
  Section 3.1.  Organization; Capitalization .........................................................................16
  Section 3.2.  Authority of the Seller; Consents and Approvals; No Violations ................16
  Section 3.3.  All Assets ......................................................................................................17
  Section 3.4.  Governmental Permits; FCC Matters ...........................................................17
  Section 3.5.  Real Property Leases ....................................................................................19
  Section 3.6.  Title to Tangible Personal Property ..............................................................19
  Section 3.7.  Contracts .......................................................................................................19
  Section 3.8.  No Violation, Litigation or Regulatory Cause of Action..............................20
  Section 3.9.  Insurance .......................................................................................................20
  Section 3.10. Employees .....................................................................................................21
  Section 3.11. Environmental Protection .............................................................................22
  Section 3.12. Seller’s Broker ..............................................................................................23
  Section 3.13. Affiliate Transactions ...................................................................................23
  Section 3.14. MVPD Matters ..............................................................................................23
  Section 3.15. No Material Changes ....................................................................................23
  Section 3.16. Intellectual Property. .....................................................................................24
  Section 3.17. Tax Matters ...................................................................................................24
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER ..................25
  Section 4.1. Organization..................................................................................................25
  Section 4.2. Authority of the Buyer ..................................................................................25
  Section 4.3. Litigation.......................................................................................................26
  Section 4.4. No Finder ......................................................................................................26
  Section 4.5. Qualifications as FCC Licensee ....................................................................26
  Section 4.6. Financial Capacity; Solvency .......................................................................26
  Section 4.7. Affiliation......................................................................................................27
ARTICLE V ACTION PRIOR TO THE CLOSING DATE ...................................................27
  Section 5.1. Access to the Business ..................................................................................27
  Section 5.2. Notification of Certain Matters .....................................................................27

                                                                 i
114030734v12
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 33 of 171




     Section 5.3.           FCC Consent; Other Consents and Approvals .............................................28
     Section 5.4.           Operations of the Stations Prior to the Closing Date ....................................29
     Section 5.5.           Public Announcement ...................................................................................31
     Section 5.6.           Employees .....................................................................................................31
     Section 5.7.           Assignment/Assumption of Contracts ..........................................................32
     Section 5.8.           Mutual Covenants .........................................................................................33
     Section 5.9.           Tax Cooperation. ..........................................................................................33
ARTICLE VI ADDITIONAL AGREEMENTS .......................................................................34
  Section 6.1. Control of Operations Prior to Closing Date ................................................34
  Section 6.2. Bulk Transfer Laws ......................................................................................34
  Section 6.3. Use of Names ................................................................................................34
  Section 6.4. No Successor Liability. ................................................................................34
  Section 6.5. Transfer Taxes. ............................................................................................34
  Section 6.6. Schedules and Exhibits. ................................................................................35
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE
               SELLER .............................................................................................................35
  Section 7.1.   No Breach of Covenants and Warranties ......................................................35
  Section 7.2.   No Restraint ..................................................................................................35
  Section 7.3.   Certain Governmental Approvals .................................................................36
  Section 7.4.   Closing Deliveries.........................................................................................36
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE
               BUYER...............................................................................................................36
  Section 8.1.   No Breach of Covenants and Warranties ......................................................36
  Section 8.2.   No Restraint ..................................................................................................36
  Section 8.3.   Certain Governmental Approvals .................................................................36
  Section 8.4.   Closing Deliveries.........................................................................................37
  Section 8.5.   Assumed Contracts .......................................................................................37
  Section 8.6.   Other Consents ..............................................................................................37
ARTICLE IX [INTENTIONALLY OMITTED] ......................................................................37
ARTICLE X TERMINATION ...................................................................................................37
  Section 10.1. Termination...................................................................................................37
ARTICLE XI GENERAL PROVISIONS .................................................................................39
  Section 11.1.  Survival of Obligations .................................................................................39
  Section 11.2.  Confidential Nature of Information ..............................................................39
  Section 11.3.  Governing Law .............................................................................................39
  Section 11.4.  Exclusive Jurisdiction; Court Proceedings ...................................................40
  Section 11.5.  Notices ..........................................................................................................40
  Section 11.6.  Successors and Assigns; Third Party Beneficiaries ......................................41
  Section 11.7.  Access to Records after Closing ...................................................................42
  Section 11.8.  Entire Agreement; Amendments ..................................................................42
  Section 11.9.  Interpretation.................................................................................................43
  Section 11.10. Waivers .........................................................................................................43
  Section 11.11. Expenses .......................................................................................................43
  Section 11.12. Partial Invalidity ...........................................................................................43

                                                                    ii
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 34 of 171




   Section 11.13.   Execution in Counterparts ............................................................................44
   Section 11.14.   Disclaimer of Warranties ..............................................................................44
   Section 11.15.   Specific Performance ....................................................................................44
   Section 11.16.   Time of Essence ............................................................................................45
   Section 11.17.   No Recourse ..................................................................................................45




                                                           iii
114030734v12
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 35 of 171




EXHIBITS

Exhibit A      -   Form of Bill of Sale and Assignment and Assumption Agreement
Exhibit B      -   Form of Assignment of Seller FCC Authorizations

SCHEDULES


 1.1(a)        -   Permitted Encumbrances

 2.1(b)        -   Tangible Personal Property

 2.1(j)        -   Assumed Contracts

 2.1(l)        -   Taxes

 2.1(n)        -   Other Purchased Assets

 2.2(e)        -   Excluded Assets

 3.2           -   Consents and Approvals

 3.4(a)(i)     -   Governmental Permits

 3.4(c)        -   FCC Authorizations

 3.5(a)        -   Real Property Leases

 3.5(b)        -   Real Property Leases

 3.7(a)        -   Contracts

 3.8           -   No Violation

 3.9           -   Insurance

 3.10(a)       -   Employees

 3.10(f)       -   Consultants

 3.11          -   Environmental Protection

 3.13          -   Affiliate Transactions

 3.14          -   MVPD

 3.16(i)       -   Intellectual Property

 3.16(ii)      -   Software


                                                iv
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 36 of 171




 3.16(iii)     -   Intellectual Property Agreements

 4.2           -   Buyer Consent

 5.4(b)        -   Operation of the Stations Prior to the Closing Date

 5.7(a)        -   Potential Assumed Contracts and Cure Amounts

 8.6           -   Other Consents




                                               v
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 37 of 171




                             ASSET PURCHASE AGREEMENT

                This ASSET PURCHASE AGREEMENT, dated as of March 30, 2020 (this
“Agreement”), by and between Marshall Broadcasting Group, Inc., a Texas corporation (the
“Seller”) and Mission Broadcasting, Inc., a Delaware corporation (the “Buyer”). Buyer and Seller
are each referred to herein individually as a “Party,” and collectively as the “Parties.”

                                           RECITALS:

               A.    The Seller owns and operates television broadcast stations KMSS-TV,
Shreveport, Louisiana (“KMSS-TV”), KPEJ-TV, Odessa, Texas (“KPEJ-TV”) and KLJB,
Davenport, Iowa (“KLJB”) (collectively, the “Stations”), pursuant to certain authorizations issued
by the Federal Communications Commission (the “FCC”).

                B.      On December 3, 2019 (the “Petition Date”), Seller filed a voluntary petition
for relief in the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”), commencing voluntary proceedings (the “Bankruptcy Case”) pursuant to
chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).

               C.      In connection with the Bankruptcy Case, the Bankruptcy Court has
authorized the Buyer (or its designee or assignee) to credit bid on a dollar-for-dollar basis up to
the full amount of the outstanding Obligations in any sale of all or substantially all of Seller’s
assets pursuant to Section 363 of the Bankruptcy Code.

                D.    Buyer desires to purchase the Purchased Assets and assume the Assumed
Liabilities, and the Seller desires to sell to the Buyer the Purchased Assets and transfer the
Assumed Liabilities, through and as part of the Bankruptcy Case on the terms and subject to the
conditions contained in this Agreement.

               NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties do hereby agree as follows:

                                           ARTICLE I

                                         DEFINITIONS

              Section 1.1.     Definitions. As used in this Agreement, the following terms have
the meanings specified or referred to in this Section 1.1:

                 “Adequate Protection Obligations” means, as of any date of determination, the
Seller’s obligations under the Cash Collateral Order to provide adequate protection including the
Adequate Protection Liens and Adequate Protection Collateral (in each case as defined in the Cash
Collateral Order).

                “Affiliate” means, with respect to any Person, any other Person which directly or
indirectly controls, is controlled by or is under common control with such Person. As used in this
definition, the term “control” (including the terms “controlling,” “controlled by” and “under

                                                 1
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 38 of 171




common control with”) shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the ownership of voting
securities, by Contract or otherwise.

               “Agreement” has the meaning specified in the introductory paragraph hereof.

               “Ancillary Agreements” means any certificate, agreement, document or other
instrument to be executed and delivered in connection with the transactions contemplated by this
Agreement, including the Bill of Sale and Assignment and Assumption Agreement, and the
Assignment of the Seller FCC Authorizations.

               “Assignment of the Seller FCC Authorizations” has the meaning specified in
Section 2.7.

               “Assumed Contracts” has the meaning specified in Section 2.1(j).

                “Assumed Liabilities” has the meaning specified in Section 2.3(a).

               “Auction” has the meaning specified in the Bid Procedures Order.

                “Bankruptcy Court” has the meaning specified in the recitals.

              “Bid Procedures Order” means the Bankruptcy Court’s Bid Procedures Order (A)
Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction
Date, and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving
Cure Procedures and the Form and Manner of Notice Thereof [Docket No. 157].

                “Bill of Sale and Assignment and Assumption Agreement” has the meaning
specified in Section 2.7(a).

               “Business” means the business and operation of the Stations.

               “Business Day” means any day on which the principal offices of the Securities and
Exchange Commission are open to accept filings and on which banks in the City of New York are
not required or authorized to close.

               “Buyer” has the meaning specified in the introductory paragraph hereof.

               “Cash Collateral Order” means the Final Order (i) Authorizing the Debtor to
Use Cash Collateral, (ii) Granting Certain Protections to Prepetition Lender, and (iii) Modifying
the Automatic Stay Docket No. 107, entered by the Bankruptcy Court on 1/21/20 (as amended,
modified or supplemented from time to time in accordance with the terms thereof).

                “Cause of Action” means any action, claim, cause of action, controversy, demand,
right, action, Encumbrance, indemnity, interest, guaranty, suit, obligation, Liability, damage,
credit, judgment, account, defense, offset, power, privilege, license, franchise, lawsuit,
investigation, arbitration, formal inquiry, audit, citation, summons, subpoena, notice of violation,
proceeding or litigation, whether civil, criminal, administrative, regulatory, of any kind or


                                                 2
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 39 of 171




character whatsoever, whether known, unknown, contingent or noncontingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
or unsecured, assertable directly or derivatively, whether arising, in Contract or in tort, in Law or
in equity. For the avoidance of doubt, “Cause of Action” includes, without limitation: (a) any right
of setoff, counterclaim, or recoupment and any claim for breach of Contract or for breach of duties
imposed by Law or in equity; (b) any claim based on or relating to, or in any manner arising from,
in whole or in part, tort, breach of Contract, breach of fiduciary duty, violation of state or federal
Law or breach of any duty imposed by Law or in equity, including securities laws, negligence, and
gross negligence; (c) any claim or defense including fraud, mistake and duress, and any other
defenses set forth in section 558 of the Bankruptcy Code; and (d) any “claim” (as defined in section
101(5) of the Bankruptcy Code) pursuant to section 362 or chapter 5 of the Bankruptcy Code, any
claim or defense including fraud, mistake and duress, and any other defenses set forth in section
558 of the Bankruptcy Code; and (e) any state or foreign Law fraudulent transfer or similar claim.

               “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq., and any regulations promulgated thereunder.

               “Channel 30 CP” has the meaning specified in Section 3.4(d).

               “Closing” has the meaning specified in Section 2.4.

               “Closing Date” has the meaning specified in Section 2.4.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Communications Act” means the Communications Act of 1934, and the rules
and regulations of the FCC promulgated under the foregoing, in each case, as in effect from time
to time.

               “Contract” has the meaning specified in Section 3.2(d)(i).

               “Contractor” has the meaning specified in Section 3.10(g).

               “Credit Bid” has the meaning specified in Section 2.5(a).

               “Cure Amounts” has the meaning specified in Section 5.7(a).

               “Deposit Amount” has the meaning specified in Section 2.5(b).

               “Designated Buyer” has the meaning specified in Section 11.6(a).

               “Effect” has the meaning specified in the definition of “Material Adverse Effect”.

               “Encumbrance” means any lien, claim, charge, security interest, interest,
mortgage, pledge, easement, conditional sale or other title retention agreement, defect in title,
option, attachment, right of first refusal, restriction on transfer, covenant or other restrictions of
any kind.



                                                  3
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 40 of 171




                “Environmental Law” means all Laws relating to or addressing or concerning the
prevention of pollution, protection of the environment, human health, occupational health or
safety, including CERCLA, OSHA, RCRA, the Toxic Substances Control Act, 15 U.S.C. §§ 2601
et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300(f) et seq.; the Clean Air Act, as amended,
42 U.S.C. §§ 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
and any state equivalents thereof.

               “ERISA” has the meaning specified in Section 3.10(a).

               “Excluded Assets” has the meaning specified in Section 2.2.

               “Excluded Contracts” has the meaning specified in Section 2.2(a).

               “Excluded Liabilities” has the meaning specified in Section 2.3(b).

               “FCC” has the meaning specified in the preamble.

               “FCC Applications” has the meaning specified in Section 5.3(a).

              “FCC Consent” means action by the FCC (including action by staff acting on
delegated authority) granting its consent to the FCC Applications.

              “Governmental Body” means any foreign, federal, state, local or other
governmental authority, or judicial or regulatory or taxing authority, body, agency, department,
bureau or commission, or any court or arbitrator thereof (public or private) of competent
jurisdiction.

               “Governmental Permits” has the meaning specified in Section 3.4(a).

                “Hazardous Materials” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, regulated or defined as “hazardous,” “toxic” or words
of similar import pursuant to any Environmental Law, including asbestos, asbestos containing
material, petroleum or petroleum-derived substance or waste, radioactive materials and substances,
urea formaldehyde and polychlorinated biphenyls or any constituent of any such substance or
waste.

               “Hired Employee” has the meaning specified in Section 5.6.

               “Inactive Employee” has the meaning specified in Section 5.6.

                “Independent Director” means the independent director or collateral preservation
director, as applicable, under the Cash Collateral Order.

               “Insurance Policies” has the meaning specified in Section 3.9.

               “Intellectual Property” means all call letters, Trademarks, designs, patents,
inventions, trade secrets, know-how, processes, methods, techniques, websites, web content,


                                                4
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 41 of 171




accounts with Twitter, Facebook and other social media companies and the content found thereon
and related thereto, databases, software or applications (including user-applications, source code,
executable code, systems, tools, data, firmware and related documentation), copyrights and other
works of authorship, programs and programming material, jingles, slogans, logos, content, all
applications, registrations and renewals relating to any of the foregoing, any other intellectual
property rights or proprietary rights in or arising from any of the foregoing, and in all tangible
embodiments of the foregoing, including all licenses, sublicenses and other rights granted and
obtained with respect thereto, and rights thereunder, including rights to collect royalties, products
and proceeds, rights to sue and bring other claims and seek remedies against past, present and
future infringements or misappropriations thereof or other conflicts therewith, rights to recover
damages or lost profits in connection therewith, and other rights to recover damages (including
attorneys’ fees and expenses) or lost profits in connection therewith, and otherwise to seek
protection or enforcement of interests therein under the legal requirements of all jurisdictions,
owned, used or held by the Seller and used in the Business.

               “Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue, permissions and other
Contracts (including any right to receive or obligation to pay royalties or any other consideration),
whether written or oral, relating to any Intellectual Property that is used in or necessary for the
conduct of the Business as currently conducted to which Seller is a party, beneficiary or otherwise
bound.

                “KLJB” has the meaning specified in the recitals.

               “KMSS- TV” has the meaning specified in the recitals.

                “Knowledge of the Seller” means, as to a particular matter, the actual knowledge,
after due and reasonable inquiry, of the following persons: Pluria Marshall and the manager of the
Stations.

               “KPEJ- TV” has the meaning specified in the recitals.

               “Laws” means any and all domestic (federal, state or local) or foreign or provincial
laws (including common law), statutes, ordinances, rules, published regulations, judgments,
Orders, or agency policies, procedures or requirements promulgated by any Governmental Body.

               “Liability” means any debt, liability, claim (as defined in the Bankruptcy Code),
obligation or commitment of any nature whatsoever (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether
liquidated or unliquidated, whether determined or determinable, and whether due or to become
due, or otherwise), including any liability for any and all Taxes.

                “Loss” means any and all losses, damages, liabilities, fines, penalties, payments,
Taxes, costs or expenses (including reasonable attorneys' and accountants' fees) and any out-of-
pocket expenses incurred in connection with investigating, monitoring, defending against or
settling any of the foregoing or any claims relating to or potentially giving rise to any of such
items.


                                                 5
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 42 of 171




              “Market” means, with respect to the Stations, the “Designated Market Area,” as
determined by The Nielsen Company, of the Stations.

                 “Material Adverse Effect” means any events, occurrences, facts, conditions,
changes, developments or effects (each, an “Effect”) that, individually or in the aggregate, is or
would reasonably be expected to result in (i) a material adverse effect on, or cause a material
delay in, the ability of the Seller to perform its obligations under this Agreement and to
consummate the transactions contemplated by this Agreement, or (ii) a material adverse effect on
the Business or the Purchased Assets; provided, however, that for purposes of determining
whether there has been or is reasonably likely to be a “Material Adverse Effect” for purposes of
clause (ii), the results and consequences of the following Effects shall not be taken into account:
(a) any changes that generally affect the industries in which the Seller operates or the Markets of
the Stations, (b) the taking of any action expressly required by, or the failure to take any action
expressly prohibited by, this Agreement, or the taking of any action at the written request or the
prior written consent of the Buyer, and (c) any changes in the economy or capital, financial or
securities markets generally, including changes in interest or exchange rates; provided, however,
that the Effect referred to in clauses (a) or (c) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or would be reasonably likely to
occur to the extent that such Effect materially and disproportionately has a greater adverse effect
on the Business or the Purchased Assets as compared to the adverse effect that such Effect has
generally on other similarly situated Persons operating in the broadcast television industry.

                “MBG Loan Documents” that certain Credit Agreement, by and among the Seller,
the lenders from time to time party thereto and Bank of America, N.A., as administrative agent
and collateral agent, dated as of January 17, 2017 (as amended, restated, supplemented and/or
otherwise modified in writing from time to time, including pursuant to Amendment No.1 to Credit
Agreement, dated as of July 19, 2017 and Amendment No. 2 to Credit Agreement, dated as of
June 28, 2018, the “MBG Credit Agreement”), together with all security agreements, pledge
agreements, mortgages and the other Loan Documents (as defined in the MBG Credit Agreement)
related to the MBG Secured Obligations.

                 “MBG Secured Obligations” means, as of any date of determination, the total
amount outstanding under the MBG Credit Agreement, including accrued and unpaid prepetition
interest, fees, costs and expenses (collectively with all other debts, liabilities, fees, costs, expenses,
penalties, premiums, indemnities and other charges owing under or in connection with the MBG
Loan Documents and Obligations (as defined in the MBG Credit Agreement)).

               “MVPD” means (i) any multi-channel video programming distributor, including,
without limitation, cable systems, satellite master antenna television systems, open video systems,
multipoint distribution service systems, multichannel multipoint distribution service systems,
telephone companies and direct broadcast satellite systems and (ii) OTT Providers.

               “Nexstar Claims” means (A) the claims and causes of action asserted, or may be
asserted by the Seller against Nexstar Media Group. Inc. and/or Affiliated entities or persons in
any forum including, but not limited to, the claims and causes of action asserted in the action
captioned Marshall Broadcasting Group, Inc. v Nexstar Broadcasting, Inc., Index No.


                                                    6
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 43 of 171




651943/2019 (N.Y. Sup. Ct.), (B)(i) any and all assets, proceeds and recoveries in respect of the
claims and causes of actions in (A) above and (ii) any and all amounts claimed by Seller to be
owing from Nexstar in any form, including, but not limited to retransmission fees collected by
Nexstar, cash or cash equivalents, reimbursements, accounts receivable or deposits, and proceeds
thereof.

               “Non-Party Affiliate” has the meaning specified in Section 11.17.

              “Obligations” means collectively the MBG Secured Obligations and/or the
Adequate Protection Obligations.

               “Order” means any order, judgment, injunction, awards, verdict, stipulations,
decree or writ handed down, adopted or imposed by, including any consent decree, settlement
agreement or similar written agreement with, any Governmental Body.

              “OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.,
and any regulations promulgated thereunder.

                 “OTT Provider” means any internet-based and/or non-facilities-based linear
multichannel video programming platform to which Seller, either directly or indirectly, has granted
its consent to the simultaneous retransmission of all or any portion of a Station’s over-the-air linear
program stream(s) by means of the internet or other data delivery network utilizing technology
for geo-filtering, including, ‘over-the-top’ internet-based distributors of programming and other
direct-to-consumer platforms (e.g., CBS All-Access).

                 “Permitted Encumbrance” means (a) liens for Taxes, assessments or other
governmental charges which are not yet due and payable or Taxes being contested in good faith
by appropriate proceedings, in each case, only to the extent such liens are, as of the Petition Date,
senior in priority (as a matter of Law) to the liens securing the MBG Secured Obligations and not
otherwise avoidable under the Bankruptcy Code; and (b) any Encumbrances of any Governmental
Body with respect to the affected property only to the extent such Encumbrances are, as of the
Petition Date, senior in priority (as a matter of Law) to the Encumbrances securing the MBG
Secured Obligations and not otherwise avoidable under the Bankruptcy Code, in each of the
foregoing cases, solely to the extent set forth on Schedule 1.1(a) and otherwise limited by the
amounts set forth on Schedule 1.1(a).

              “Person” means any person, employee, individual, corporation, limited liability
company, partnership, trust, or any other non-governmental entity or any Governmental Body.

                “Potential Assumed Contract” has the meaning specified in Section 5.7(a).

               “Purchase Price” has the meaning specified in Section 2.5.

               “Purchased Assets” has the meaning specified in Section 2.1.

                “RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., and any regulations promulgated thereunder.


                                                  7
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 44 of 171




               “Real Property” has the meaning specified in Section 3.5(a).

               “Real Property Leases” has the meaning specified in Section 3.5(a).

               “Release” means any release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor environment or into
or out of any property, including the movement of Hazardous Materials through or in the air, soil,
surface water, groundwater or property.

               “Representatives” means with respect to either Party, such Party’s Affiliates and
its and their respective directors, officers, employees, attorneys, accountants, representatives,
financial advisors, lenders, consultants and/or other agents.

               “Retained Names and Marks” means all (a) Trademarks containing or
incorporating the term “Marshall,” and (b) Trademarks confusingly similar to any of the foregoing.

               “Sale Hearing” means that hearing held by the Bankruptcy Court to consider the
approval of this Agreement and the entry of the Sale Order.

                “Sale Order” means an order (in form and substance acceptable to Buyer in its sole
discretion), entered by the Bankruptcy Court pursuant to Sections 105, 363, and 365 of the
Bankruptcy Code expressly (a) authorizing and approving (i) the transfer of the Purchased Assets
to the Buyer free and clear of all liens, claims, Liabilities, Encumbrances and other interests of any
kind or nature whatsoever pursuant to Section 363(f) of the Bankruptcy Code except for the
Assumed Liabilities and Permitted Encumbrances, (ii) the assumption and assignment of the
Assumed Contracts and the related Cure Amounts to Buyer and the assumption by Buyer of the
Assumed Liabilities, in each case, on the terms and subject to the conditions set forth in this
Agreement, and (iii) the mutual releases between and among the Buyer and the Seller, and (b)
finding that the Buyer is a good faith purchaser entitled to the protection of Section 363(m) of the
Bankruptcy Code.

               “Seller” has the meaning specified in the introductory paragraph hereof.

                “Seller FCC Authorizations” means those registrations, consents, certificates,
qualifications, franchises, licenses, permits, approvals, special temporary authorizations and other
authorizations issued to the Seller by the FCC with respect to the Stations, including any
applications therefor and renewals or modifications thereof.

               “Shared Services Agreements” means collectively (a) the Shared Services
Agreement, dated as of December 1, 2014, by and between the Seller and Nexstar Broadcasting,
Inc. (re: KLJB), (b) the Shared Services Agreement, dated as of January 1, 2015, by and between
the Seller and Nexstar Broadcasting, Inc. (re: KMSS), and (c) the Shared Services Agreement,
dated as of January 1, 2015, by and between the Seller and Nexstar Broadcasting, Inc. (re: KPEG)

                 “Solvent” when used with respect to any Person or group of Persons on a combined
basis, means that, as of any date of determination, (A) the amount of the “fair saleable value” of
the assets of such Person (or group of Persons on a combined basis) will, as of such date, exceed
(1) the value of all “liabilities of such Person (or group of Persons on a combined basis), including

                                                  8
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 45 of 171




contingent and other liabilities,” as of such date, as such quoted terms are generally determined in
accordance with applicable Laws governing determinations of the insolvency of debtors, and (2)
the amount that will be required to pay the probable liabilities of such Person (or group of Persons
on a combined basis) on its existing debts (including contingent liabilities) as such debts become
absolute and matured, and (B) such Person (or group of Persons on a combined basis) will be able
to pay its liabilities, including contingent and other liabilities, as they mature.

               “Stations” has the meaning specified in the first recital hereof.

            “Station Employees” means collectively the employees located at KMSS-TV,
KPEJ-TV and KLJB, and for clarity will exclude any employee not physically located at such
Stations.

               “Tangible Personal Property” has the meaning specified in Section 2.1(b).

                “Tax” means, whether disputed or not, (a) any U.S. federal, state, local or non-U.S.
income, profits, license, severance, occupation, windfall profits, capital gains, capital stock,
transfer, registration, social security (or similar), production, franchise, gross receipts, payroll,
sales, employment, use, property (real or personal), excise, customs, value added, estimated,
stamp, alternative or add-on minimum, withholding (including backup withholding), lease,
service, service use, recording, documentary, intangibles, conveyancing, gains, unemployment,
disability, net worth, escheat, abandoned property, environmental, premium, real property gains,
tax impost or other compulsory payment to a Governmental Body, including any interest and
penalties imposed with respect to such amounts and any additions to such amounts and (b) any
Liability for the payment of any amounts of the type described in clause (a) above relating to any
other Person as a result of being party to any agreement, (including, but not limited to, tax sharing
or allocation arrangement, any agreement to indemnify such other Person or deemed agreement
created by operation of Law), being a successor or transferee of such other Person, or being (or
ceasing to be) a member of the same affiliated, consolidated, combined, unitary or other group
with such other Person.

               “Tax Return” means any return, declaration, report, claim for refund or
information return or statement (including schedules or any related or supporting information)
required to be filed with any Governmental Body relating to Taxes, including any amendment
thereof.

               “Termination Date” has the meaning specified in Section 10.1(a)(v).

               “Trademarks” means trademarks, service marks, Internet domain names, trade
dress, trade names, and corporate names, all applications and registrations for the foregoing, and
all goodwill connected with the use thereof and symbolized thereby.

                “Transfer Date” has the meaning specified in Section 5.6.

               “Transfer Taxes” has the meaning specified in Section 6.5.

              “Wind Down Amount” means an estimated amount, not to exceed $931,334,
determined prior to the Sale Hearing in good faith by Seller and acceptable to Buyer, necessary

                                                 9
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 46 of 171




 following the Closing to fund (i) accrued unpaid and allowed administrative expense claims
 subject to the Final Cash Collateral Order and Approved Budget (as defined in the Cash Collateral
 Order) (including reasonable documented fees and expenses of the Seller’s professionals accrued
 and unpaid as of the Closing Date in accordance with the Final Cash Collateral Order and
 Approved Budget), and (ii) an orderly liquidation, dismissal or conversion of the Bankruptcy Case
 and the dissolution of the Seller to be used in accordance with a budget (to be finalized prior the
 Sale Hearing and attached as an exhibit to the Sale Order) determined with the reasonable consent
 of the Buyer; provided, that to the extent there is any residual amount remaining after the payment
 of the items set forth in (i) – (ii), such amounts shall be promptly delivered to the Buyer.

                                              ARTICLE II

                      PURCHASE AND SALE OF PURCHASED ASSETS

                 Section 2.1.     Purchase and Sale of Purchased Assets. On the terms and subject
to the conditions of this Agreement, at the Closing, the Seller shall sell, transfer, assign, convey and
deliver to the Buyer, and the Buyer shall purchase from the Seller, free and clear of all
Encumbrances (except for Permitted Encumbrances and Assumed Liabilities), all of Seller’s right,
title and interest in, to and under substantially all of the assets, properties, rights and business of the
Seller as of the Closing (excepting only the Excluded Assets), and including the following (herein
collectively referred to as the “Purchased Assets”):

                (a)    (x) The Seller FCC Authorizations, including those listed on
 Schedule 3.4(a) and the call signs KMSS-TV, KPEJ-TV and KLJB, and (y) all other assignable
 Governmental Permits, and including, in each case, any applications therefor and renewals or
 modifications thereof between the date hereof and Closing;

                  (b)    All machinery, equipment, auxiliary and translator facilities, transmitting
 towers, transmitters, broadcast equipment, antennae, cables, supplies, vehicles, furniture, fixtures,
 appliances, servers, traffic systems, graphic systems, audio boards, switchers, radar systems,
 microwaves, transponders, relays, backup generators, computers, computer hardware and
 peripherals, information technology infrastructure, telephone systems, office equipment, cameras,
 production and news operation equipment, inventory, leasehold improvements, spare parts and
 other tangible personal property of every kind and description, including the personal property set
 forth on Schedule 2.1(b) (except for any retirements or dispositions of such scheduled personal
 property made between the date hereof and Closing in accordance with Section 5.4 or any tangible
 property located at the Seller’s corporate offices in Los Angeles and Houston that are not used in
 or relevant to the operation of the Stations) (“Tangible Personal Property”), together with all rights
 against the manufacturers and/or suppliers of any of the foregoing;

                  (c)    Other than the Nexstar Claims, the Causes of Action of the Seller or its
 estate or that could be asserted by the Seller or its estate, relating to or arising out of the Purchased
 Assets or the Assumed Liabilities, including rights against counterparties to the Assumed
 Contracts, the manufacturers and/or suppliers of Tangible Personal Property or other third parties
 that are or were vendors, services providers or employees of the Business;




                                                    10
 114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 47 of 171




                 (d)    All books and records in any form or media to the extent related to the
Business, including (i) all files, documents, records, books of account, logs, programming
information and studies, technical information and engineering files, data, drawings, blueprints,
schematics, news and advertising studies or consulting reports, marketing and demographic data,
customer lists, credit and sales reports, personnel files, and sales correspondence to the extent
relating to the Business, but excluding records to the extent relating to Excluded Assets, and (ii) the
public and political files of the Stations and those papers, logs, files and other records of Seller
maintained in connection with or for compliance by the Stations with all applicable rules,
regulations and policies of the FCC;

                 (e)    All cash or cash equivalents (including any marketable securities or
certificates of deposit) of the Seller as of the Closing other than the Wind Down Amount;

              (f)      All accounts receivable (whether billed or unbilled), rebates, notes, chattel
paper, and negotiable instruments of Seller for the period before the Closing;

                (g)   All reimbursements arising from the FCC repacking process for the period
prior to the Closing;

                (h)    All rights with respect to all deposits (including customer deposits and
security deposits), prepayments, advances, pre-paid expenses or premiums, vendor rebates,
reimbursements, refunds, credits, and other refunds of every kind and nature to the extent related
to the Business (which, for the avoidance of doubt, does not include (i) retainers and advances held
by the Seller’s legal counsel for the Bankruptcy Case, or (ii) the assets set forth in clause (B) of
the definition of Nexstar Claims ;

              (i)      All Insurance Policies to the extent transferable, together with all rights to
insurance proceeds, reserves, rights, benefits or claims of Seller under the Insurance Policies
maintained by Seller in connection with or for the benefit of the Purchased Assets or the Business;

              (j)   The Contracts and Real Property Leases listed on Schedule 2.1(j) as such
schedule may be modified pursuant to Section 5.7 (the “Assumed Contracts”);

               (k)     All Intellectual Property other than the Retained Names and Marks;

                (l)    Refunds, credits and rebates of Taxes or prepayment of Taxes arising for
periods prior to the Closing, including, but not limited to, as set forth on Schedule 2.1(l);

                (m)     All amounts payable to the Seller, if any, from the United States Copyright
Office or such arbitration panels as may be appointed by the United States Copyright Office to the
extent related to the Business; and

               (n)     All other assets set forth on Schedule 2.1(n).

               Section 2.2.     Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following (herein referred to as the “Excluded Assets”):



                                                  11
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 48 of 171




                (a)    All Contracts of Seller other than (i) the Assumed Contracts and (ii) any
Contract that is a Purchased Asset (collectively, the “Excluded Contracts”);

               (b)     The Nexstar Claims;

                (c)     All records and documents prepared or acquired in connection with or
relating to the sale or transfer of the Stations in connection with the Bankruptcy Case, including
bids received from others and analyses relating to the Stations and the Purchased Assets;

               (d)    All rights, Causes of Action, and claims of Seller, whether mature,
contingent or otherwise, against third parties to the extent solely relating to any Excluded Asset or
Excluded Liability;

               (e)     The items designated in Schedule 2.2(e) as “Excluded Assets”;

               (f)     The Retained Names and Marks;

               (g)     All records and documents solely to the extent relating to Excluded Assets
or Excluded Liabilities (including, for the avoidance of doubt, those solely to the extent relating to
the Nexstar Claims);

               (h)     All shares of capital stock or other equity securities issued by Seller;

               (i)   All bank and depository accounts of the Seller, including funds in such
accounts in an amount not to exceed the Wind Down Amount; and

              (j)    Any rights of or payment due to the Seller or its Affiliates, under or pursuant
to this Agreement or the other Ancillary Agreements with the Buyer or any of its Affiliates
contemplated hereby.

               Section 2.3.    Assumption of Liabilities.

                 (a)     On the terms and subject to the conditions of this Agreement, as of the
Closing, the Buyer shall assume and shall thereafter be obligated for, and shall agree to pay,
perform and discharge in accordance with their terms, the following obligations and liabilities of
the Seller, whether direct or indirect, known or unknown (except to the extent such obligations and
liabilities constitute Excluded Liabilities):

                             (i)      the liabilities and obligations arising with, or relating to, the
                     operation of the Stations, including the owning or holding of the Purchased
                     Assets, by Buyer, in each case, to the extent first arising after the Closing; and

                            (ii)     any Cure Amounts that Buyer is required to pay pursuant to
                     Section 5.7(g).

             All of the foregoing to be assumed by the Buyer hereunder are referred to herein as
the “Assumed Liabilities.”



                                                 12
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 49 of 171




                (b)     The Buyer shall not assume or be obligated for any liabilities or obligations
 of any and every kind whatsoever, direct or indirect, known or unknown, absolute or contingent,
 not expressly assumed by the Buyer under Section 2.3(a) and, notwithstanding anything to the
 contrary in Section 2.3(a) or any Ancillary Agreements, none of the following (herein referred to
 as “Excluded Liabilities”) shall be “Assumed Liabilities” for purposes of this Agreement:

                               (i)        any intercompany payables of the Business owing to any of
                       the Affiliates of the Seller;

                              (ii)     any Seller liabilities or obligations under this Agreement or
                       the Ancillary Agreements;

                               (iii)     any liabilities and obligations arising with, or relating to, the
                       operation of the Stations prior to the Closing, including the owning or holding
                       of the Purchased Assets and the Excluded Assets;

                                (iv)     any Liabilities of the Seller or any of its Affiliates (including
                       ERISA Affiliates) arising under or with respect to (A) any Title IV Plan and
                       (B) any Employee Benefit Plan, in each case, which Liability arises at, prior
                       to, or following the Closing;

                                (v)       any Liabilities of the Seller or any of its Affiliates (including
                       ERISA Affiliates) with respect to (A) any current or former employee or
                       independent contractor of the Seller or any of its Affiliates who does not
                       become a Hired Employee, arising out of or relating to any act, omission or
                       event occurring, or circumstance, condition or state of facts existing on, prior
                       to, or following the Closing and (B) any Hired Employee solely arising out of
                       or relating to any act, omission or event occurring, or circumstance, condition
                       or state of facts existing on or prior to the Transfer Date; and

                               (vi)      any Taxes.

                Section 2.4.     Closing Date. Subject to any prior termination of this Agreement
pursuant to Section 10.1, the purchase and sale of the Purchased Assets and the assumption of the
Assumed Liabilities provided for in Section 2.1 and Section 2.3(a) (the “Closing”) shall be
consummated at 9:00 A.M., Central Time, on the first day of a calendar month (or, if such day is
not a Business Day, the first Business Day thereafter) immediately following the month in which
the conditions set forth in Articles VII and VIII are satisfied or, if legally permissible, waived (other
than those conditions that by their nature are to be satisfied (or validly waived) at the Closing, but
subject to such satisfaction or waiver), by the exchange of original documents and signatures, or
remotely by the electronic exchange of documents and signatures in PDF format, unless such time
or date is changed by mutual agreement of the Seller and the Buyer (the “Closing Date”); provided,
that unless the Buyer elects otherwise, the Closing Date shall in no event occur less than three (3)
Business Days after such conditions are satisfied.




                                                    13
 114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 50 of 171




               Section 2.5.     Purchase Price; Purchase Price Deposit.

                (a)    The aggregate consideration for the Purchased Assets (the “Purchase
Price”) shall be:

                             (i)        A credit bid of a portion of the Obligations pursuant to
                      Section 363(k) of the Bankruptcy Code in an amount equal to $ 49,013,808.90
                      to be credited on a dollar-for-dollar basis (the “Credit Bid”), it being
                      understood that the portion of the Obligations that are not included in the
                      Credit Bid shall remain outstanding; and

                              (ii)     the assumption of the Assumed Liabilities.

                (b)     A portion of the MBG Secured Obligations equal to $4,901,380.89 (the
“Deposit Amount”) will be forfeited and waived by the Buyer if this Agreement is terminated by
the Seller pursuant to Section 10.1(a)(ii), and such Deposit Amount will be deemed compensation
and consideration for entering into this Agreement and will be deemed liquidated damages and,
notwithstanding anything to the contrary set forth herein, such Deposit Amount will be the sole
and exclusive remedy of the Seller in the event that this Agreement is terminated by the Seller
pursuant to Section 10.1(a)(ii). If this Agreement is terminated for any reason other than by the
Seller pursuant to Section 10.1(a)(ii), the Deposit Amount will be returned to the Buyer and
reinstated as a portion of the MBG Secured Obligations.

               Section 2.6.     [INTENTIONALLY OMITTED]

               Section 2.7.     Closing Date Deliveries.

                (a)    At the Closing, the Seller shall deliver or cause to be delivered to the Buyer:

                             (i)      cash by wire transfer of immediately available funds an
                      aggregate sum equal to the cash or cash equivalents purchased pursuant to
                      Section 2.1(e);

                              (ii)     a bill of sale and assignment and assumption agreement from
                      the Seller in substantially the form of Exhibit A (the “Bill of Sale and
                      Assignment and Assumption Agreement”), providing for the conveyance of
                      all of the Purchased Assets (other than the Seller FCC Authorizations) and
                      the assumption of all of the Assumed Liabilities;

                              (iii)     an assignment of the Seller FCC Authorizations from the
                      Seller, in substantially the form of Exhibit B (the “Assignment of the Seller
                      FCC Authorizations”), assigning to the Buyer the Seller FCC Authorizations;

                              (iv)     all of the documents, certificates and instruments required to
                      be delivered by the Seller pursuant to Article VIII;

                             (v)     specific assignment and assumption agreements duly
                      executed by the Seller relating to any agreements included as Purchased

                                                 14
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 51 of 171




                     Assets that the Buyer or the Seller have determined to be reasonably necessary
                     to assign such agreements to the Buyer and for the Buyer to assume the
                     Assumed Liabilities thereunder pursuant to Section 365 of the Bankruptcy
                     Code;

                            (vi)      all books and records purchased pursuant to Section 2.1(d)
                     or copies thereof where applicable; and

                            (vii)    such other documents and instruments as the Buyer has
                     determined to be reasonably necessary to consummate the transactions
                     contemplated hereby.

              (b)      At the Closing, the Buyer shall deliver to the Seller (i) the Bill of Sale and
Assignment and Assumption Agreement, (ii) all of the documents, certificates and instruments
required to be delivered by the Buyer pursuant to Article VII, (iii) specific assignment and
assumption agreements duly executed by the Buyer relating to any agreements included as
Purchased Assets that the Buyer or the Seller have determined to be reasonably necessary to assign
such agreements to the Buyer and for the Buyer to assume the Assumed Liabilities thereunder
pursuant to Section 365 of the Bankruptcy Code, and (iv) such other documents and instruments
as the Seller has determined to be reasonably necessary to consummate the transactions
contemplated hereby.

               Section 2.8.    Further Assurances.

                (a)     From time to time following the Closing, the Seller shall execute and
deliver, or cause to be executed and delivered, to the Buyer such other instruments of conveyance
and transfer, and take such other actions, as the Buyer may reasonably request or as may be
otherwise necessary to carry out the provisions hereof and to effectively convey and transfer to,
and vest in, the Buyer and put the Buyer in possession of, any part of the Purchased Assets.

              (b)     From time to time following the Closing, the Buyer shall execute and
deliver, or cause to be executed and delivered, to the Seller such other undertakings and
assumptions, and take such other actions, as the Seller may reasonably request or as may be
otherwise necessary to carry out the provisions hereof and to effectively evidence the Buyer’s
assumption of and obligation to pay, perform and discharge the Assumed Liabilities.

               Section 2.9.    Allocation of Purchase Price.

                (a)     Following the Closing Date, the Buyer shall provide to the Seller an
allocation of the applicable portions of the Purchase Price in accordance with Section 1060 of the
Code and the Treasury Regulations promulgated thereunder (and any similar provisions of state,
local, or non-U.S. Law, as appropriate). The Seller shall provide the Buyer with any comments to
such allocation within fifteen (15) days after the date of receipt by the Seller, and the Buyer and
the Seller shall negotiate in good faith to finalize such allocation no later than sixty (60) days prior
to the due date, as extended for the filing of a Tax Return to which such allocation is relevant
(unless the Seller does not provide any comments within such fifteen-day period, in which case
the Buyer’s allocation shall be deemed final). If the parties are unable to mutually agree to such
allocation then the parties shall have no further obligation under this Section 2.9, and each party

                                                  15
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 52 of 171




shall make its own determination of such allocation for financial and tax reporting purposes, which
determination, for the avoidance of doubt, shall not be binding on the other party.

               (b)     Buyer shall be entitled to deduct and withhold from the Purchase Price
otherwise payable pursuant to this Agreement to the Seller such amounts as Buyer is required to
deduct and withhold under applicable legal requirements. To the extent that amounts are so
deducted and withheld, such amounts shall be treated for all purposes of this Agreement as having
been paid to the Seller.

                                          ARTICLE III

               REPRESENTATIONS AND WARRANTIES OF THE SELLER

               As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller represents and warrants to the Buyer as follows as of
the date hereof and as of the Closing Date:

               Section 3.1.    Organization; Capitalization.

                (a)    Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Texas. Seller has the requisite organizational power and authority to
own, lease and operate its properties and assets (including, the Stations and the Purchased Assets)
and to carry on the Business as currently being conducted by it, subject to any applicable provisions
of the Bankruptcy Code.

                (b)    The Seller does not hold any securities, ownership interests or other equity
interests in any Person.

               Section 3.2.    Authority of the Seller; Consents and Approvals; No Violations.

               (a)    Seller has the requisite organizational power and authority to execute and
deliver this Agreement and the Ancillary Agreements to be executed and delivered by it pursuant
hereto, to consummate the transactions contemplated hereby and thereby and to comply with the
terms, conditions and provisions hereof and thereof, subject to and after giving effect to the
approval of the Bankruptcy Court (including satisfying any conditions imposed by the Bankruptcy
Court) and compliance with all requirements of the Bankruptcy Code.

               (b)     Seller is a debtor in possession and authorized to operate its business and
manage its affairs in accordance with applicable sections of the Bankruptcy Code, and Marshall
Broadcasting Group, Inc., as Debtor-In-Possession is the FCC licensee.

               (c)     Subject to and after giving effect to FCC Consent and the approval of the
Bankruptcy Court (including satisfying any conditions imposed by the Bankruptcy Court) and
compliance with all requirements of the Bankruptcy Code, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Seller has been duly
authorized and approved by all necessary organizational action on the part of the Seller and do not
require any further authorization or consent on the part of the Seller. This Agreement is, and each
other Ancillary Agreement when executed and delivered by the Seller will be, a legal, valid and

                                                 16
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 53 of 171




binding agreement of the Seller, subject to entry of the Sale Order by the Bankruptcy Court,
enforceable in accordance with its respective terms, except in each case as such enforceability may
be limited by bankruptcy, moratorium, insolvency, reorganization or other similar laws affecting
or limiting the enforcement of creditors’ rights generally and except as such enforceability is
subject to general principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

               (d)    Subject to receipt of the FCC Consent, entry of the Sale Order, and as set
forth in Schedule 3.2, none of the execution, delivery and performance by the Seller of this
Agreement or the Ancillary Agreements, the consummation by the Seller of the transactions
contemplated hereby or thereby or compliance by the Seller with or fulfillment by the Seller of the
terms, conditions and provisions hereof or thereof will:

                             (i)       conflict with, result in a breach or violation of the terms,
                     conditions or provisions of, or constitute a default or an event of default (with
                     or without notice or lapse of time, or both) or an event creating rights of
                     acceleration, termination, cancellation, right of first refusal, revocation,
                     acceleration or a loss of rights or benefits under, or result in the creation or
                     imposition of any Encumbrance (other than Permitted Encumbrances) upon
                     any of the Purchased Assets under, (A) the certificate of incorporation, bylaws
                     or other organizational documents of the Seller, (B) any Governmental
                     Permit, (C) any Order to which such Person is a party or any of the Purchased
                     Assets is subject or by which such Person is bound, or any applicable Law,
                     or (D) any indenture, note, mortgage, lease, sublease, guaranty, license,
                     contract, legal binding agreement, arrangement or understanding or warranty
                     (each a “Contract”) to which the Seller is a party or by which any of its
                     properties or assets may be bound, except, in the case of each of the foregoing
                     clauses (B), (C) or (D), as would not, individually or in the aggregate,
                     reasonably be expected to have a Material Adverse Effect; or

                             (ii)     require the approval, consent, authorization or act of, or the
                     making by Seller of any declaration, filing or registration with, any third
                     Person or any foreign, federal, state or local court or Governmental Body,
                     except, in any case, as would not, individually or in the aggregate, reasonably
                     be expected to have a Material Adverse Effect.

                Section 3.3.    All Assets. Except for the Excluded Assets, the Purchased Assets
constitute all the assets, properties and rights of every type and description, whether tangible or
intangible, whether personal, real or mixed, wherever located, that are used by, owned, leased or
licensed by the Seller in the operation of the Stations and the Business in the manner in which the
Business is presently conducted. Subject to Bankruptcy Court and FCC approvals, the Seller has
the power and right to sell, assign and transfer to the Buyer, and upon consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements, the Buyer will acquire
the Purchased Assets, free and clear of all Encumbrances. The Permitted Encumbrances are the
only Encumbrances encumbering the Purchased Assets.

               Section 3.4.    Governmental Permits; FCC Matters.

                                                 17
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 54 of 171




                (a)     The Seller holds or possesses all registrations, consents, certificates,
qualifications, franchises, licenses, permits, approvals, special temporary authorizations, and other
authorizations issued by or from a Governmental Body, including all Seller FCC Authorizations
(collectively, the “Governmental Permits”) that are reasonably necessary for the Seller to own or
lease, operate and use the assets of the Stations and to carry on and conduct the Business
substantially as conducted immediately prior to the date of this Agreement, all of which are set
forth on Schedule 3.4(a)(i). Schedule 3.4(a)(i) sets forth the holder and expiration date of each
Governmental Permit.

                (b)    Seller has fulfilled and performed its obligations in all material respects
under each of the Governmental Permits. Each of the Governmental Permits is valid, subsisting
and in full force and effect and has not been revoked, suspended, canceled, adversely modified,
rescinded or terminated and has not expired, and no Cause of Action is pending or to the
Knowledge of Seller, threatened by or before any Governmental Body to revoke, suspend, cancel,
adversely modify, rescind or terminate such Governmental Permit. Seller is not in material default
or violation (and no event has occurred which, with notice or the lapse of time or both, would
constitute a material default or violation) of any term, condition or provision of any such
Governmental Permit.

                (c)     The Stations are being operated in all material respects in accordance with
the Seller FCC Authorizations and are in compliance in all material respects with the
Communications Act and all other Laws applicable to the Stations and the conduct of the Business.
Except as disclosed in Schedule 3.4(c), there is not (i) pending, or, to the Knowledge of the Seller,
threatened, any Causes of Action, by or before the FCC to revoke, suspend, cancel, rescind,
terminate, adversely modify or refuse to renew in the ordinary course any Seller FCC
Authorization (other than, in the case of modifications, proceedings to amend the FCC rules of
general applicability to broadcast television stations), or (ii) issued or outstanding, or pending by
or before the FCC, any complaint, investigation, order to show cause, cease and desist order,
notice of violation, notice of apparent liability, or order of forfeiture, in each case, against the
Stations or Seller with respect to the Stations. The Seller FCC Authorizations have been issued by
the FCC for full terms customarily issued by the FCC to a broadcast television station in the states
in which each Station’s respective community of license is located, and the Seller FCC
Authorizations are not subject to any condition except for those conditions appearing on the face
of the Seller FCC Authorizations and conditions applicable to broadcast licenses generally. Seller
has (A) paid or caused to be paid all FCC regulatory fees due and payable by it in respect of the
Stations, and (B) timely filed all material registrations and reports required to have been filed by
it with the FCC, the Federal Aviation Administration and the Copyright Office relating to the Seller
FCC Authorizations. This Section 3.4 does not relate to Governmental Permits for environmental,
health and safety matters which are the subject solely of Section 3.11.

                (d)    Station KPEJ-TV presently broadcasts on channel 23 and has not been
assigned a new channel as part of the FCC’s broadcast incentive auction repack process. Station
KMSS-TV presently broadcasts on channel 34 and has not been assigned a new channel as part of
the FCC’s broadcast incentive auction repack process. Station KLJB has been assigned to Phase
7 to transition from its pre-auction channel 49 to its post-auction channel 30. Station KLJB has
complied with FCC rules and published decisions and policies governing the repacking of
television broadcast stations, including but not limited to Section 73.3700 of the FCC rules, 47

                                                 18
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 55 of 171




C.F.R. §73.3700. Station KLJB has timely (i) ceased broadcasts on its pre-auction channel
(channel 49); (ii) completed the construction of its post-auction facility on channel 30 as specified
by FCC LMS File No. 0000034774 (“Channel 30 CP”); (iii) filed a license to cover the Channel
30 CP; (iv) provided notifications to multichannel video programming distributors and viewers in
accordance with the requirements set forth in Sections 73.3700(c)-(d) of the FCC rules, 47 C.F.R
§73.3700(c)-(d); and (v) filed all required transition progress reports, including the pre-auction
termination report, the ten-week report, and the construction completion report. If the repack
construction is complete before the Closing, Station KLJB will timely file with the FCC its
Schedule 399 and submit correct and accurate invoices for reimbursement by the FCC for all of
the actual costs of services and equipment required to implement and construct the repack facilities
designated in the Channel 30 CP incurred and expended by Station KLJB in connection with the
transition to channel 30.

               Section 3.5.    Real Property Leases.

               (a)     Schedule 3.5(a) sets forth a list of each lease, sublease, license or similar
Contract, together with all amendments, supplements or extensions with respect thereto, under
which Seller is a lessee or sublessee of, or occupies, for use in the Business, any real property
owned by any third Person (each such lease, sublease, license or similar Contract, a “Real Property
Lease,” and the property leased under the Real Property Leases is referred to herein as the “Real
Property”). The Seller has made available to the Buyer true and complete copies of each Real
Property Lease. The Seller has a valid leasehold interest in, sub leasehold interest in, or other
occupancy right with respect to, the leased or occupied premises under the Real Property Leases.

                (b)    Except as set forth in Schedule 3.5(b), the Seller and, to the Knowledge of
Seller, each of the other parties thereto has performed in all material respects all obligations
required to be performed by it under each Real Property Lease and to the Knowledge of Seller, no
parties thereto have threatened to terminate any Real Property Lease. Seller has not received any
written notice of any pending or threatened suit for condemnation or other taking by any public
authority with respect to the Real Property Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Seller’s use and occupancy
of the Real Property complies with all regulations, codes, ordinances and statutes of all applicable
Governmental Bodies and all applicable Laws.

                 Section 3.6.     Title to Tangible Personal Property. Seller has good and valid
title or a valid right to use all of the Tangible Personal Property included in the Purchased Assets
free and clear of all Encumbrances, except for Permitted Encumbrances (and, as of the date hereof,
Encumbrances arising out of the MBG Secured Obligations).

                Section 3.7.    Contracts. The Potential Assumed Contracts constitute all of the
Contracts relating to the Purchased Assets, Assumed Liabilities and/or the Business. Except as set
forth in Schedule 3.7(a), each Assumed Contract constitutes a valid and binding obligation of the
Seller and, to the Knowledge of the Seller, the other parties thereto and is in full force and effect
(in each case, subject to bankruptcy, insolvency, reorganization or other similar Laws relating to or
affecting the enforcement of creditors’ rights generally and except as such enforceability is subject
to general principles of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at Law)). Except for claims asserted by Nexstar against the Seller with

                                                 19
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 56 of 171




respect to the three Shared Services Agreements with Nexstar Broadcasting, Inc. set forth on
Schedule 5.7(a) in the case entitled Marshall Broadcasting Group, Inc. v. Nexstar Broadcasting,
Inc. (No. 651943/2019) pending in New York State Supreme Court and any related litigation, (i)
the Seller is not in, and has not received notice of any, breach of, or default under, any of the
Assumed Contracts and, to the Knowledge of the Seller, no other party to any Assumed Contract is
in, or has received notice of being in, breach of, or default under, any of the Assumed Contracts,
and (ii) to the Knowledge of the Seller, no event or circumstance has occurred which would or
would reasonably be expected to result in a breach of, or default under, any of the Assumed
Contracts (in each case, with or without notice or lapse of time or both). Copies of each of the
Assumed Contracts, together with all amendments thereto, have been made available to the Buyer
by the Seller prior to the date of the Sale Hearing. No party to any such Assumed Contract has
provided written notice to any other party thereto of its intent to cancel or terminate such Assumed
Contract, and the Seller has not waived or failed to enforce any right or benefit under any such
Assumed Contract in a manner that would reasonably be expected to materially affect the Seller’s
rights under any such Assumed Contract following the Closing. For the purposes of this Section
3.7, Assumed Contracts consists of (A) as of the date of this Agreement, those Contracts set forth
on Schedule 2.1(j), and (B) as of the Closing, those Contracts set forth on Schedule 2.1(j) as such
schedule may have been modified or amended pursuant to Section 5.7. Notwithstanding that the
Assumed Contracts are defined to include Real Property Leases, for purposes of this Section 3.7,
the term shall be deemed to exclude Real Property Leases, which are the subject solely of Section
3.5.

                 Section 3.8.   No Violation, Litigation or Regulatory Cause of Action. Except
as set forth in Schedule 3.8:

              (a)     Seller is in compliance in all material respects with all Laws and Orders
which are applicable to the Purchased Assets, the Stations or the Business;

                (b)     Since January 1, 2016, neither Seller, nor to the Knowledge of Seller, any
of its Representatives, have received any written notice of violation from a Governmental Body or
third party alleging that Seller or the Business is not in compliance with any applicable Laws,
Orders or Permits, except for such violations that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect; and

                (c)     Except for the approval of the Bankruptcy Court and claims asserted against
the Seller in the case entitled Marshall Broadcasting Group, Inc. v. Nexstar Broadcasting, Inc.
(No. 651943/2019) pending in New York State Supreme Court and any related litigation, there are
no Causes of Action or Orders which are pending or, to the Knowledge of the Seller, threatened,
against Seller in respect of the Purchased Assets, any of the Stations or the Business, or that
challenges the validity or enforceability of this Agreement or any Ancillary Agreement or seeks
to enjoin or prohibit the consummation of the transactions contemplated hereby or thereby.

               Section 3.9.    Insurance. Seller maintains, in respect of the Purchased Assets, the
Stations and the Business, policies of fire and extended coverage and casualty, liability and other
forms of insurance in such amounts and against such risks and losses as are in the reasonable
judgment of the Seller prudent for the Business (collectively, the “Insurance Policies”). All of the
Insurance Policies are in full force and effect and are enforceable against the issuer, and all

                                                 20
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 57 of 171




premiums with respect thereto have been paid, except where such failure would not, individually
or in the aggregate, reasonably be expected to be material to the rights otherwise available under
such Insurance Policies. Except as set forth in Schedule 3.9 with respect to the Business, there are
no outstanding claims under any Insurance Policy or default with respect to provisions in any such
Insurance Policy which claim or default, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

                 Section 3.10. Employees. Seller has provided to Buyer a complete and accurate
list of the following information for each current employee of Seller: current base salary or rate of
pay; bonus, commission and other incentive compensation (if any) paid or payable for calendar
year 2019 and the two (2)-month period ending February 29, 2020; hire date, position and location
of employment; and accrued and unused vacation and other paid time off.

               (a)     Except as set forth on Schedule 3.10(a), there are no: (i) “employee benefit
plans,” as defined in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or other material employee benefit arrangements, including bonus plans,
consulting or other compensation agreements, incentive, equity or equity-based compensation, or
deferred compensation arrangements, stock purchase, severance pay, sick leave, vacation pay,
salary continuation, disability, hospitalization, medical insurance, life insurance, or scholarship
programs currently maintained by Seller or to which Seller contributed or is obligated to contribute
thereunder for current or former employees or to which Seller has any material Liability
(contingent or otherwise) (“Employee Benefit Plans”).

                (b)     There are no “employee pension plans,” as defined in Section 3(2) of
ERISA, subject to Title IV of ERISA or Section 412 of the Code, maintained by Seller and any
trade or business (whether or not incorporated) which are or have been under common control in
the past six years, or which are or have been treated as a single employer with Seller under Section
414(b), (c), (m) or (o) of the Code (“ERISA Affiliate”) or to which Seller, or any ERISA Affiliate
thereof, contributed or has been obligated in the past six years to contribute thereunder in the last
six years or to which Seller has any material Liability (contingent or otherwise) (“Title IV Plans”).

                (c)    Each Employee Benefit Plan has been established, administered and funded
in accordance with its terms, and in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable Laws. None of the Purchased Assets are
subject to a Lien under Section 412 of the Code or Title IV of ERISA.

                (d)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (either alone or in combination with another event)
(i) result in any payment becoming due, or increase the amount of any compensation or benefits
due, to any current or former employee of Seller; (ii) result in the acceleration of the time of
payment or vesting of any such compensation or benefits; or (iii) result in the payment of any
amount that would, individually or in combination with any other such payment, be an “excess
parachute payment” within the meaning of Section 280G of the Code.

             (e)     Seller is not a party to or otherwise bound by any collective bargaining
agreement or other labor union Contract applicable to employees of Seller and, to Seller’s
Knowledge, there are not any activities or proceedings of any labor union to organize any such


                                                 21
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 58 of 171




employees. Additionally, (i) there is no unfair labor practice charge or complaint pending before
any applicable Governmental Body relating to Seller or any employee or other service provider
thereof; (ii) there is no labor strike, material slowdown or material work stoppage or lockout
pending or, to Seller’s Knowledge, threatened against or affecting Seller, and since January 1,
2016, Seller has not experienced any strike, material slowdown or material work stoppage, lockout
or other collective labor action by or with respect to its employees; and (iii) there is no
representation claim or petition pending before any applicable Governmental Body. Seller is, and
since January 1, 2016 has been, in compliance in all material respects with all applicable Laws
relating to employment of labor, including all applicable Laws relating to wages, hours, overtime,
collective bargaining, employment discrimination, civil rights, safety and health, workers’
compensation, pay equity, classification of employees and independent contractors, and the
collection and payment of withholding and/or social security taxes. Seller is not delinquent in
payment to any of its current or former employees or other service providers for any wages, fees,
salaries, commissions, bonuses, or other direct compensation for service performed by them. Seller
has not effectuated a “plant closing” or “mass layoff” (as defined under the WARN Act) or taken
any other action that would trigger notice or Liability under the WARN Act. Seller is, and since
January 1, 2016 has been, in compliance with the WARN Act.

               (f)     Schedule 3.10(f) lists as of the date hereof, the names of all independent
contractors (“Consultants”) who are engaged by Seller to provide personal services to the
Business, including the terms of compensation payable to each Consultant.

               Section 3.11.   Environmental Protection. Except as set forth in Schedule 3.11:

              (a)    The Business is being conducted in compliance in all material respects with
all Environmental Laws;

               (b)     Seller has, in respect of the Business, obtained all Governmental Permits
required under Environmental Law necessary for its operation, except for such Governmental
Permits as to which the failure to own, hold or possess would not, individually or in the aggregate,
be or reasonably be expected to be material to the operation of the Business or the Purchased
Assets. Seller is in compliance in all material respects with all terms and conditions of such
Governmental Permits;

               (c)     Seller, with respect to the Business, is not the subject of any pending or, to
the Knowledge of the Seller, threatened Cause of Action or notice of noncompliance or potential
responsibility alleging any failure of the Business to comply with, or Liability of the Business
under, any Environmental Law, except as would not, individually or in the aggregate, reasonably
be expected to be material to the operation of the Business or the Purchased Assets;

               (d)     Seller has received no written notice, report or other information regarding
any material violation of Environmental Laws relating to the Business or the Purchased Assets;

               (e)     To the Knowledge of the Seller, there has been no release of Hazardous
Materials on, at, under or from any of the Real Property, in quantities or circumstances that would
reasonably be expected to result in material Liability to Seller arising under or pursuant to any
Environmental Law;


                                                 22
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 59 of 171




                (f)     Seller has made available to the Buyer true and complete copies of all
 environmental audits, reports or assessments relating to the past or current operations or facilities
 of the Business, in each case, which are in Seller’s possession, custody or control; and

               (g)     The representations and warranties contained in this Section 3.11 are the
 sole and exclusive representations and warranties relating to Environmental Law or Hazardous
 Materials.

                Section 3.12. Seller’s Broker. Except for PVB Advisors, LLC (“PVB”), no
broker, finder, investment banker or other Person is entitled to any broker’s, finder’s or investment
banker’s fee or commission or other similar compensation or payments in connection with the
transactions contemplated by this Agreement or by any of the Ancillary Agreements based upon
arrangements made by and on behalf of the Seller. PVB shall be compensated from the sale
proceeds, if applicable, in accordance with and pursuant to the Agreed Order Granting Application
to Employ PVB Advisors, LLC Effective as of the Petition Date [Docket No. 122], and shall have
no recourse against the Buyer.

                 Section 3.13. Affiliate Transactions. Except as disclosed on Schedule 3.13,
(a) no current or former corporate or limited liability company officer, director, shareholder or
Affiliate of the Seller and no entity in which the Seller owns a controlling interest, and (b) to the
Knowledge of the Seller, no individual in such officer’s, director’s, shareholder’s or Affiliate’s
immediate family, in each case, (i) is a party to any Contract (other than for employment) with the
Seller, (ii) has any interest in any material tangible or intangible assets used or held for use in the
Business, or (iii) owns, directly or indirectly, any financial interest in, or is a director, officer or
employee of any Person that is a lessor, service provider or vendor of the Seller or the Business.

                 Section 3.14. MVPD Matters. Each Station’s signal is carried on all of the
MVPDs with over 1,000 subscribers serving the Market. The Seller has made valid retransmission
consent elections with respect to those MVPDs in the Market to which elections are applicable for
each Station for the 2018-2020 election cycle. Schedule 3.14 lists all of the MVPDs on which each
Station is carried pursuant to such election. All retransmission consent agreements which are being
assumed by the Buyer are listed on Schedule 2.1(j). No Station has any Liability to any Person
arising under or in respect of its performance of its cable or satellite carriage agreements, including,
without limitation, copyright royalties (other than contractual Liabilities specifically referenced in
such agreements arising in the ordinary course of business that are not yet due or payable and
Liabilities for the Cure Amounts set forth on Schedule 5.7(a)). Since January 1, 2019, the Seller
has not received (i) any written notice from any MVPD of such MVPD’s intention to delete any
Station from carriage or to change such Station’s channel positions and (ii) any written notice that
such Station may not be entitled to carriage on any MVPD either because such Station fails to meet
the requisite signal strength for such status or such Station would be considered a distant signal
under the cable compulsory copyright license, 17 U.S.C. §111.

       Section 3.15. No Material Changes. Since January 1, 2019, there has not been any: (a)
material amendment or termination of any material Assumed Contract or Governmental Permit to
which Seller is a party, except pursuant to the natural expiration of its terms; (b) increase in
compensation or other benefits payable or to become payable by Seller to any of its employees with
an annual compensation of $100,000 or more, except in connection with increases in compensation

                                                   23
 114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 60 of 171




or benefits in the ordinary course of business; (c) notice from any sponsor or customer as to that
sponsor’s or customer’s intention not to conduct business with the Stations, the result of which loss
or losses of business, individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect; (d) period of four (4) consecutive days or more during which a
Station was off the air for any reason or a period of fifteen (15) days or more during which such
Station operated with less than 80% of its authorized power; (e) sale, assignment, lease, license,
abandonment or other transfer or disposition of any of the Purchased Assets except in the ordinary
course of business; (f) other event or condition of any character that has or would reasonably be
expected to have a Material Adverse Effect; or (g) agreement by Seller to do any of the foregoing.

               Section 3.16.   Intellectual Property.

                (a)      Schedule 3.16(i) sets forth, for the Intellectual Property that is owned by
Seller and used in the operation of the Business, a list of all: (i) patents (including applications
therefor); (ii) Trademark registrations (including applications therefor); (iii) copyright
registrations (including applications therefor); and (iv) domain name registrations. Schedule
3.16(ii) sets forth, for Intellectual Property that is owned by Seller or licensed to it, a list of any
software that is used in the operation of the Business (other than off-the-shelf software with a
replacement value or aggregate annual license and maintenance fees of less than $25,000). The
registrations set forth in Schedule 3.16(i) are valid and subsisting.

                (b)     The operation of the Business does not infringe, misappropriate or
otherwise conflict with any third party’s Intellectual Property, and in the past three (3) years Seller
has not received any notice or claim that the operation of the Business infringes, misappropriates
or otherwise conflicts with the Intellectual Property of any other Person or challenging the
ownership, use, validity or enforceability of any material Intellectual Property, and, to Knowledge
of Seller, there is no reasonable basis for any of the foregoing. To the Knowledge of Seller, no
Person is infringing upon, misappropriating or otherwise conflicting with the rights of Seller in or
to any Intellectual Property.

                (c)     There are no royalty agreements between Seller and any third party relating
to Intellectual Property.

                (d)     Schedule 3.16(iii) sets forth all material Intellectual Property Agreements
to which Seller is a party or by which Seller is bound and that are primarily used in or primarily
related to the Business or the Purchased Assets. Each Intellectual Property Agreement is in full
force and effect, and no party is in breach of or default under such Intellectual Property Agreement
(other than as a result of the Seller’s bankruptcy).

                Section 3.17. Tax Matters. The Seller has timely filed all Tax Returns in respect
of the Business and Purchased Assets required to be filed with the appropriate Governmental Body
(taking into account any extension of time to file granted to the Seller). All such Tax Returns are
true, complete and correct in all material respects and were prepared in compliance with all
applicable laws. All Taxes relating to the Business and the Purchased Assets that are due and
payable, whether or not shown to be payable on such Tax Returns, have been or will be timely paid
before or at the Closing, except as otherwise required or permitted under the Bankruptcy Code. No
examination of any such Tax Return of the Seller is currently in progress by any Governmental


                                                  24
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 61 of 171




Body and the Seller has not received notice of any contemplated examination of any such Tax
Return. The Seller has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party and all IRS Forms W-2 and Forms 1099 (or any other applicable
form) required with respect thereto have been properly and timely distributed.

                                          ARTICLE IV

               REPRESENTATIONS AND WARRANTIES OF THE BUYER

               As an inducement to the Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, the Buyer represents and warrants to the Seller as follows as of
the date hereof and as of the Closing Date:

               Section 4.1.    Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the state of its organization. The Buyer has the
requisite organizational power and authority to own, lease and operate the properties and assets
used in connection with its business as currently being conducted.

               Section 4.2.   Authority of the Buyer.

               (a)     The Buyer has the requisite organizational power and authority to execute
and deliver this Agreement and the Ancillary Agreements to be executed and delivered by it
pursuant hereto, to consummate the transactions contemplated hereby and thereby and to comply
with the terms, conditions and provisions hereof and thereof.

                (b)    Subject to and after giving effect to the FCC Consent and the approval of
the Bankruptcy Court (including satisfying any conditions imposed by the Bankruptcy Court) and
compliance with all requirements of the Bankruptcy Code, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Buyer have been duly
authorized and approved by all necessary organizational action on the part of the Buyer and do not
require any further authorization or consent on the part of the Buyer. This Agreement is, and each
Ancillary Agreement when executed and delivered by the Buyer will be, a legal, valid and binding
agreement of the Buyer enforceable in accordance with its respective terms, except in each case as
such enforceability may be limited by bankruptcy, moratorium, insolvency, reorganization or other
similar laws affecting or limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at Law).

               (c)    Except for the FCC Consent and as set forth in Schedule 4.2, none of the
execution, delivery and performance by the Buyer of this Agreement or the Ancillary Agreements,
the consummation by the Buyer of the transactions contemplated hereby or thereby or compliance
by the Buyer with or fulfillment by the Buyer of the terms, conditions and provisions hereof or
thereof will:

                            (i)       conflict with, result in a breach or violation of the terms,
                     conditions or provisions of, or constitute a default or an event of default (with
                     or without notice or lapse of time, or both) or an event creating rights of

                                                 25
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 62 of 171




                      acceleration, termination, cancellation, right of first refusal, revocation,
                      acceleration or a loss of rights or benefits under, or result in the creation or
                      imposition of any Encumbrance (other than Permitted Encumbrances) upon
                      any assets of the Buyer under, (A) the certificate of incorporation, bylaws or
                      other organizational documents of the Buyer, or (B) any Contract or Order to
                      which the Buyer or by which any of its properties or assets may be bound,
                      except as would not reasonably be expected to prevent or materially delay the
                      consummation of the transactions contemplated by this Agreement; or

                              (ii)      require the approval, consent, authorization or act of, or the
                      making by the Buyer or any of its Affiliates of any declaration, filing or
                      registration with, any third Person or any foreign, federal, state or local court
                      or Governmental Body, except as would not reasonably be expected to
                      prevent or materially delay the consummation of the transactions
                      contemplated by this Agreement.

               Section 4.3.   Litigation. There are no Causes of Action or Orders which are
pending or, to the knowledge of the Buyer, threatened, against Buyer which, if adversely
determined, would reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated by this Agreement.

               Section 4.4.   No Finder. No broker, finder, investment banker or other Person is
entitled to any broker’s, finder’s or investment banker’s fee or commission or other similar
compensation or payments in connection with the transactions contemplated by this Agreement or
by any of the Ancillary Agreements based upon arrangements made by and on behalf of the Buyer.

                Section 4.5.      Qualifications as FCC Licensee. The Buyer is legally, financially
and otherwise qualified to be the licensee of, and to acquire, own, operate and control, the Stations
under the Communications Act, including the provisions relating to media ownership and
attribution, foreign ownership and control, and character qualifications. To the knowledge of the
Buyer, there are no facts or circumstances that would, under the Communications Act, (i) disqualify
the Buyer as the assignee of the Seller FCC Authorizations with respect to the Stations or as the
owner and operator of the Stations, (ii) materially delay the FCC’s processing of the FCC
Applications, or (iii) result in the FCC’s refusal to grant the FCC Consent. To the knowledge of
Buyer, no waiver of or exemption from any provision of the Communications Act with respect to
the Buyer is necessary for the FCC Consent to be obtained under the Communications Act.

                Section 4.6.     Financial Capacity; Solvency. Buyer is solvent as of the date of
this Agreement. Further, the Buyer will have as of the Closing Date, on hand (or access through
committed credit facilities to) adequate funds to perform all of its obligations under this Agreement
(including, having rights with respect to the MBG Secured Obligations required in order to convert
the Credit Bid Amount as the Purchase Price and payment of all fees and expenses required to be
paid by Buyer in connection with the transactions contemplated by this Agreement). Assuming the
(i) accuracy of the representations and warranties of the Seller set forth in this Agreement and the
Ancillary Agreements (without giving effect to any “materiality,” “Seller Material Adverse Effect,”
“Knowledge” or “knowledge” qualifiers included herein and therein) and (ii) performance by the
Seller of its obligations under this Agreement and the Ancillary Agreements, immediately after

                                                  26
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 63 of 171




giving effect to the transactions contemplated hereby and thereby, including the Buyer’s payment
of the Purchase Price and all other amounts required to be paid, borrowed or refinanced in
connection with the consummation of the transactions contemplated by this Agreement and all
related fees and expenses, the Buyer shall be Solvent, at and after the Closing Date.

               Section 4.8.     Affiliation. Buyer is not an Affiliate, agent or representative of
either (a) Nexstar Media Group, Inc., or Affiliates of Nexstar Media Group, Inc., or (b) Nexstar
Broadcasting, Inc., or Affiliates of Nexstar Broadcasting, Inc., and vice versa.

                                             ARTICLE V

                          ACTION PRIOR TO THE CLOSING DATE

               The respective parties hereto covenant and agree to take the following actions
 between the date hereof and the Closing Date:

                Section 5.1.     Access to the Business. Upon the written request of the Buyer, the
Seller shall, and shall cause its Representatives to, reasonably cooperate to, provide to the Buyer
and its Representatives (including independent public accountants, attorneys and consultants)
reasonable access during normal business hours, and upon reasonable prior notice, to the properties,
premises, personnel, and business, financial and operating records related to the Business and the
Purchased Assets to the extent reasonably necessary for the Buyer’s transition planning, and shall
furnish to the Buyer or its Representatives such additional information and data concerning the
Business as shall be reasonably requested to the extent reasonably necessary for Buyer’s transition
planning; provided that reasonable out-of-pocket costs incurred by the Seller associated with the
foregoing shall be reimbursed by Buyer. The Buyer agrees that any such access shall be conducted
in such a manner as not to interfere unreasonably with the operations of the Business or the Seller.
Notwithstanding the foregoing, Seller shall not be required to (i) take any action which would
constitute a waiver of attorney-client or other legal privilege (provided that the Seller shall use its
reasonable best efforts to allow for such access or redacted disclosure to the maximum extent that
does not result in a loss of any such attorney-client or other legal privilege) or would compromise
the confidential information of the Seller wholly unrelated to the Business; (ii) supply the Buyer
with any information to the extent the Seller is under a contractual obligation with an unaffiliated
third party entered into prior to the Petition Date; (iii) execute or deliver any certificate, document,
instrument or agreement that is effective prior to the Closing or agree to any change or modification
of any existing certificate, document, instrument or agreement that is effective prior to the Closing;
(iv) permit the Buyer or any of its Affiliates to conduct any sampling of soil, sediment, groundwater,
surface water or building material; or (v) would violate any applicable Law to which the Seller is
subject (provided that the Seller shall use its reasonable best efforts to make appropriate substitute
arrangements or redactions to permit reasonable disclosure not in violation of any applicable Law).

                Section 5.2.     Notification of Certain Matters.

                (a)    The Buyer, on the one hand, and the Seller, on the other hand, shall
 promptly notify the other upon becoming aware of (i) any Effect that comes to the knowledge of
 the Buyer or the Knowledge of the Seller, as applicable, that (A) would reasonably be expected to
 (1) cause a breach of any representation or warranty contained in this Agreement, (2) render the


                                                   27
 114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 64 of 171




satisfaction of the conditions to Closing in Section 8.1 or Section 7.1, as applicable, reasonably
unlikely to be fulfilled, or (3) prevent, prohibit or materially delay the Closing, or (B) if occurring
or arising or in existence before or on the date of this Agreement would have caused a
representation or warranty of the Buyer or the Seller, as applicable, to be inaccurate or deficient,
and (ii) any notice or other written communication from any Person alleging that the consent of
such Person is or may be required in connection with the consummation of the transactions
contemplated by this Agreement. The delivery of any notice pursuant to this Section 5.2(a) shall
not have any effect on either party’s right to terminate the Agreement pursuant to Section
10.1(a)(ii) or Section 10.1(a)(iii), as applicable.

                 (b)    Each party shall promptly notify the other of any Cause of Action that shall
be instituted or threatened against such party to restrain, prohibit or otherwise challenge the legality
of any transaction contemplated by this Agreement.

               Section 5.3.    FCC Consent; Other Consents and Approvals.

                (a)      As promptly as practicable after the date hereof, but in any event no later
than five (5) Business Days after entry of the Sale Order, the Seller, the Buyer and their respective
Affiliates, as applicable, shall file with the FCC the necessary applications requesting its consent
to the Assignment of the Seller FCC Authorizations to the Buyer, as contemplated by this
Agreement (the “FCC Applications”). The Seller and the Buyer shall, or shall cause their
respective Affiliates to, cooperate in the preparation of such applications and will diligently take,
or cooperate in the taking of, all necessary, desirable and proper steps, provide any additional
information requested or required by the FCC and shall use reasonable best efforts to obtain
promptly the FCC Consent. The Seller, on the one hand, and the Buyer, on the other hand, shall
bear the cost of FCC filing fees relating to the FCC Applications equally. The Buyer and the Seller
shall oppose any petitions to deny or other objections filed with respect to the FCC Applications
to the extent such petition or objection relates to any such party; provided, however, that neither
party shall have any obligation to participate in any evidentiary hearing designated by the FCC on
any FCC Application filed with the FCC. Neither Seller nor Buyer shall, and each shall cause its
Affiliates not to, take any action that would, or fail to take such action the failure of which to take
would, reasonably be expected to have the effect of materially delaying the receipt of the FCC
Consent. The parties agree that they will cooperate to amend the FCC Applications as may be
necessary or required to obtain the timely grant of the FCC Consent. As may reasonably be
necessary to facilitate the grant of the FCC Consent, in the event that in order to obtain the FCC
Consent in an expeditious manner, it is necessary for the Buyer or any of its Affiliates to enter into
a customary assignment, assumption, tolling, or other similar arrangement with the FCC to resolve
any complaints with the FCC relating to the Stations, the Buyer shall enter, or cause its Affiliates,
as applicable, to enter, into such a customary assignment, assumption, tolling or other arrangement
with the FCC.

                (b)    Subject to the terms and conditions herein, the Seller and the Buyer shall,
use their respective reasonable best efforts to consummate and make effective the transactions
contemplated hereby and to cause the conditions set forth in Article VII and Article VIII to be
satisfied as promptly as reasonably practicable after the date hereof, including cooperating with
each other in (i) (A) determining which filings are required to be made prior to the Closing with,
and which consents, approvals, permits, notices or authorizations are required to be obtained prior

                                                  28
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 65 of 171




to Closing from, Governmental Bodies or third parties in connection with the execution and
delivery of this Agreement and related agreements, and consummation of the transactions
contemplated hereby and thereby and (B) timely making all necessary filings and timely seeking
all consents, approvals, permits, notices or authorizations, including to obtain entry of the Sale
Order, and (ii) taking, or causing to be taken, all other actions and doing, or causing to be done,
and cooperating with each other in order to do, all other things necessary or appropriate to
consummate the transactions contemplated hereby as soon as practicable. In the event any legal
proceedings, whether judicial or administrative, by any Governmental Body or other Person is
commenced challenging this Agreement or the consummation of the transactions to be performed
or consummated in accordance with the terms of this Agreement, the Seller and the Buyer shall
(A) cooperate and use commercially reasonable efforts to defend against such proceeding, (B) in
the event an injunction or other Order is issued in any such proceeding, use commercially
reasonable efforts to have such injunction or other Order lifted, and (C) cooperate reasonably
regarding any other impediment to the consummation of the transactions contemplated hereby.

               (c)     [Intentionally omitted]

               (d)     Buyer and Seller understand and agree that Seller has a case pending as
debtor in possession in the Bankruptcy Court. The terms of this Agreement, the submission of the
FCC Application and the consummation of the transaction contemplated herein all are subject to
the review and approval by the Bankruptcy Court, and that such approval shall be a mutual closing
condition in accordance with Articles VII and VIII hereto. In regard to Bankruptcy Court approval
of this Agreement, the Parties agree that Seller shall not file any motions, orders or other pleadings
with the Bankruptcy Court seeking approval of this Agreement without the prior written consent
of the Buyer.

               Section 5.4.    Operations of the Stations Prior to the Closing Date.

                 (a)    Subject to the restrictions set forth in the Bankruptcy Code or Orders of the
Bankruptcy Court, prior to the Closing Date, except as approved by the Buyer (which approval
shall not be unreasonably withheld, delayed or conditioned), the Seller shall use its reasonable best
efforts to (i) operate and carry on the Business in the ordinary course of business, (ii) maintain the
Purchased Assets in good operating condition and repair (wear and tear in ordinary usage
expected), (iii) maintain and preserve the organization and management of the Business and the
existing relationships with Persons having material business relationships with the Seller as related
to the Business, (iv) maintain in full force and effect in accordance with their respective terms and
conditions, any of the Seller FCC Authorizations or the Seller’s other Governmental Permits, or
(v) defend and protect the Purchased Assets from infringement or deterioration; provided however,
the Parties acknowledge that any inability to perform the covenants provided in this Section 5.4(a)
to the extent due to the direct impact of the Covid-19 virus shall not be deemed to be a violation
of this Section 5.4(a).

                (b)    Notwithstanding Section 5.4(a) and subject to Section 6.1 regarding control
of the Stations, except (w) as expressly contemplated by this Agreement, (x) as set forth in
Schedule 5.4(b), (y) as required by applicable Laws or by any Governmental Body of competent
jurisdiction, or (z) with the prior written consent of the Buyer (which consent shall not be



                                                 29
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 66 of 171




unreasonably withheld, delayed or conditioned), the Seller shall not in respect of the Stations, the
Business or the Purchased Assets:

                             (i)     sell, lease (as lessor), transfer or otherwise dispose of or
                     mortgage or pledge, or impose or suffer to be imposed any Encumbrance on,
                     any of the Purchased Assets;

                             (ii)     take any action that could reasonably be expected to cause
                     the FCC or any other Governmental Body to institute any Cause of Action for
                     the suspension, revocation or adverse modification of any of the Seller FCC
                     Authorizations or the Seller’s other Governmental Permits in any material
                     respect;

                             (iii)     amend, modify, terminate, reject, waive any rights under,
                     release or assign any rights or claims under, create any Encumbrance with
                     respect to, any Potential Assumed Contract, or otherwise take any action not
                     required by the terms of such Potential Assumed Contracts that would result
                     in any increase in any payments to be made under such Potential Assumed
                     Contracts, or fail to exercise any renewal right with respect to any Potential
                     Assumed Contract that by its terms would otherwise expire;

                             (iv)    enter into any Contract, including any Real Property Lease
                     unless approved by the Bankruptcy Court;

                             (v)      (A) hire, terminate or transfer any employee of the Seller,
                     excluding any termination for “cause” as reasonably determined by the Seller,
                     or (B) increase the compensation for any employee of the Seller other than a
                     salary increase for any employee of the Seller with an annual compensation
                     of less than $100,000 in the ordinary course of business and not exceeding
                     2% of such employee’s compensation;

                             (vi)    (A) make change or rescind any material Tax election, or (B)
                     make, change or rescind a material Tax reporting practice or policy, file an
                     amended Tax Return, enter into any closing agreement, settle any material
                     Tax claim or assessment, surrender any right to claim a material refund of
                     Taxes or take any other similar action relating to the filing of any Tax Return
                     or the payment of any Tax that is material in nature;

                             (vii)      propose, commit or take any action, as the case may be, that
                     is inconsistent with the terms of the Cash Collateral Order, including, without
                     limitation, using Cash Collateral (as defined in the Cash Collateral Order) in
                     a manner that deviates from the Approved Budget (as defined in the Cash
                     Collateral Order); provided, that in the event the Cash Collateral Order is not
                     in effect at any time between the date of this Agreement and the Closing Date,
                     the Seller shall operate the Business in accordance with a budget mutually
                     approved by the Seller and Buyer and shall not take any action that would
                     have required the approval of the Independent Director under the governance

                                                30
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 67 of 171




                      agreement set forth in Section 11 of the Cash Collateral Order unless the
                      Buyer and the Seller mutually agree otherwise; or

                              (viii)   agree or commit to do any of the foregoing.

                Section 5.5.    Public Announcement. Neither the Seller, Buyer nor any of their
Affiliates shall, without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except as and solely
to the extent that any such party shall be required by applicable Law or an Order of the Bankruptcy
Court. If any such announcement or other disclosure is required by applicable Law or an Order of
the Bankruptcy Court, the disclosing party required to make such announcement or disclosure shall
give the other party prior notice of, and a reasonable opportunity to comment on, the proposed
announcement or disclosure.

               Section 5.6.     Employees. Prior to and contingent upon the Closing, Buyer (or an
Affiliate of Buyer) shall make offers of employment commencing on the Closing Date. Buyer shall
offer employment in accordance with the provisions of this Section 5.6 to each of the Station
Employees (provided such Station Employee is employed as an active employee as of such date)
(such Station Employees who accept employment with Buyer, the “Hired Employees”, and the date
that such Hired Employee commences employment with Buyer, the “Transfer Date”), on terms and
conditions that are substantially similar in the aggregate to those offered by Seller on the date of
this Agreement. Buyer’s offer of employment to each Station Employee who is not actively
employed as of Closing Date (the “Inactive Employees”) shall be made promptly when such
Inactive Employee is eligible to return to active service pursuant to Law (the date that such Inactive
Employee commences employment with the Buyer and thereby becomes a Hired Employee, if any,
shall be such employee’s Transfer Date).

                (a)     Each Hired Employee shall be employed by Buyer on an at will basis and
nothing shall prohibit Buyer from terminating the employment of any such Hired Employees at
any time after the effective date of their employment with Buyer or changing any of the terms and
conditions of employment related to such Hired Employees at any time, except for such changes
that are inconsistent with Buyer’s obligations as set forth in this Section 5.6, provided that Buyer
shall pay severance to each Hired Employee who is terminated by Buyer in accordance with
Buyer’s severance policies for similarly situated employees with service credit granted to each
Hired Employee for each such employee’s full tenure with the applicable Station.

                 (b)    Buyer shall permit Hired Employees (and their spouses and dependents) to
participate in its “employee welfare benefit plans” (including without limitation health insurance
plans) and “employee pension benefit plans” (as defined in Section 3(1) and 3(2) of ERISA,
respectively) in which similarly situated employees of Buyer are generally eligible to participate,
with coverage effective immediately on the applicable effective date of their employment with
Buyer (and without exclusion from coverage on account of any pre-existing condition under a
group health plan except to the extent such persons were subject to such pre-existing condition
limitations under Seller’s group health plan). Buyer shall ensure that Hired Employees’ service
with Seller (and any predecessors of Seller) is deemed as service with Buyer for purposes of
eligibility, waiting periods, vesting periods and benefit accrual based on length of service, and



                                                  31
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 68 of 171




calculation of vacation and severance benefits, if applicable, and that Hired Employees receive
credit for deductible expenses incurred prior to the employment by Buyer.

              (c)     From and after the applicable effective date of their employment with
Buyer, Buyer shall permit each Hired Employee who participates in Seller’s 401(k) plan to elect
to make direct rollovers of their account balances into Buyer’s 401(k) plan, including any
employee loan balances, subject to compliance with applicable law and subject to the reasonable
requirements of Buyer’s 401(k) plan.

                (d)     Each Hired Employee will be credited (i) under Buyer’s sick leave policy
with the amount of sick leave accrued by such Hired Employee but unused as of the Transfer Date;
and (ii) under Buyer’s vacation leave policy with the amount of vacation time accrued by such
Hired Employee but unused as of the Transfer Date. For avoidance of doubt, no Hired Employee
will receive any sick or vacation leave credit in excess of the amount set forth in Buyer’s policies
for similarly situated employees.

                (e)    Buyer shall not be responsible for any compensation or other benefits due
from Seller to any Hired Employees on or prior to the Transfer Date. Buyer shall not be responsible
for any Liabilities, whenever arising, with respect to any employees of Seller who do not become
Hired Employees.

                (f)      The parties expressly acknowledge and agree that nothing contained in this
Section 5.6 or any other provision of this Agreement, shall (i) be construed to establish, amend, or
modify any benefit or compensation plan, program, agreement, Contract, policy or arrangement of
Seller or Buyer, (ii) limit the ability of Buyer or any of its Affiliates to amend, modify or terminate
any benefit or compensation plan, program, agreement, Contract, policy or arrangement at any
time assumed, established, sponsored or maintained by any of them, (iii) create any third-party
beneficiary rights or obligations in any Person (including any Station Employee or Hired
Employee) other than the parties to this Agreement or create a Contract between Buyer, Seller, or
any of their respective Affiliates on the one hand and any employee of Seller on the other hand,
and no employee of Seller may rely on this Agreement as the basis for any breach of Contract
claim against Buyer or Seller, (iv) be deemed or construed to require Buyer or any of its Affiliates
to continue to employ any particular employee of Seller for any period after the applicable Closing
Date, or (v) be deemed or construed to limit Buyer’s or any of its Affiliates’ right to terminate the
employment of any Hired Employee during any period on or after the applicable effective date of
their employment with Buyer or confer on any Person any right to employment or continued
employment or to a particular term or condition of employment with Buyer or any of its Affiliates.

               Section 5.7.    Assignment/Assumption of Contracts.

                 (a)    Schedule 5.7(a) sets forth all Contracts and unexpired Real Property Leases
of Seller that are capable of assumption and assignment or purchase pursuant to Section 365 of the
Bankruptcy Code (the “Potential Assumed Contracts”), as well as the Seller’s good faith estimate
of all amounts required in order to cure any defaults that may exist under and to assign each such
Potential Assumed Contract pursuant to Section 365 of the Bankruptcy Code (the “Cure
Amounts”).



                                                  32
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 69 of 171




              (b)     At any time prior to the Sale Hearing, Seller shall have the right to correct
or update Schedule 5.7(a) by giving written notice to Buyer.

               (c)    At any time prior to the Sale Hearing, Buyer shall have the right in its sole
and absolute discretion to amend Schedule 2.1(j) by giving written notice to Seller, whereupon
any additional Contract or unexpired Real Property Lease listed thereon shall become an Assumed
Contract, and any removed Contract or unexpired Real Property Lease shall no longer be an
Assumed Contract and shall become an Excluded Contract.

                (d)     At the Sale Hearing (notice of which shall be properly and timely served by
Seller on all counterparties to Potential Assumed Contracts), Seller shall seek authority to assume
and assign, or sell and transfer, as applicable, to Buyer those Potential Assumed Contracts that are
Assumed Contracts.

                (e)   At any time after the Sale Hearing and prior to the Closing, Buyer and Seller
together may agree to remove any Assumed Contract from Schedule 2.1(j), in which case Seller
shall notify the counterparty of such removal via U.S. first-class mail by no later than two (2)
Business Days from such determination.

                (f)     Notwithstanding anything to the contrary set forth herein, if at any time the
Bankruptcy Court determines that the Cure Amount for any Assumed Contract exceeds the
estimated amount therefor set forth on Schedule 5.7(a), Buyer can elect (in its sole discretion) by
written notice to Seller to remove such Contract or unexpired lease from Schedule 2.1(j), at which
point it shall be deemed an Excluded Contract (and not an Assumed Contract) and Buyer shall
have no obligation with respect thereto. Buyer shall not be liable for any costs or Liabilities in
respect of any Excluded Contracts and any Liabilities arising under, relating to, or in connection
with such Excluded Contract shall be deemed Excluded Liabilities for all purposes under this
Agreement.

              (g)    On the Closing Date, Seller shall assign or transfer to Buyer the Assumed
Contracts and Buyer shall promptly satisfy all Cure Amounts in respect of each such Assumed
Contract.

               Section 5.8.    Mutual Covenants. From and after the date of this Agreement until
the Closing, each party shall continue performing their respective obligations under each of the
Shared Services Agreements in the ordinary course of business.

                Section 5.9.    Tax Cooperation. Prior to the Closing, the Seller agrees to furnish
or cause to be furnished, upon request, as promptly as practicable, information and assistance
relating to the Business and the Purchased Assets, including access to books and records (including
any Tax records), as is reasonably necessary in connection with (a) the preparation or filing of any
Tax Return by Buyer, (b) the making of any Tax election by Buyer, (c) Buyer’s claim for any Tax
Refund, (d) the determination of Liability for Taxes, and (e) any audit, examination or other
proceeding in respect of Taxes related to the Purchased Assets. Seller and its Affiliates shall (i)
abide by all record retention agreements entered into with any Governmental Body, and (ii) give
Buyer thirty (30) days’ written notice prior to transferring, destroying or discarding any Tax records
and, if Buyer so requests, shall allow Buyer to take possession of such Tax records.


                                                  33
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 70 of 171




                                             ARTICLE VI

                                   ADDITIONAL AGREEMENTS

                Section 6.1.   Control of Operations Prior to Closing Date. Notwithstanding
anything contained herein to the contrary, the sale of the Purchased Assets contemplated hereby
shall not be consummated prior to the grant by the FCC of the FCC Consent. The Seller and the
Buyer acknowledge and agree that at all times commencing on the date hereof and ending on the
Closing Date, (x) nothing in this Agreement shall be construed to give the Buyer any right to
control, direct or otherwise supervise, or attempt to control, direct or otherwise supervise, any of
the management or operations of any of the Stations and (y) the Seller shall have complete control
and supervision of the programming, operations, policies and all other matters relating to the
Stations until the consummation of the Closing. Notwithstanding the foregoing, nothing in this
Agreement shall be construed or deemed to derogate or limit the rights of the Buyer under Section
5.4.

                Section 6.2.     Bulk Transfer Laws. The Parties hereby waive (a) compliance
with the provisions of any so-called bulk sales or bulk transfer law of any jurisdiction in connection
with the sale of any or all of the Purchased Assets to the Buyer hereunder and (b) all claims related
to the non-compliance therewith.

               Section 6.3.     Use of Names. Seller is not conveying ownership rights or granting
the Buyer a license to use any of the Retained Names and Marks and, after the Closing, the Buyer
shall not and shall not permit any of its Affiliates to use the Retained Names and Marks. Prior to
the Closing, the Seller shall, at the Seller’s own expense, remove any Retained Names or Marks
appearing on the Tangible Purchased Assets.

                Section 6.4.      No Successor Liability. The parties intend that, to the fullest extent
permitted by Law (including under Section 363 of the Bankruptcy Code), upon the Closing, the
Buyer shall not be deemed to: (i) be the successor of the Seller, (ii) have, de facto, or otherwise,
merged with or into the Seller, (iii) be a mere continuation or substantial continuation of the Seller
or the enterprise(s) of the Seller or (iv) be liable for any acts or omissions of the Seller in the conduct
of the Business or arising under or related to the Purchased Assets other than as set forth in this
Agreement. Without limiting the generality of the foregoing, and except as otherwise provided in
this Agreement, the parties intend that the Buyer shall not be liable for any Liability or
Encumbrance (other than Assumed Liabilities) against the Seller or any of the Seller’s predecessors
or Affiliates, and the Buyer shall have no successor or vicarious Liability of any kind or character
whether known or unknown as of the Closing Date, whether now existing or hereafter arising, or
whether fixed or contingent, with respect to the Business, the Purchased Assets or any Liabilities
of the Seller arising prior to the Closing Date. The parties agree that the provisions substantially in
the form of this Section 6.4 shall be reflected in the Sale Order.

              Section 6.5.    Transfer Taxes. Notwithstanding Section 2.3(b)(vi), any transfer,
documentary, sales, use, stamp, registration, value added and other such Taxes and fees (including
any penalties and interest) incurred in connection with this Agreement and the transactions
contemplated herein shall, to the extent not avoided by the Bankruptcy Code (collectively,
“Transfer Taxes”) shall be paid fifty percent (50%) by the Seller and fifty percent (50%) by the

                                                    34
 114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 71 of 171




Buyer. Each Tax Return with respect to such Transfer Taxes will be prepared and filed by the party
that customarily has primary responsibility for filing such Tax Return pursuant to applicable Law.
Such non-filing party will advance to the filing party its portion of any such Taxes or other fees
reflected on such Tax Return at least (1) day prior to the due date (giving effect to any extensions)
for payment thereof. The parties will each timely sign and deliver (or cause to be timely signed and
delivered) such certificates or forms as may be necessary or appropriate (and will each otherwise
cooperate) to establish any available exemption (or otherwise reduce) any such Taxes or fees. The
parties shall cooperate in good faith to minimize, to the fullest extent possible under applicable
Law, the amount of any such Transfer Taxes.

                Section 6.6.   Schedules and Exhibits. The Seller shall, and in no event later than
March 23, 2020, prepare and deliver to the Buyer, initial drafts of the Schedules and Exhibits to
this Agreement, in each case, for the Buyer’s review and approval. The Seller and the Buyer shall
cooperate in good faith to negotiate and finalize the Schedules and Exhibits to this Agreement, and
the parties shall mutually approve such Schedules and Exhibits in writing by no later than March
27, 2020.



                                           ARTICLE VII

            CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

               The obligations of the Seller under this Agreement to consummate the sale of the
Purchased Assets contemplated hereby shall be subject to the satisfaction, fulfillment or, where
legally possible, waiver, on or prior to the Closing Date, of the following conditions:

                Section 7.1.     No Breach of Covenants and Warranties. (a) The Buyer shall
have performed and complied in all material respects with its covenants and agreements contained
herein required to be performed or complied with by it as of or prior to the Closing; and (b) each of
the representations and warranties of the Buyer contained in this Agreement shall be true and correct
on the Closing Date as though made on the Closing Date (except to the extent that they expressly
speak as of a specific date or time other than the Closing Date, in which case they need only have
been true and correct as of such specified date or time), except where the failure of such
representations and warranties to be true and correct (without giving effect to any qualifiers or
exceptions relating to “materiality” set forth in such representations and warranties), individually
or in the aggregate, would not reasonably be expected to have a material adverse effect on the ability
of the Buyer to perform its obligations under this Agreement. In addition, the Buyer shall have
delivered to the Seller a certificate, dated as of the Closing Date, signed by an executive officer of
the Buyer and certifying as to the satisfaction of the conditions specified in this Section 7.1.

                Section 7.2.   No Restraint. There shall not be in effect any Order (whether
temporary, preliminary or permanent) issued by any U.S. federal or state court of competent
jurisdiction preventing the consummation of the sale of the Purchased Assets contemplated hereby
or the other transactions contemplated by this Agreement or any Ancillary Agreement.




                                                  35
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 72 of 171




                Section 7.3.    Certain Governmental Approvals. The FCC Consent shall have
been granted and shall be effective. The Bankruptcy Court shall have entered the Sale Order, no
Order staying, reversing, modifying or amending the Sale Order shall be in effect and the Sale Order
shall not be subject to any appeal.

               Section 7.4.    Closing Deliveries. The Buyer shall have made, or stands ready at
the Closing to make, the deliveries contemplated by Section 2.7 to the Seller.

                                           ARTICLE VIII

             CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER

               The obligations of the Buyer under this Agreement to consummate the sale of the
Purchased Assets contemplated hereby shall be subject to the satisfaction, fulfillment or, where
legally possible, waiver on or prior to the Closing Date, of the following conditions:

                Section 8.1.     No Breach of Covenants and Warranties. (a) The Seller shall
have performed and complied with in all material respects its covenants and agreements contained
herein required to be performed or complied with by it as of or prior to the Closing; and (b) (i) each
of the representations and warranties of the Seller contained in Sections 3.1, 3.2, 3.6 and 3.12 shall
be true and correct in all respects on the Closing Date as though made on the Closing Date (except
to the extent that they expressly speak as of a specific date or time other than the Closing Date, in
which case they need only have been true and correct as of such specified date or time), and (ii)
each of the other representations and warranties of the Seller contained in this Agreement shall be
true and correct on the Closing Date as though made on the Closing Date (except to the extent that
they expressly speak as of a specific date or time other than the Closing Date, in which case they
need only have been true and correct as of such specified date or time), except where the failure of
such representations and warranties to be true and correct (without giving effect to any qualifiers
or exceptions relating to “materiality” or “Material Adverse Effect” set forth in such representations
and warranties), would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Seller Material Adverse Effect shall have occurred since the date of
this Agreement. In addition, the Seller shall have delivered to the Buyer a certificate, dated as of
the Closing Date, signed by an executive officer of the Seller and certifying as to the satisfaction of
the conditions specified in this Section 8.1.

                Section 8.2.   No Restraint. There shall not be in effect any Order (whether
temporary, preliminary or permanent) issued by any U.S. federal or state court of competent
jurisdiction preventing the consummation of the sale of the Purchased Assets contemplated hereby
or the other transactions contemplated by this Agreement or any Ancillary Agreement.

               Section 8.3.    Certain Governmental Approvals. The FCC Consent shall have
been granted and shall be effective. The Bankruptcy Court shall have entered the Sale Order, no
Order staying, reversing, modifying or amending the Sale Order shall be in effect and the Sale Order
shall not be subject to any challenge that challenges Buyer’s good faith under Section 363(m) of
the Bankruptcy Code.




                                                  36
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 73 of 171




               Section 8.4.    Closing Deliveries. The Seller shall have made, or stand ready at
the Closing to make, the deliveries contemplated by Section 2.7 to the Buyer.

              Section 8.5.   Assumed Contracts. Subject to Section 5.7, all Assumed Contracts
will, contemporaneously with the Closing, have been assigned to and assumed by Buyer, and all
Cure Amounts with respect thereto have been satisfied by the Buyer.

              Section 8.6.    Other Consents. All approvals, consents and waivers that are listed
in Schedule 8.6 (to the extent such approvals, consents and waivers are not otherwise rendered
unenforceable by applicable Law, court order or legal proceedings) shall have been received in a
form reasonably acceptable to Buyer.

                                            ARTICLE IX

                                     [INTENTIONALLY OMITTED]

                                             ARTICLE X

                                           TERMINATION

               Section 10.1.     Termination.

            (a)     Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated at any time prior to the Closing:

                               (i)       by the mutual written consent of the Seller and the Buyer;

                              (ii)      by the Seller, if a failure to perform any of the covenants or
                     agreements of the Buyer contained in this Agreement shall have occurred, or
                     there shall be any inaccuracy or breach of any of the representations or
                     warranties of the Buyer contained in this Agreement, and such failure to
                     perform or inaccuracy or breach either individually or in the aggregate would,
                     if occurring or continuing on the Closing Date, reasonably be expected to give
                     rise to the failure of a condition set forth in Section 7.1, and such failure to
                     perform or inaccuracy or breach if curable, is not cured by, on or before the
                     earlier of (i) the Termination Date or (ii) thirty (30) days following receipt of
                     written notice by Buyer, or which by its nature or timing cannot be cured prior
                     to the Termination Date; provided, however, that the Seller shall not have the
                     right to terminate this Agreement pursuant to this Section 10.1(a)(ii) if the
                     Seller is then in material breach of any of its covenants or agreements
                     contained in this Agreement or any of the representations or warranties of the
                     Seller contained in this Agreement;

                            (iii)    by the Buyer, if a failure to perform any of the covenants or
                     agreements of the Seller contained in this Agreement shall have occurred, or
                     there shall be any inaccuracy or breach of any of the representations or
                     warranties of the Seller contained in this Agreement, and such failure to
                     perform or inaccuracy or breach either individually or in the aggregate would,

                                                   37
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 74 of 171




                     if occurring or continuing on the Closing Date, reasonably be expected to give
                     rise to the failure of a condition set forth in Section 8.1, and such failure to
                     perform or inaccuracy or breach if curable, is not cured by, on or before the
                     earlier of (i) the Termination Date or (ii) thirty (30) days following receipt of
                     written notice by the Seller, or which by its nature or timing cannot be cured
                     prior to the Termination Date; provided, however, that the Buyer shall not
                     have the right to terminate this Agreement pursuant to this Section 10.1(a)(iii)
                     if the Buyer is then in material breach of any of its covenants or agreements
                     contained in this Agreement or any of the representations or warranties of the
                     Buyer contained in this Agreement;

                           (iv)     by the Seller or the Buyer, if there is in effect a final and
                     nonappealable Order of a Governmental Body of competent jurisdiction
                     permanently restraining, enjoining or otherwise prohibiting the
                     consummation of the transactions contemplated by this Agreement;

                             (v)       by the Buyer if the Closing shall not have been consummated
                     on or before twelve (12) months after the date this Agreement was executed
                     by the Parties (or such later date as has been mutually agreed in writing by
                     the Seller and the Buyer) (the “Termination Date”). Notwithstanding the
                     foregoing, the right to terminate this Agreement under this Section 10.1(a)(v)
                     shall not be available to any party if the failure of the Closing to occur by such
                     date shall be due to a material breach of any representations, warranties,
                     covenants or agreements contained in this Agreement by such party;

                             (vi)    by the Seller or the Buyer, upon a final and non-appealable
                     denial of the FCC Consent;

                            (vii)     by the Buyer if (i) the Bankruptcy Case is dismissed or
                     converted into a case under Chapter 7 of the Bankruptcy Code or (ii) an
                     examiner or trustee is appointed in the Bankruptcy Case; and

                            (viii)    subject to the terms of the Cash Collateral Order, by the
                     Buyer upon occurrence of the Termination Date (as defined in the Cash
                     Collateral Order).

                (b)     The party desiring to terminate this Agreement pursuant to Section 10.1(a)
(other than pursuant to Section 10.1(a)(i)) shall give written notice of such termination to the other
party or parties, as applicable, and this Agreement shall terminate as described in Section 10.1(c).

                (c)     In the event that this Agreement shall be terminated pursuant to Section
10.1(a), all further obligations of the parties under this Agreement (other than Section 5.5, this
Article X and Article XI, which, in each case, shall remain in full force and effect) shall be
terminated without further Liability of any party; provided that nothing herein shall relieve any
party from Liability for any breach of this Agreement prior to termination thereof or in the case of
fraud; provided, further that nothing in this Section 10.1(c) will be deemed to interfere with the



                                                 38
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 75 of 171




 Seller’s right to retain, and the Buyer’s waiver of, the Deposit Amount under Section 2.5(b) hereof,
 which shall be deemed liquidated damages.

                                             ARTICLE XI

                                      GENERAL PROVISIONS

                Section 11.1. Survival of Obligations. None of the covenants, agreements or
obligations of the parties contained herein or in any Ancillary Agreement shall survive the Closing,
except to the extent such covenants, agreements or obligations contemplate performance after the
Closing, in which case each such covenant, agreement and obligation shall survive the Closing for
the period contemplated by its terms (or if no such survival period is contemplated, until the
expiration of the applicable statute of limitations).

                Section 11.2. Confidential Nature of Information. Each party acknowledges
and agrees that it will treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party or parties during the course of the negotiations leading
to the consummation of the transactions contemplated hereby (whether obtained before or after the
date of this Agreement), the investigation provided for herein and the preparation of this Agreement
and other related documents, and, in the event the transactions contemplated hereby shall not be
consummated, each party will return to the other party or parties all copies of nonpublic documents
and materials which have been furnished in connection therewith. The Seller acknowledges and
agrees that from and after the Closing, all non-public information relating to the Business and the
Purchased Assets shall be valuable and proprietary to the Buyer and its Affiliates. The Seller agrees
that, from and after the Closing, the Seller shall not, and shall cause its Affiliates not to, disclose to
any Person any information relating to the Buyer and its Affiliates (including, after the Closing, the
Business and the Purchased Assets), except as required by Law or as otherwise becomes available
in the public domain other than through any action by the Seller or its Affiliates in violation of its
obligations under this Section 11.2. Without limiting the right of either party to pursue all other
legal and equitable rights available to it for violation of this Section 11.2 by the other party, it is
agreed that other remedies cannot fully compensate the aggrieved party for such a violation of this
Section 11.2 and that the aggrieved party shall be entitled to injunctive relief to prevent a violation
or continuing violation hereof.

                Section 11.3. Governing Law. This Agreement and all Causes of Action that may
be based upon, arise out of or relate to this Agreement or the Ancillary Agreements, or the
negotiation, execution or performance of this Agreement or the Ancillary Agreements (including
any Cause of Action based upon, arising out of or related to any representation or warranty made
in or in connection with this Agreement or as an inducement to enter into this Agreement) shall be
governed and construed in accordance with the internal Laws of the State of Delaware, except to
the extent that the Laws of such state are superseded by the Bankruptcy Code. The Bankruptcy
Court shall have exclusive personal and subject matter jurisdiction over the interpretation and
enforcement of this Agreement or the Ancillary Agreements, and the transactions contemplated
hereby and thereby. In the event the Bankruptcy Court declines to exercise jurisdiction over any
dispute arising under, relating to or connected with this Agreement or the Ancillary Agreements or
the transactions contemplated hereby or thereby, the parties shall submit to jurisdiction in the Court


                                                    39
 114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 76 of 171




of Chancery of the State of Delaware or, if (and only if) such court finds it lacks subject matter
jurisdiction, the federal court of the United States of America sitting in Delaware.

                 Section 11.4. Exclusive Jurisdiction; Court Proceedings. The parties hereto
agree that any Cause of Action seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the Ancillary Agreements, or the transactions
contemplated hereby and thereby shall be brought exclusively in the Bankruptcy Court, and each
of the parties hereby irrevocably consents to the exclusive jurisdiction of the Bankruptcy Court (and
of the appropriate appellate courts therefrom) in any such Cause of Action and irrevocably waives,
to the fullest extent permitted by Law, any objection that it may now or hereafter have to the laying
of the venue of any such Cause of Action in any such court or that any such Cause of Action brought
in any such court has been brought in an inconvenient forum. Process in any such Cause of Action
may be served on any party anywhere in the world, whether within or without the jurisdiction of
any such court. Without limiting the foregoing, each party agrees that service of process on such
party as provided in Section 11.5 shall be deemed effective service of process on such party. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR RELATED TO THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS OR ANY OF THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE , WHETHER NOW EXISTING OR
HEREAFTER ARISING (INCLUDING ANY ACTION INVOLVING ANY FINANCING
SOURCE AND THEIR RESPECTIVE NONPARTY AFFILIATES).

                Section 11.5. Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (a) on the date of delivery if delivered
personally, (b) on the earlier of confirmed receipt or the third (3rd) Business Day following the date
of mailing if mailed by registered or certified mail (return receipt requested), (c) on the first (1st)
Business Day following the date of dispatch if delivered utilizing next-day service by an express
courier (with confirmation) to the parties at the following addresses (or at such other address for a
party as shall be specified by like notice) or (d) on the date such notice is transmitted by e-mail to
the e-mail addresses previously provided to the other parties:

                If to the Seller:

                        Marshall Broadcasting Group, Inc.
                        Attn: Pluria Marshall Jr.
                        3731 Wilshire Boulevard
                        Suite 840
                        Los Angeles, CA 90010
                        Email: pluria@MBGroup.tv

                with a copy to:




                                                  40
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 77 of 171




                       Levene Neale Bender Yoo & Brill L.L.P.
                       10250 Constellation Boulevard
                       Suite 1700
                       Los Angeles, CA 90067
                       Attn: David B. Golubchik
                              Eve H. Karasik
                       Email: dbg@lnbyb.com
                              ehk@lnbyb.com

                       -and-

                       Gray Reed & McGraw LLP
                       1300 Post Oak Blvd.
                       Suite 2000
                       Houston, TX 77056
                       Attn.: Jason S. Brookner
                              Lydia R. Webb
                       Email: jbrookner@grayreed.com
                              lwebb@grayreed.com

               If to the Buyer, to:

                       Mission Broadcasting, Inc.
                       901 Indiana Avenue, Suite 375
                       Wichita Falls, TX 76301-6719
                       Attn: Dennis Thatcher
                       Email: missionbroadcasting@gmail.com

               with a copy to:

                       Proskauer Rose LLP
                       11 Times Square
                       New York, NY 10036
                       Attn: David M. Hillman
                       Email: dhillman@proskauer.com

               Section 11.6.     Successors and Assigns; Third Party Beneficiaries.

                (a)     This Agreement and all of its terms shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns, including any trustee
appointed in the Seller’s Bankruptcy Case (either under Chapter 11 or if convert to a case under
Chapter 7). Except as provided in this Section 11.6(a), this Agreement shall not be assigned by
any party hereto without the prior written consent of the other party and any attempted assignment
without the required consents will be void; provided, however, that the Buyer shall be entitled to
designate, in accordance with the terms and subject to the limitations set forth in this Section 11.6,
one or more Affiliates (so long as such assignment or transfer does not materially delay the grant
of the FCC Consent and, provided further, that no such assignment or transfer shall operate to
relieve a party of any of its Liabilities hereunder) to (i) purchase the Purchased Assets and/or (ii)

                                                 41
114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 78 of 171




assume the Assumed Liabilities, on and after the date hereof (any such Affiliate of the Buyer that
shall be properly designated by the Buyer in accordance with this clause, a “Designated Buyer”).
The designation shall be made by the Buyer by way of a written notice to be delivered to the Seller
no later than the fifth (5th) day prior to the Closing Date, which written notice shall contain
appropriate information about the Designated Buyer and shall indicate which Purchased Assets
and Assumed Liabilities that the Buyer intends such Designated Buyer(s) to purchase and/or
assume, as applicable, hereunder. Upon any such permitted assignment, the references in this
Agreement to the Seller or the Buyer will also apply to any such assignee unless the context
otherwise requires.

                (b)    Except pursuant to Section 11.17, nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any Person other than the parties and
successors and assigns permitted by this Section 11.6 any right, remedy or claim under or by reason
of this Agreement.

               Section 11.7.   Access to Records after Closing.

                (a)     For a period of six (6) years after the Closing Date, the Buyer shall use
reasonable best efforts to make available and provide reasonable access to the Seller and its
Representatives to the books and records of the Business (or copies or extracts thereof) transferred
to the Buyer hereunder with respect to periods or portions of periods ending on or before the
Closing Date solely to the extent that such access may reasonably be required by the Seller in
connection with matters relating to or affected by the operations of the Business prior to the
Closing Date, or solely in connection with the Seller’s Bankruptcy Case, including any adversary
proceedings filed or to be filed in the Seller’s Bankruptcy Case; provided that such access shall
not unreasonably disturb the operation of the Buyer’s business. Such access shall be afforded by
the Buyer upon receipt of reasonable advance notice and during normal business hours. The Seller
shall be solely responsible for any costs or expenses incurred by it pursuant to this Section 11.7(a).
If the Buyer desires to dispose of any of such books and records prior to the expiration of such six
(6) year period, it shall, prior to such disposition, give the Seller a reasonable opportunity, at the
Seller’s expense, to segregate and remove such books and records as the Seller may select.

                (b)    For a period of six (6) years after the Closing Date, the Seller shall use
reasonable best efforts to make available and provide reasonable access to Buyer and its
Representatives to the books and records relating to the Business (or copies or extracts thereof)
which the Seller may retain after the Closing Date. Such access shall be afforded by the Seller
upon receipt of reasonable advance notice and during normal business hours; provided that such
access shall not unreasonably disturb the operation of the Seller’s business. The Buyer shall be
solely responsible for any costs and expenses incurred by it pursuant to this Section 11.7(b). If the
Seller desires to dispose of any of such books and records prior to the expiration of such six (6)
year period, such party shall, prior to such disposition, give the Buyer a reasonable opportunity, at
the Buyer’s expense, to segregate and remove such books and records as the Buyer may select.

               Section 11.8. Entire Agreement; Amendments. This Agreement, the Exhibits
and Schedules referred to herein and the other documents delivered pursuant hereto contain the
entire understanding of the parties hereto with regard to the subject matter contained herein or
therein, and supersede all prior agreements or understandings between or among any of the parties

                                                 42
114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 79 of 171




hereto. The parties hereto, by mutual agreement in writing, may amend, modify and supplement
this Agreement.

                Section 11.9. Interpretation. Article titles and headings to Sections herein are
inserted for convenience of reference only and are not intended to be a part of or to affect the
meaning or interpretation of this Agreement. The Schedules and Exhibits referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as if they were set forth
verbatim herein. For purposes of this Agreement, (i) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation,” (ii) the word “or” is
not exclusive, (iii) the words “herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this
Agreement as a whole, (iv) the phrase “in the ordinary course of business” shall be deemed to be
followed by “consistent with past practice”, subject to operations under the Bankruptcy Code, and
(v) wherever the context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of names and pronouns shall include
the plural and vice versa. Unless the context otherwise requires, references herein (a) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and the Exhibits and Schedules
attached to, this Agreement and (b) to any Law defined or referred to herein or any agreement or
instrument that is referred to herein means such agreement, instrument or Law as from time to time
amended, modified or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of Laws) by succession of comparable successor Laws and references
to all attachments thereto and instruments incorporated therein. This Agreement and the Ancillary
Agreements shall be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any instrument to be drafted.
References to a “party hereto” or the “parties hereto” or similar phrases shall refer to the Seller and
the Buyer.

                Section 11.10. Waivers. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the party or parties entitled to the benefit
thereof. The failure of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute a waiver of any
other or subsequent breach.

               Section 11.11. Expenses. Except as otherwise expressly provided herein or in any
Ancillary Agreement, each of the Seller and the Buyer will pay all of its own respective costs and
expenses incident to its negotiation and preparation of this Agreement and the Ancillary
Agreements and to its performance and compliance with all agreements and conditions contained
herein and therein on its part to be performed or complied with, including the fees, expenses and
disbursements of its counsel and accountants.

                Section 11.12. Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable Law, but in case any one
or more of the provisions contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or provisions had never been contained herein.

                                                   43
 114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 80 of 171




               Section 11.13. Execution in Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original instrument, but all of which
shall be considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties and delivered to each of the Seller and the
Buyer.

                Section 11.14. Disclaimer of Warranties. Except as otherwise expressly set forth
in this Agreement or any Ancillary Agreement, Seller makes no representations or warranties with
respect to any projections, forecasts or forward-looking information provided to the Buyer and there
is no assurance that any projected or forecasted results will be achieved. EXCEPT AS TO THOSE
MATTERS EXPRESSLY COVERED BY THE REPRESENTATIONS AND WARRANTIES IN
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS DELIVERED BY THE SELLER
PURSUANT TO SECTION 8.4, THE SELLER IS SELLING THE BUSINESS AND THE
PURCHASED ASSETS ON AN “AS IS, WHERE IS” BASIS AND SELLER DISCLAIMS ALL
OTHER WARRANTIES, REPRESENTATIONS AND GUARANTIES WHETHER EXPRESS
OR IMPLIED. THE SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO
MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
AND NO IMPLIED WARRANTIES WHATSOEVER. Each party acknowledges that neither the
other party nor any of its Representatives or Affiliates nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or completeness of any
memoranda, charts, summaries or schedules heretofore made available by the other party or its
representatives or Affiliates or any other information which is not included in this Agreement, the
Ancillary Agreements, or the Schedules and Exhibits hereto or thereto, and neither party nor any of
its Representatives or Affiliates nor any other Person will have or be subject to any liability to the
other party, any Affiliate of the party or any other Person resulting from the distribution of any such
information to, or use of any such information by, the other party, any Affiliate of the other party
or any of their agents, consultants, accountants, counsel or other Representatives, except in the case
of fraud. In making its determination to proceed with the transactions contemplated by this
Agreement each party and its Affiliates have relied solely on (a) the results of their own independent
investigation and (b) the representations and warranties of the other party expressly and specifically
set forth in this Agreement and the Ancillary Agreements. Each party and its Affiliates
acknowledge and agree that the other party expressly and specifically disclaims any such other
representations and warranties that are not expressly set forth in this Agreement and the Ancillary
Agreements.

                Section 11.15. Specific Performance. The parties agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed in accordance
with its specific terms or was otherwise breached or the Closing was not consummated, and that
money damages would not be an adequate remedy, even if available. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions, or any other appropriate form of specific
performance or equitable relief, to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof (including the parties’ obligations to consummate the Closing) in
any court of competent jurisdiction, this being in addition to any other remedy to which they are
entitled at Law or in equity. Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that any other party has an
adequate remedy at law or that any award of specific performance is not an appropriate remedy for
any reason at law or in equity. Any party seeking an injunction or injunctions to prevent breaches

                                                   44
 114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 81 of 171




of this Agreement and to enforce specifically the terms and provisions of this Agreement shall not
be required to post any bond or other security in connection with any such order or injunction.

                Section 11.16. Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.

                Section 11.17. No Recourse. All Causes of Action that may be based upon, arise
out of or relate in any manner to this Agreement or the Ancillary Agreements, or the negotiation,
execution or performance of this Agreement or the Ancillary Agreements, may be made only
against (and are expressly limited to) the Persons that are expressly identified as parties hereto and
thereto. No Person who is not a named party to this Agreement or the Ancillary Agreements,
including any past, present or future director, officer, employee, incorporator, member, partner,
stockholder, equityholder, controlling person, Affiliate, agent, attorney or other Representative of
any named party to this Agreement or the Ancillary Agreements (the “Non-Party Affiliates”), shall
have any Liability for any obligations or Liabilities arising under, in connection with or related to
this Agreement or the Ancillary Agreements (as the case may be) or for any claim based on, in
respect of, or by reason of this Agreement or the Ancillary Agreements (as the case may be) or the
negotiation or execution hereof or thereof, and each Party waives and releases all such Liabilities
against any such Non-Party Affiliates. The parties acknowledge and agree that the Non-Party
Affiliates are intended third-party beneficiaries of this Section 11.17.

                                   [Signatures on following page]




                                                  45
114030734v12
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 82 of 171




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.




                                       SELLER



                                       MARSHALL BROADCASTING GROUP, INC.



                                       By:
                                       Name:
                                       Title:




                                       BUYER

                                       MISSION BROADCASTING, INC.



                                       By:
                                       Name: Dennis P. Thatcher
                                       Title: President
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 83 of 171




                                           EXHIBIT A
               Form of Bill of Sale and Assignment and Assumption Agreement

                                         BILL OF SALE

       THIS BILL OF SALE is made as of the __ day of _____, 2020, by and between Mission
Broadcasting, Inc., a Delaware corporation ("Buyer") and Marshall Broadcasting Group, Inc., a
Texas corporation ("Seller").

                                         R E C I T A LS:

        The Seller owns and operates television broadcast stations KMSS-TV, Shreveport,
Louisiana, KPEJ-TV, Odessa, Texas and KLJB, Davenport, Iowa (the “Stations”), pursuant to
certain authorizations issued by the U.S. Federal Communications Commission (the “FCC”).

         On December 3, 2019, Seller filed a voluntary petition for relief in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”), commencing
voluntary proceedings pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101
et seq..

       On March 30, 2020, Buyer and Seller entered into that certain Asset Purchase Agreement
(the “APA”), pursuant to which, subject to approval of the Bankruptcy Court, Buyer agreed to
purchase the Purchased Assets, and the Seller agreed to sell to the Buyer the Purchased Assets,
including the Purchased Assets set forth on Schedule 1 hereto, subject to and on the terms and
conditions contained in the APA.

        Capitalized terms used and not otherwise defined herein have the meanings ascribed in the
APA.

        NOW, THEREFORE, for good and valuable consideration (as described in the APA), the
receipt and sufficiency of which are hereby acknowledged, effective as of the date of this Bill of
Sale, Seller does hereby sell, transfer, assign, convey and deliver to the Buyer, and the Buyer
hereby purchases from the Seller, free and clear of all Encumbrances (except for Permitted
Encumbrances and Assumed Liabilities), all of Seller’s right, title and interest in, to and under the
Purchased Assets (other than the Seller FCC Authorizations, including those listed on Schedule
3.4(a)(i) and the call signs KMSS-TV, KPEJ-TV and KLJB, which, for the avoidance of are being
conveyed and assigned pursuant to that certain Assignment of Seller FCC Authorizations, dated
as of the date hereof, between Buyer and Seller).

     1.   EXCEPT AS OTHERWISE PROVIDED IN THE APA, THE SELLER IS
SELLING THE BUSINESS AND THE PURCHASED ASSETS ON AN “AS IS, WHERE IS”
BASIS AND SELLER DISCLAIMS ALL OTHER WARRANTIES, REPRESENTATIONS
AND GUARANTIES WHETHER EXPRESS OR IMPLIED, AND THE SELLER MAKES NO
REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES
WHATSOEVER.




114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 84 of 171




        2.      This Bill of Sale has been executed and delivered subject and pursuant to the terms
and conditions of the APA, and incorporates by reference all of the terms of the APA, including
but not limited to the Seller’s representations, warranties and covenants, agreements relating to the
Purchased Assets, Assumed Liabilities and Excluded Liabilities, and terms with respect to
governing law and jurisdiction, as if each term was fully set forth herein. In the event of conflict
between the terms of the APA and the terms of this Bill of Sale, the terms of the APA govern and
control.

        3.      This Bill of Sale may be executed in counterparts, each of which shall be an
original, and all of which, together, shall constitute one and the same instrument, and any signature
transmitted by facsimile or electronic means shall be deemed an original.




                                                -48-

114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 85 of 171




        IN WITNESS WHEREOF, Seller and Buyer have each executed and delivered this Bill of
Sale as of the day and year first above written.


        "Buyer"                         Mission Broadcasting, Inc.

                                        By:
                                              Name:
                                              Its:



        "Seller"                        Marshall Broadcasting Group, Inc.

                                        By:
                                              Name:
                                              Its:




                                           -49-

114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 86 of 171




                                          SCHEDULE "1"

                                      PURCHASED ASSETS



               (a)     all assignable Governmental Permits (other than the Seller FCC
Authorizations, including those listed on Schedule 3.4(a)(i) and the call signs KMSS-TV, KPEJ-
TV and KLJB, which, for the avoidance of are being conveyed and assigned pursuant to that certain
Assignment of Seller FCC Authorizations, dated as of the date hereof, between Buyer and Seller),
including any applications therefor and renewals or modifications thereof between the date hereof
and Closing;

                 (b)    All machinery, equipment, auxiliary and translator facilities, transmitting
towers, transmitters, broadcast equipment, antennae, cables, supplies, vehicles, furniture, fixtures,
appliances, servers, traffic systems, graphic systems, audio boards, switchers, radar systems,
microwaves, transponders, relays, backup generators, computers, computer hardware and
peripherals, information technology infrastructure, telephone systems, office equipment, cameras,
production and news operation equipment, inventory, leasehold improvements, spare parts and
other tangible personal property of every kind and description, including the personal property set
forth on Schedule 2.1(b) (except for any retirements or dispositions of such scheduled personal
property made between the date hereof and Closing in accordance with Section 5.4 or any tangible
property located at the Seller’s corporate offices in Los Angeles and Houston that are not used in
or relevant to the operation of the Stations) (“Tangible Personal Property”), together with all rights
against the manufacturers and/or suppliers of any of the foregoing;

                 (c)    Other than the Nexstar Claims, the Causes of Action of the Seller or its
estate or that could be asserted by the Seller or its estate, relating to or arising out of the Purchased
Assets or the Assumed Liabilities, including rights against counterparties to the Assumed
Contracts, the manufacturers and/or suppliers of Tangible Personal Property or other third parties
that are or were vendors, services providers or employees of the Business;

                (d)     All books and records in any form or media to the extent related to the
Business, including (i) all files, documents, records, books of account, logs, programming
information and studies, technical information and engineering files, data, drawings, blueprints,
schematics, news and advertising studies or consulting reports, marketing and demographic data,
customer lists, credit and sales reports, personnel files, and sales correspondence to the extent
relating to the Business, but excluding records to the extent relating to Excluded Assets, and (ii)
the public and political files of the Stations and those papers, logs, files and other records of Seller
maintained in connection with or for compliance by the Stations with all applicable rules,
regulations and policies of the FCC;

                 (e)    All cash or cash equivalents (including any marketable securities or
certificates of deposit) of the Seller as of the Closing other than the Wind Down Amount;

              (f)      All accounts receivable (whether billed or unbilled), rebates, notes, chattel
paper, and negotiable instruments of Seller for the period before the Closing;


                                            SCHEDULE "1"
                                                -1-

114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 87 of 171




                (g)   All reimbursements arising from the FCC repacking process for the period
prior to the Closing;

                (h)    All rights with respect to all deposits (including customer deposits and
security deposits), prepayments, advances, pre-paid expenses or premiums, vendor rebates,
reimbursements, refunds, credits, and other refunds of every kind and nature to the extent related
to the Business (which, for the avoidance of doubt, does not include (i) retainers and advances held
by the Seller’s legal counsel for the Bankruptcy Case, or (ii) the assets set forth in clause (B) of
the definition of Nexstar Claims;

              (i)      All Insurance Policies to the extent transferable, together with all rights to
insurance proceeds, reserves, rights, benefits or claims of Seller under the Insurance Policies
maintained by Seller in connection with or for the benefit of the Purchased Assets or the Business;

              (j)   The Contracts and Real Property Leases listed on Schedule 2.1(j) as such
schedule may be modified pursuant to Section 5.7 (the “Assumed Contracts”);

               (k)     All Intellectual Property other than the Retained Names and Marks;

                (l)    Refunds, credits and rebates of Taxes or prepayment of Taxes arising for
periods prior to the Closing, including, but not limited to, as set forth on Schedule 2.1(l);

                (m)     All amounts payable to the Seller, if any, from the United States Copyright
Office or such arbitration panels as may be appointed by the United States Copyright Office to the
extent related to the Business; and

               (n)     All other assets set forth on Schedule 2.1(n).




                                          SCHEDULE "1"
                                              -2-

114030734v12
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 88 of 171




                     ASSIGNMENT AND ASSUMPTION AGREEMENT

       THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made as of the __ day of
_____, 2020, by and between Mission Broadcasting, Inc., a Delaware corporation ("Assignee")
and Marshall Broadcasting Group, Inc., a Texas corporation ("Assignor").

                                           R E C I T A LS:

        The Assignor owns and operates television broadcast stations KMSS-TV, Shreveport,
Louisiana, KPEJ-TV, Odessa, Texas and KLJB, Davenport, Iowa (the “Stations”), pursuant to
certain authorizations issued by the U.S. Federal Communications Commission (the “FCC”).

         On December 3, 2019, Assignor filed a voluntary petition for relief in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”), commencing
voluntary proceedings pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101
et seq..

       On March 30, 2020, Assignor and Assignee entered into that certain Asset Purchase
Agreement (the “APA”), pursuant to which, subject to approval of the Bankruptcy Court, Assignee
agreed to purchase the Purchased Assets, and the Assignor agreed to sell to the Assignee the
Purchased Assets, subject to and on the terms and conditions contained in the APA.

      WHEREAS, in partial consideration therefor, the APA requires the Assignee to assume the
Assumed Liabilities, subject to and on the terms and conditions contained in the APA.

        Capitalized terms used and not otherwise defined herein have the meanings ascribed in the
APA.

        NOW, THEREFORE, for good and valuable consideration (as described in the APA), the
receipt and sufficiency of which are hereby acknowledged, the Assignor and the Assignee hereby
agree as follows:

        1.     The Assignor does hereby sell, transfer, assign, convey and deliver to the Assignee,
and the Assignee hereby purchases from the Assignor, free and clear of all Encumbrances (except
for Permitted Encumbrances and Assumed Liabilities), all of Assignor’s right, title and interest in,
to and under the Purchased Assets, including the Assumed Contracts (the “Assignment”).

         2.      The Assignee hereby accepts the Assignment and assumes and agrees to pay,
perform and discharge the Assumed Liabilities (which, for the avoidance of doubt, consists solely
of liabilities and obligations arising with, or relating to, the operation of the Stations, including the
owning or holding of the Purchased Assets, by the Assignee, in each case, to the extent first arising
after the date hereof). The Assignee assumes no liabilities or obligations other than the Assumed
Liabilities, and the parties hereto agree that all such liabilities and obligations of the Assignor other
than the Assumed Liabilities are not assumed by the Assignee and shall remain the sole
responsibility of the Assignor.




114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 89 of 171




        3.       This Assignment and Assumption Agreement has been executed and delivered
subject and pursuant to the terms and conditions of the APA, and incorporates by reference all of
the terms of the APA, including but not limited to the Assignor’s representations, warranties and
covenants, agreements relating to the Purchased Assets, Assumed Liabilities and Excluded
Liabilities, and terms with respect to governing law and jurisdiction, as if each term was fully set
forth herein. In the event of conflict between the terms of the APA and the terms of this Assignment
and Assumption Agreement, the terms of the APA govern and control.

        4.     This Assignment and Assumption Agreement may be executed in counterparts,
each of which shall be an original, and all of which, together, shall constitute one and the same
instrument, and any signature transmitted by facsimile or electronic means shall be deemed an
original.




114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 90 of 171




      IN WITNESS WHEREOF, Seller and Buyer have each executed and delivered this
Assignment and Assumption Agreement as of the day and year first above written.


        "Assignee"                 Mission Broadcasting, Inc.

                                   By:
                                         Name:
                                         Its:



        " Assignor"                Marshall Broadcasting Group, Inc.

                                   By:
                                         Name:
                                         Its:




114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 91 of 171




                                            EXHIBIT B
                       Form of Assignment of Seller FCC Authorizations


       THIS ASSIGNMENT OF SELLER FCC AUTHORIZATIONS (this “Assignment”) is
made as of _______, 2020 by and among Marshall Broadcasting Group, Inc., as Debtor-in-
Possession, a Texas corporation (“Assignor”), and Mission Broadcasting, Inc., a Delaware
corporation (“Assignee”).

        WHEREAS, this Assignment is made pursuant to that certain Asset Purchase Agreement
 dated as of March 30, 2020, (the “Purchase Agreement”), by and between Marshall Broadcasting
 Group, Inc., as Seller, and Assignee, as Buyer, with respect to, among other things, the purchase
 and sale of the following television stations (collectively, the “Stations”) and the Seller FCC
 Authorizations relating thereto:

                 KMSS-TV, Shreveport, Louisiana (FCC Facility ID No. 12525),
                  KPEJ-TV, Odessa, Texas (FCC Facility ID No. 12524), and
                    KLJB, Davenport, Iowa (FCC Facility ID No. 54011)

      WHEREAS, capitalized terms used but not defined in this Assignment shall have the
meanings ascribed to such terms in the Purchase Agreement;

       WHEREAS, on December 3, 2019, Seller filed a voluntary petition for relief in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”),
commencing voluntary proceedings (the “Bankruptcy Case”) pursuant to chapter 11 of title 11 of
the United States Code, 11 U.S.C. § 101 et seq.;

         WHEREAS, in connection with the Bankruptcy Case, the Seller FCC Authorizations were
assigned from Seller to Assignor on January 13, 2020 (see FCC File No. BALCDT-20191216AAI,
et. seq.);

      WHEREAS, the Bankruptcy Court has issued and entered the Sale Order in the
Bankruptcy Case on [________], 2020; and

       WHEREAS, the FCC has granted its consent to the assignment of the Seller FCC
Authorizations from Assignor to Assignee.

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confirmed, and pursuant to the Purchase Agreement,
Assignor and Assignee agree as follows:

1.      Assignor hereby sells, conveys, assigns, transfers and delivers to Assignee, and Assignee
hereby purchases and accepts, all right, title and interest of Assignor in, to and under all of the
Seller FCC Authorizations issued to and/or held by Assignor with respect to the Stations and their
auxiliaries, including without limitation, all rights in and to the call letters of the Stations and in
the public inspection files maintained under the rules of the FCC for the Stations, and all



114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 92 of 171




applications therefor, together with any renewals, extensions or modifications thereof and
additions thereto, free of all Encumbrances other than the Permitted Encumbrance described in
subpart (b) of the definition of “Permitted Encumbrances” in the Purchase Agreement.

2.      This Assignment may be executed in separate counterparts, each of which shall be deemed
to be an original and all of which together constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Assignment by .pdf attachment to an e-mail,
facsimile or other electronic transmission shall be effective as delivery of a manually executed
original counterpart of this Assignment.

3.     This Assignment has been executed and delivered subject and pursuant to the terms and
conditions of the Purchase Agreement, and incorporates by reference all of the terms of the
Purchase Agreement, including but not limited to the representations, warranties, covenants, and
agreements relating to the Seller FCC Authorizations, as if each term was fully set forth herein.
In the event of conflict between the terms of the Purchase Agreement and the terms of this
Assignment, the terms of the Purchase Agreement govern and control.

4.       Assignor and Assignee hereby agree, from and after the date hereof, without further
consideration, upon the request of either party or its respective successors and assigns, to execute
such other documents and to take or cause to be taken such other actions as such requesting party
or its successors may reasonably require in order to obtain the full benefit of this Assignment and
the parties’ obligations hereunder.

               [remainder of page intentionally left blank - signature page follows]




114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 93 of 171




[SIGNATURE PAGE TO ASSIGNMENT OF SELLER FCC AUTHORIZATIONS]

       IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Seller FCC
Authorizations to be duly executed as of the day and year first written above.

                                        ASSIGNOR:

                                        MARSHALL BROADCASTING GROUP, INC.,
                                        AS DEBTOR-IN-POSSESSION




                                        By:_____________________________
                                              Print Name:
                                              Title:


                                        ASSIGNEE:

                                        MISSION BROADCASTING, INC.




                                        By:_____________________________
                                              Print Name:
                                              Title:




114030734v12
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 94 of 171



                                SCHEDULE 1.1(a)
                             Permitted Encumbrances

                                     None.




114621366v6
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 95 of 171



                                            SCHEDULE 2.1(b)
                                         Tangible Personal Property

 Market      Quad Cities-Station KLJB
 TV




 Fixed       Fixed asset     Name                 Book      Book    Status   Last dep     Placed in
 asset        number                                        type             run          service
 group                                                                        date        date


 COMP        COMP000000003   COLOR LASER          COMP036   Value   Closed   11/30/2017   12/01/2014
                             PRINTER (SPIN-OFF)             model
 COMP        COMP000000004   PERSONAL             COMP036   Value   Closed   11/30/2017   12/01/2014
                             COMPUTER (SPIN-                model
                             OFF)
 COMP        COMP000000005   NOTEBOOK             COMP036   Value   Closed   11/30/2017   12/01/2014
                             COMPUTER (SPIN-                model
                             OFF)
 COMP        COMP000000006   UHF COMBINER         COMP036   Value   Closed   11/30/2017   12/01/2014
                             (SPIN-OFF)                     model
 COMP Total


 Fixed       FFX
 asset
 group


 Fixed       Fixed asset     Name                 Book      Book    Status   Last dep     Placed in
 asset       number                                         type             run          service
 group                                                                       date         date




 FFX         FFX000000001    Furniture Corp Apt   FFX060    Value   Open     12/31/2019   11/30/2015
                             Trade                          model
 FFX         FFX000000002    WOOD CONFERENCE      FFX084    Value   Open     12/31/2019   12/01/2014
                             TABLE (SPIN-OF                 model
 FFX Total


 Fixed       LHI
 asset
 group


 Fixed       Fixed asset     Name                 Book      Book    Status   Last dep     Placed in
 asset       number                                         type             run date     service
 group                                                                                    date




114621366v6
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 96 of 171



 LHI         LHI000000002   SECURITY SYSTEM     LHI012   Value   Open     03/31/2016   12/01/2014
                            (SPIN-OFF)                   model
 LHI         LHI000000003   ALUMINUM ENTRY      LHI012   Value   Open     03/31/2016   12/01/2014
                            CONSTRUCTION (S              model
 LHI         LHI000000004   MISCELLANEOUS       LHI012   Value   Open     03/31/2016   12/01/2014
                            CARPET (SPIN-OFF             model
 LHI Total


 Fixed       MW
 asset
 group


 Fixed       Fixed asset    Name                Book     Book    Status   Last dep     Placed in
 asset       number                                      type             run          service
 group                                                                    date         date




 MW          MW000000001    6' MICROWAVE DISH   MW060    Value   Closed   11/30/2019   12/01/2014
                            ANTENNA WITH                 model
 MW          MW000000002    440' OF EW63        MW060    Value   Closed   11/30/2019   12/01/2014
                            ELLIPTICAL WAVEGU            model
 MW          MW000000003    8' 7 GHZ            MW060    Value   Closed   11/30/2019   12/01/2014
                            MICROWAVE DISH               model
                            ANTEN
 MW          MW000000004    6' METAL            MW060    Value   Closed   11/30/2019   12/01/2014
                            EQUIPMENT RACK               model
                            (SPIN-
 MW          MW000000005    7 GHZ MICROWAVE     MW060    Value   Closed   11/30/2019   12/01/2014
                            RECEIVER (SPIN               model
 MW          MW000000006    7 GHZ MICROWAVE     MW060    Value   Closed   11/30/2019   12/01/2014
                            RECEIVER (SPIN               model
 MW          MW000000007    7 GHZ MICROWAVE     MW060    Value   Closed   11/30/2019   12/01/2014
                            TRANSMITTER (S               model
 MW          MW000000008    6' 7 GHZ            MW060    Value   Closed   11/30/2019   12/01/2014
                            MICROWAVE DISH               model
                            ANTENN
 MW          MW000000009    8' 7 GHZ            MW060    Value   Closed   11/30/2019   12/01/2014
                            MICROWAVE DISH               model
                            ANTENN
 MW          MW000000010    420' OF EW63        MW060    Value   Closed   11/30/2019   12/01/2014
                            ELLIPTICAL WAVEGU            model
 MW          MW000000011    7 GHZ MICROWAVE     MW060    Value   Closed   11/30/2019   12/01/2014
                            TRANSMITTER (S               model
 MW          MW000000012    LINE DEHYDRATOR     MW060    Value   Closed   11/30/2019   12/01/2014
                            (SPIN-OFF)                   model
 MW Total


 Fixed       STD
 asset
 group




114621366v6
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 97 of 171



 Fixed       Fixed asset    Name                   Book     Book    Status   Last dep     Placed in
 asset       number                                         type             run          service
 group                                                                       date         date




 STD         STD000000001   VIDEO RECORDER         STD060   Value   Closed   11/30/2019   12/01/2014
                            (SPIN-OFF)                      model
 STD         STD000000002   3.7 METER SATELLITE    STD060   Value   Closed   11/30/2019   12/01/2014
                            DISH ANTEN                      model
 STD         STD000000003   3.7 METER SATELLITE    STD060   Value   Closed   11/30/2019   12/01/2014
                            DISH ANTEN                      model
 STD         STD000000004   CAMCORDER (SPIN-       STD060   Value   Closed   11/30/2019   12/01/2014
                            OFF) (Qty 2)                    model
 STD         STD000000005   TELEVISION             STD060   Value   Closed   11/30/2019   12/01/2014
                            ANALYZER (SPIN-                 model
                            OFF)
 STD         STD000000006   6 KW PORTABLE          STD060   Value   Closed   11/30/2019   12/01/2014
                            GENERATOR (SPIN-                model
 STD         STD000000007   1,500 POUND PALLET     STD060   Value   Closed   11/30/2019   12/01/2014
                            JACK (SPIN-                     model
 STD         STD000000117   eSports buildout       STD060   Value   Open     12/31/2019   12/01/2017
                                                            model
 STD Total


 Fixed       TM
 asset
 group


 Fixed       Fixed asset    Name                   Book     Book    Status   Last dep     Placed in
 asset       number                                         type             run date     service
 group                                                                                    date




 TM          TM000000001    35' OF 7 3/16" RIGID   TM180    Value   Open     12/31/2019   12/01/2014
                            TRANSMISS                       model
 TM          TM000000002    7 3/16" FLANGED        TM180    Value   Open     12/31/2019   12/01/2014
                            ELBOW (SPIN-OF                  model
 TM          TM000000003    230 KW DIESEL          TM180    Value   Open     12/31/2019   12/01/2014
                            GENERATOR WITH O                model
 TM          TM000000004    944 GALLON DIESEL      TM180    Value   Open     12/31/2019   12/01/2014
                            TANK (SPIN-O                    model
 TM          TM000000005    22 KW CHANNEL 49       TM180    Value   Open     12/31/2019   12/01/2014
                            UHF TELEVISIO                   model
 TM          TM000000006    22 KW CHANNEL 49       TM180    Value   Open     12/31/2019   12/01/2014
                            UHF TELEVISIO                   model
 TM          TM000000007    ATSC DIGITAL           TM180    Value   Open     12/31/2019   12/01/2014
                            TELEVISION EXCITE               model
 TM          TM000000008    400 A/480 V SAFETY     TM180    Value   Open     12/31/2019   12/01/2014
                            SWITCH (SPI                     model
 TM          TM000000009    18 A/480 V             TM180    Value   Open     12/31/2019   12/01/2014
                            TRANSFORMER                     model
                            (SPIN-O



114621366v6
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 98 of 171



 TM         TM000000010   400 A/480 V SAFETY     TM180   Value   Open   12/31/2019   12/01/2014
                          SWITCH (SPI                    model
 TM         TM000000011   80 A/480 V BREAKER     TM180   Value   Open   12/31/2019   12/01/2014
                          PANEL (SPIN                    model
 TM         TM000000012   200 A/480 V            TM180   Value   Open   12/31/2019   12/01/2014
                          AUTOMATIC                      model
                          VOLTAGE
 TM         TM000000013   MAINTENANCE            TM180   Value   Open   12/31/2019   12/01/2014
                          BYPASS SWITCH (SPI             model
 TM         TM000000014   200 A/600 V SAFETY     TM180   Value   Open   12/31/2019   12/01/2014
                          SWITCH (SPI                    model
 TM         TM000000015   SURGE SUPPRESSOR       TM180   Value   Open   12/31/2019   12/01/2014
                          (SPIN-OFF)                     model
 TM         TM000000016   480 V/600 A            TM180   Value   Open   12/31/2019   12/01/2014
                          BREAKER PANEL (SPI             model
 TM         TM000000017   200 AMP AUTO           TM180   Value   Open   12/31/2019   12/01/2014
                          TRANSFER SWITCH (              model
 TM         TM000000018   54 A/480 V             TM180   Value   Open   12/31/2019   12/01/2014
                          TRANSFORMER                    model
                          (SPIN-O
 TM         TM000000019   TRANSMITTER            TM180   Value   Open   12/31/2019   12/01/2014
                          REMOTE CONTROL                 model
                          WIR
 TM         TM000000020   TRANSMITTER            TM180   Value   Open   12/31/2019   12/01/2014
                          REMOTE CONTROL                 model
                          COM
 TM         TM000000021   TRANSMITTER            TM180   Value   Open   12/31/2019   12/01/2014
                          REMOTE CONTROL                 model
                          INP
 TM         TM000000022   TRANSMITTER            TM180   Value   Open   12/31/2019   12/01/2014
                          REMOTE CONTROL                 model
                          WEB
 TM         TM000000023   TRANSMITTER            TM180   Value   Open   12/31/2019   12/01/2014
                          REMOTE CONTROL                 model
                          (SP
 TM         TM000000024   3 KW                   TM180   Value   Open   12/31/2019   12/01/2014
                          UNINTERRUPTIBLE                model
                          POWER SUP
 TM         TM000000025   12' OF 4 1/16" RIGID   TM180   Value   Open   12/31/2019   12/01/2014
                          TRANSMISS                      model
 TM         TM000000026   4 1/16" FLANGED        TM180   Value   Open   12/31/2019   12/01/2014
                          ELBOW (SPIN-OF                 model
 TM         TM000000027   6 1/8" FLANGED         TM180   Value   Open   12/31/2019   12/01/2014
                          ELBOW (SPIN-OFF                model
 TM         TM000000028   CUSTOMIZED AIR         TM180   Value   Open   12/31/2019   12/01/2014
                          HANDLING SYSTEM                model
 TM         TM000000055   Trans Breaker 15-      TM060   Value   Open   12/31/2019   12/31/2015
                          6200-01                        model
 TM         TM000000057   Transmitter repair     TM180   Value   Open   12/31/2019   12/01/2017
                                                         model
 TM Total


 Fixed      TWR
 asset
 group




114621366v6
         Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 99 of 171



 Fixed       Fixed asset     Name                   Book     Book    Status   Last dep     Placed in
 asset       number                                          type             run          service
 group                                                                         date        date




 TWR         TWR000000001    7 3/16" GAS BARRIER    TWR180   Value   Open     12/31/2019   12/01/2014
                             (SPIN-OFF)                      model
 TWR         TWR000000002    COMBINER (SPIN-        TWR180   Value   Open     12/31/2019   12/01/2014
                             OFF)                            model
 TWR         TWR000000003    1,110' OF 7 3/16"      TWR180   Value   Open     12/31/2019   12/01/2014
                             RIGID TRANSM                    model
 TWR         TWR000000004    UHF TELEVISION         TWR180   Value   Open     12/31/2019   12/01/2014
                             ANTENNA (SPIN-O                 model
 TWR         TWR000000005    LINE DEHYDRATOR        TWR180   Value   Open     12/31/2019   12/01/2014
                             (SPIN-OFF) (Qt                  model
 TWR         TWR000000006    MAGIC T COMBINER       TWR180   Value   Open     12/31/2019   12/01/2014
                             (SPIN-OFF)                      model
 TWR         TWR000000007    CHANNEL 49 SHARP       TWR180   Value   Open     12/31/2019   12/01/2014
                             TUNE FILTER (                   model
 TWR         TWR000000008    44 KW RF LOAD          TWR180   Value   Open     12/31/2019   12/01/2014
                             (SPIN-OFF)                      model
 TWR         TWR000000009    55' OF 7 3/16" RIGID   TWR180   Value   Open     12/31/2019   12/01/2014
                             TRANSMISS                       model
 TWR Total


 Fixed       VEH
 asset
 group


 Fixed       Fixed asset     Name                   Book     Book    Status   Last dep     Placed in
 asset       number                                          type             run          service
 group                                                                         date        date




 VEH         VEH000000001    2012 CHEVROLET         VEH060   Value   Closed   11/30/2019   12/01/2014
                             SILVERADO PICKU                 model
 VEH         VEH000000002    2013 FORD              VEH060   Value   Closed   11/30/2019   12/01/2014
                             EXPLORER SPORT                  model
                             UTILI



 Market      Shreve LA-Station KMSS
 TV
 Fixed       COMP
 asset
  group
 Fixed       Fixed asset       Name                              Book           Book       Status      Last dep     Placed in
 asset       number                                                             type                   run date     service
  group                                                                                                             date
 COMP        COMP000000001     Comp purchase M.Thomas            COMP012        Value      Closed      08/31/2016   09/30/2015
                                                                                model




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 100 of 171



 COMP        COMP000000017   DELLPOWEREDGE T710SERVER FOR     COMP036   Value   Closed   12/31/2017   01/01/2015
                             W                                          model
 COMP        COMP000000018   DELLPOWEREDGE R310SERVER         COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                        model
 COMP        COMP000000019   LIEBERTGXT2-1500RT1201.5 KVA U   COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                        model
 COMP        COMP000000020   CISCO2911ROUTER                  COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                        model
 COMP        COMP000000021   DIGITAL WATCHDOGVMAXDIGITAL      COMP036   Value   Closed   12/31/2017   01/01/2015
                             RE                                         model
 COMP        COMP000000022   ESIIVX X-CLASSTELEPHONE SYSTEM   COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                        model
 COMP        COMP000000026   Computer/ docking station        COMP036   Value   Closed   02/28/2019   04/01/2016
                                                                        model
 COMP        COMP000000028   Computer & Monitor               COMP036   Value   Open     12/31/2019   07/01/2017
                                                                        model
 COMP        COMP000000032   Laptop - Shreveport Sales dept   COMP012   Value   Open     12/31/2019   06/30/2019
                                                                        model
 COMP Total


 Fixed       FFX
 asset
 group
 Fixed       Fixed asset     Name                             Book      Book    Status   Last dep     Placed in
 asset       number                                                     type             run date     service
 group                                                                                                date
 FFX         FFX000000003    4 STATION CUBICLE UNIT           FFX084    Value   Open     12/31/2019   01/01/2015
                                                                        model
 FFX         FFX000000004    Office Furniture                 FFX060    Value   Open     12/31/2019   04/01/2016
                                                                        model
 FFX Total


 Fixed       LHI
 asset
 group
 Fixed       Fixed asset     Name                             Book      Book    Status   Last dep     Placed in
 asset       number                                                     type             run date     service
 group                                                                                                date
 LHI         LHI000000001    LEASEHOLD IMPROVEMENTS           LHI033    Value   Closed   09/30/2017   01/01/2015
                                                                        model
 LHI Total


 Fixed       MW
 asset
 group
 Fixed       Fixed asset     Name                             Book      Book    Status   Last dep     Placed in
 asset       number                                                     type             run date     service
 group                                                                                                date
 MW          MW000000018     6' 7 GHZ MICROWAVE DISH          MW060     Value   Closed   12/31/2019   01/01/2015
                             ANTENN                                     model
 MW          MW000000019     MOSELEYDTV LINK7 GHZ             MW060     Value   Closed   12/31/2019   01/01/2015
                             MICROWAVE                                  model
 MW          MW000000020     200' OF EW63 ELLIPTICAL WAVEGU   MW060     Value   Closed   12/31/2019   01/01/2015
                                                                        model
 MW          MW000000021     10' 7 GHZ MICROWAVE DISH ANTEN   MW060     Value   Closed   12/31/2019   01/01/2015
                                                                        model




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 101 of 171



 MW         MW000000022    250' OF EW63 ELLIPTICAL WAVEGU   MW060    Value   Closed   12/31/2019   01/01/2015
                                                                     model
 MW         MW000000023    MOSELEYDTV LINK7 GHZ             MW060    Value   Closed   12/31/2019   01/01/2015
                           MICROWAVE                                 model
 MW         MW000000024    MOSELEYDTV LINK7 GHZ             MW060    Value   Closed   12/31/2017   01/01/2015
                           MICROWAVE                                 model
 MW Total


 Fixed      STD
 asset
 group


 Fixed      Fixed asset    Name                             Book     Book    Status   Last dep     Placed in
 asset      number                                                   type             run date     service
 group                                                                                             date


 STD        STD000000054   BROADCAST PIXFLINTPRODUCTION     STD060   Value   Closed   12/31/2019   01/01/2015
                           S                                         model
 STD        STD000000055   APPLEFINAL CUT PRO 7.0SOFTWARE   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000056   ADOBECREATIVE SUITE 6.0SOFTWAR   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000057   APPLEMACPROPERSONAL              STD060   Value   Closed   12/31/2019   01/01/2015
                           COMPUTER                                  model
 STD        STD000000058   GENTNERDH30TELEPHONE HYBRID      STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000059   AUDIOCOMMS-4002INTERCOM          STD060   Value   Closed   12/31/2019   01/01/2015
                           SYSTEM                                    model
 STD        STD000000060   PRESONUSAUDIOLIVE 16.4.216 CHA   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000061   PANASONICAG-HPX250PP2            STD060   Value   Closed   12/31/2019   01/01/2015
                           CAMCORDE                                  model
 STD        STD000000063   PANASONICAG-HPX370PP2            STD060   Value   Closed   12/31/2019   01/01/2015
                           CAMCORDE                                  model
 STD        STD000000064   PANASONICAG-HPX170PP2            STD060   Value   Closed   12/31/2019   01/01/2015
                           CAMCORDE                                  model
 STD        STD000000065   FUJINONXS17X5.5BRMM38LENS        STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000066   CANONDS126521EOS 7D DSLR         STD060   Value   Closed   12/31/2019   01/01/2015
                           CAMER                                     model
 STD        STD000000067   DETROIT DIESEL135135 KW DIESEL   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000070   4.5 METER C-BAND FIXED SATELLI   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000071   3.5 METER C-BAND FIXED SATELLI   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000072   DIGITAL BROADCASTSYSTEM          STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000073   SERVER FOR LOGO PLAYER           STD060   Value   Closed   12/31/2019   01/01/2015
                           (CUSTOM                                   model
 STD        STD000000074   SENCOREIRD3384SATELLITE RECEIV   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model
 STD        STD000000076   VELA4000-4187-4QUAD ASI MULTIV   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                     model




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 102 of 171



 STD       STD000000077   AJA VIDEOFS1FRAME                STD060   Value   Closed   12/31/2019   01/01/2015
                          SYNCHRONIZER                              model
 STD       STD000000078   FUJITSUIP-9500DEENCODER          STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000079   ADTECSOLOIST 2S-SDIMPEG-2 PLAY   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000080   EVERTZX0401H4 X 1 HD ROUTER      STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000081   TFTEAS911EMERGENCY ALERT SYSTE   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000084   MARSHALLV-R82DP-2CDUAL 8 LCD     STD060   Value   Closed   12/31/2019   01/01/2015
                          M                                         model
 STD       STD000000085   EVERTZHD9084HDTV CAPTION         STD060   Value   Closed   12/31/2019   01/01/2015
                          ENCOD                                     model
 STD       STD000000086   TANDBERGRX1290SATELLITE RECEIV   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000087   UPCOMUC-IRD+SATELLITE RECEIVER   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000088   RESEARCH                         STD060   Value   Closed   12/31/2019   01/01/2015
                          CONCEPTSRC2000ANTENNA                     model
 STD       STD000000089   HARMONICPROVIEW                  STD060   Value   Closed   12/31/2019   01/01/2015
                          7000INTEGRATED                            model
 STD       STD000000090   SCOPUSIRD-2980/CINTEGRATED REC   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000091   WOHLER TECHNOLOGIESAMP2-         STD060   Value   Closed   12/31/2019   01/01/2015
                          DADIGI                                    model
 STD       STD000000092   SENCOREIRD3385SATELLITE RECEIV   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000093   EVERTZ7700RACK FRAME WITH        STD060   Value   Closed   12/31/2019   01/01/2015
                          DUAL                                      model
 STD       STD000000094   EVERTZ7700FCMODULE               STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000095   EVERTZ7710ODCDA-HDMODULE         STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000096   EVERTZ7735CDM-A4MODULE           STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000097   EVERTZ7800IDA8-3G+IGMODULE       STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000098   EVERTZ7746FS-EAES4-HDMODULE      STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000100   APCSUA3000RM2U3.0 KVA            STD060   Value   Closed   12/31/2019   01/01/2015
                          UNINTERR                                  model
 STD       STD000000101   BLACKMAGIC                       STD060   Value   Closed   12/31/2019   01/01/2015
                          DESIGN32X32COMPACT                        model
 STD       STD000000102   SUPERMICROSERVER CHASSIS         STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000103   BLACKMAGIC DESIGNSMARTVIEW       STD060   Value   Closed   12/31/2019   01/01/2015
                          18                                        model
 STD       STD000000104   WOHLER TECHNOLOGIESAMP2-         STD060   Value   Closed   12/31/2019   01/01/2015
                          DADIGI                                    model
 STD       STD000000105   RESEARCH                         STD060   Value   Closed   12/31/2019   01/01/2015
                          CONCEPTSRC2500ANTENNA                     model
 STD       STD000000106   ESEES-102UMASTER CLOCK           STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model
 STD       STD000000107   KW/21SL255C-SDIM-1202 KW STUDI   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                    model




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 103 of 171



 STD         STD000000108   FLOAT CAMDC SLIDER (6' JIB/SLI   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                      model
 STD         STD000000109   CUTLER-HAMMER400 AMP             STD060   Value   Closed   12/31/2019   01/01/2015
                            GENERATOR                                 model
 STD         STD000000110   SENCOREIRD3384SATELLITE RECEIV   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                      model
 STD         STD000000111   AVCOMPSA-37XPSPECTRUM            STD060   Value   Closed   12/31/2019   01/01/2015
                            ANAYZER                                   model
 STD         STD000000112   SENCOREDA795DIGITAL AUDIO        STD060   Value   Closed   12/31/2019   01/01/2015
                            ANAL                                      model
 STD         STD000000118   Encoder                          STD060   Value   Open     12/31/2019   03/01/2019
                                                                      model
 STD         STD000000119   MC / Technical PC                STD060   Value   Open     12/31/2019   03/01/2019
                                                                      model
 STD         STD000000120   Microwave 18S_003_001            STD060   Value   Open     12/31/2019   03/01/2019
                                                                      model
 STD         STD000000122   Generator                        STD060   Value   Open     12/31/2019   09/30/2019
                                                                      model
 STD Total


 Fixed       TM
 asset
 group


 Fixed       Fixed asset    Name                             Book     Book    Status   Last dep     Placed in
 asset       number                                                   type             run date     service
 group                                                                                              date


 TM          TM000000045    ACRODYNEQUANTUM QXD123 KW        TM180    Value   Open     12/31/2019   01/01/2015
                            DIGI                                      model
 TM          TM000000047    BURKARC PLUSTRANSMITTER          TM180    Value   Open     12/31/2019   01/01/2015
                            REMOTE                                    model
 TM          TM000000048    RECTANGULAR WAVEGUIDE SWITCH     TM180    Value   Open     12/31/2019   01/01/2015
                                                                      model
 TM          TM000000049    25 KW BANDPASS FILTER            TM180    Value   Open     12/31/2019   01/01/2015
                                                                      model
 TM          TM000000050    20 KW RF LOAD                    TM180    Value   Open     12/31/2019   01/01/2015
                                                                      model
 TM          TM000000051    STACOMVR-48QCIY333VOLTAGE        TM180    Value   Open     12/31/2019   01/01/2015
                            REGU                                      model
 TM          TM000000052    ISLATRONBC-3-4400WYESURGE        TM180    Value   Open     12/31/2019   01/01/2015
                            SUPP                                      model
 TM          TM000000053    SQUARE D15240G1TRANSFORMER       TM180    Value   Open     12/31/2019   01/01/2015
                                                                      model
 TM          TM000000054    WR1500 GAS BARRIER               TM180    Value   Open     12/31/2019   01/01/2015
                                                                      model
 TM Total


 Fixed       TWR
 asset
 group




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 104 of 171



 Fixed         Fixed asset           Name                               Book         Book    Status   Last dep     Placed in
 asset         number                                                                type             run date     service
 group                                                                                                             date


 TWR           TWR000000019          1,500' OF WR1500 RECTANGULAR W     TWR180       Value   Open     12/31/2019   01/01/2015
                                                                                     model
 TWR           TWR000000020          ANDREWATW27H5-ETP1L-               TWR180       Value   Open     12/31/2019   01/01/2015
                                     33MCHANNEL                                      model
 TWR           TWR000000021          PUREGASP4200WLINE DEHYDRATOR       TWR180       Value   Open     12/31/2019   01/01/2015
                                                                                     model
 TWR           TWR000000022          20' OF 8 3/16 RIGID TRANSMISSI     TWR180       Value   Closed   12/31/2019   01/01/2015
                                                                                     model
 TWR Total


 Fixed         VEH
 asset
 group


 Fixed         Fixed asset           Name                               Book         Book    Status   Last dep     Placed in
 asset         number                                                                type             run date     service
 group                                                                                                             date


 VEH           VEH000000006          2007 FORD FUSION SEDAN             VEH060       Value   Closed   12/31/2019   01/01/2015
                                                                                     model
 VEH           VEH000000007          2013 DODGE DART SEDAN              VEH060       Value   Closed   12/31/2019   01/01/2015
                                                                                     model
 VEH           VEH000000008          2012 FORD ESCAPE SPORT UTILITY     VEH060       Value   Closed   12/31/2019   01/01/2015
                                                                                     model
 VEH           VEH000000009          2011 FORD F150 PICK-UP TRUCK       VEH060       Value   Closed   12/31/2019   01/01/2015
                                                                                     model




 Market TV           Midland TX-Station KPEJ
 Fixed asset         COMP
 group
 Fixed asset         Fixed asset       Name                                Book      Book    Status   Last dep     Placed in
 group               number                                                          type             run date     service
                                                                                                                   date
 COMP                COMP000000009     HEWLETT-PACKARDELITEDESK 800 G      COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                                     model
 COMP                COMP000000010     DELLPOWEREDGE 2900DOMAIN            COMP036   Value   Closed   12/31/2017   01/01/2015
                                       SERVE                                         model
 COMP                COMP000000011     HEWLETT-PACKARDTOUCHMART            COMP036   Value   Closed   12/31/2017   01/01/2015
                                       9300                                          model
 COMP                COMP000000012     HEWLETT-PACKARDPROLIANT             COMP036   Value   Closed   12/31/2017   01/01/2015
                                       DL320E                                        model
 COMP                COMP000000013     HEWLETT-PACKARDENVY C8U18AV17       COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                                     model
 COMP                COMP000000014     HEWLETT-PACKARDZ620PERSONAL         COMP036   Value   Closed   12/31/2017   01/01/2015
                                       CO                                            model
 COMP                COMP000000015     ANTECPERSONAL COMPUTER              COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                                     model
 COMP                COMP000000016     NECASPIRE IP1NA-8KSUTELEPHONE       COMP036   Value   Closed   12/31/2017   01/01/2015
                                                                                     model



114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 105 of 171



 COMP          COMP000000023   More Direct Computers 16-6210-9   COMP036   Value   Closed   12/31/2018   01/31/2016
                                                                           model
 COMP          COMP000000024   Digital Media laptop 15-3970-5    COMP036   Value   Closed   11/30/2018   12/31/2015
                                                                           model
 COMP          COMP000000025   Computer / Docking Stations       COMP036   Value   Closed   01/31/2019   02/28/2016
                                                                           model
 COMP          COMP000000027   Computer Equip via cr card        COMP036   Value   Closed   04/30/2019   05/01/2016
                                                                           model
 COMP Total


 Fixed asset   FFX
 group
 Fixed asset   Fixed asset     Name                              Book      Book    Status   Last dep     Placed in
 group         number                                                      type             run date     service
                                                                                                         date
 FFX           FFX000000005    10p News set furniture            FFX060    Value   Open     12/31/2019   07/01/2016
                                                                           model
 FFX Total


 Fixed asset   MW
 group
 Fixed asset   Fixed asset     Name                              Book      Book    Status   Last dep     Placed in
 group         number                                                      type             run date     service
                                                                                                         date
 MW            MW000000013     245' OF EW63 ELLIPTICAL WAVEGU    MW060     Value   Closed   12/31/2019   01/01/2015
                                                                           model
 MW            MW000000014     MOSELEYDTV-LINK7 GHZ DUPLEX ST    MW060     Value   Closed   12/31/2019   01/01/2015
                                                                           model
 MW            MW000000015     ANDREW10' 7 GHZ MICROWAVE         MW060     Value   Closed   12/31/2019   01/01/2015
                               DISH                                        model
 MW            MW000000016     270' OF EW63 ELLIPTICAL WAVEGU    MW060     Value   Closed   12/31/2019   01/01/2015
                                                                           model
 MW            MW000000017     MOSELEYDTV-LINK7 GHZ DUPLEX ST    MW060     Value   Closed   12/31/2019   01/01/2015
                                                                           model
 MW Total


 Fixed asset   STD
 group
 Fixed asset   Fixed asset     Name                              Book      Book    Status   Last dep     Placed in
 group         number                                                      type             run date     service
                                                                                                         date
 STD           STD000000008    CANONEOS5 DMARK IIIDSLR           STD060    Value   Closed   12/31/2019   01/01/2015
                               CAMERA                                      model
 STD           STD000000009    PANASONICDVCPROHD P2              STD060    Value   Closed   12/31/2019   01/01/2015
                               CAMCORDER                                   model
 STD           STD000000010    COMTECH5.0 METER C/KU-BAND        STD060    Value   Closed   12/31/2019   01/01/2015
                               MOT                                         model
 STD           STD000000011    COMTECH5.0 METER C-BAND           STD060    Value   Closed   12/31/2019   01/01/2015
                               MOTORI                                      model
 STD           STD000000012    COMTECH5.0 METER C-BAND FIXED     STD060    Value   Closed   12/31/2019   01/01/2015
                                                                           model
 STD           STD000000014    CATERPILLAR400 AMP 127/220 VOL    STD060    Value   Closed   12/31/2019   01/01/2015
                                                                           model
 STD           STD000000017    THERMAL ZONETZAA.360.CA5 TON A    STD060    Value   Closed   12/31/2019   01/01/2015
                                                                           model
 STD           STD000000019    ERICCSONRX8200SATELLITE RECEIV    STD060    Value   Closed   12/31/2019   01/01/2015
                                                                           model




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 106 of 171



 STD           STD000000020   COMTECHEC8SATELLITE DISH ANTEN   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000021   TANDBERGRX1290SATELLITE RECEIV   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000023   SUPERIOR SATELLITE ENGINEERSSS   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000024   MARSHALLV-R25P10 RACKMOUNT       STD060   Value   Closed   12/31/2019   01/01/2015
                              2.5                                       model
 STD           STD000000025   CYBERPOWEROR2200LCDRTXL2U2.2     STD060   Value   Closed   12/31/2019   01/01/2015
                              K                                         model
 STD           STD000000026   ROSSROSS GEARRACK FRAME WITH     STD060   Value   Closed   12/31/2019   01/01/2015
                              D                                         model
 STD           STD000000027   ENSEMBLE DESIGNSBRIGHTEYE BE5T   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000028   WOHLER TECHNOLOGIESALM53-2424    STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000029   LOGITEKSUPER-VUVUMETER           STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000031   PESABOBCAT16 X 2 SWITCHER        STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000033   TANDBERGE5720SATELLITE ENCODER   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000034   TANDBERGE5780SATELLITE ENCODER   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000035   EVERTZ7700RACK FRAME WITH DUAL   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000036   EVERTZ7735CDM-A4MODULE           STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000037   EVERTZ7711UC-AES4-HDMODULE       STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000038   EVERTZ7800-IDA8-3G+1GMODULE      STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000039   EVERTZ7700FCMODULE               STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000040   EVERTZX0401H4 X 1 HD ROUTER      STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000041   WOHLER TECHNOLOGIESAMP1-         STD060   Value   Closed   12/31/2019   01/01/2015
                              DAAUDI                                    model
 STD           STD000000042   MARSHALLV-R563P-SDITRIPLE 5 LC   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000044   HARMONICPROVIEW                  STD060   Value   Closed   12/31/2019   01/01/2015
                              8100INTEGRATED                            model
 STD           STD000000045   DIGITAL ALERT SYSTEMSDASDEC-II   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000047   SENCOREIRD3384AINTEGRATED RECE   STD060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 STD           STD000000051   ADOBEPRODUCTION PREMIUM          STD060   Value   Closed   12/31/2019   01/01/2015
                              CS6SOF                                    model
 STD           STD000000052   WOHLER TECHNOLOGIESAMP2-         STD060   Value   Closed   12/31/2019   01/01/2015
                              DAAUDI                                    model
 STD           STD000000116   Hydrator                         STD060   Value   Open     12/31/2019   12/01/2018
                                                                        model
 STD Total


 Fixed asset   TM
 group
 Fixed asset   Fixed asset    Name                             Book     Book    Status   Last dep     Placed in
 group         number                                                   type             run date     service
                                                                                                      date




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 107 of 171



 TM            TM000000029    CATERPILLARD200P4200 KW DIESEL   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000030    250 GALLON DIESEL SUBBASE TANK   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000031    ZENITHZTG400 AMP GENERATOR TRA   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000032    SQUARE D400 AMP/600 VAC SAFETY   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000033    STACOMVR-48QCIY333AUTO           TM180    Value   Open     12/31/2019   01/01/2015
                              VOLTAGE                                   model
 TM            TM000000034    STACOBMB-T500BYPASS SWITCH       TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000035    ISLATROLBC-3-4400WYESURGE SUPP   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000036    6 1/8 FLANGED ELBOW              TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000037    ERIENG6080KPEJWAVEGUIDE          TM180    Value   Open     12/31/2019   01/01/2015
                              COMBIN                                    model
 TM            TM000000038    BIRD250 WATT RF LOAD             TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000039    10 KW WATER-COOLED RF LOAD       TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000040    ACRODYNEQUANTUM QXD110 KW        TM180    Value   Open     12/31/2019   01/01/2015
                              CHAN                                      model
 TM            TM000000041    30' OF 6 1/8 RIGID TRANSMISSIO   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000042    LINEARGUI501TELEVISION EXCITER   TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000043    ROHDE &                          TM180    Value   Open     12/31/2019   01/01/2015
                              SCHWARZSV7100EAUXILIAR                    model
 TM            TM000000044    AGILENTE4418BPOWER METER         TM180    Value   Open     12/31/2019   01/01/2015
                                                                        model
 TM            TM000000056    E2V 17S-002-001                  TM060    Value   Open     12/31/2019   07/01/2017
                                                                        model
 TM Total


 Fixed asset   TWR
 group
 Fixed asset   Fixed asset    Name                             Book     Book    Status   Last dep     Placed in
 group         number                                                   type             run date     service
                                                                                                      date
 TWR           TWR000000010   145' SELF-SUPPORTING TRIANGULA   TWR180   Value   Open     12/31/2019   01/01/2015
                                                                        model
 TWR           TWR000000011   30' STUB TOWER (1' BASE)         TWR180   Value   Open     12/31/2019   01/01/2015
                                                                        model
 TWR           TWR000000012   ERIATW-25H2-ETC1U-244CHANNEL 2   TWR180   Value   Open     12/31/2019   01/01/2015
                                                                        model
 TWR           TWR000000013   ANDREW1,200' OF 6 1/8 RIGID TR   TWR180   Value   Open     12/31/2019   01/01/2015
                                                                        model
 TWR           TWR000000014   6 1/8 GAS BARRIER                TWR180   Value   Open     12/31/2019   01/01/2015
                                                                        model
 TWR           TWR000000015   PUREGASP550WHLINE DEHYDRATOR     TWR180   Value   Open     12/31/2019   01/01/2015
                              (                                         model
 TWR           TWR000000016   E2VIMD3000WCIRCUIT ASSEMBLY      TWR180   Value   Closed   12/31/2017   01/01/2015
                                                                        model
 TWR           TWR000000017   ANDREW20' OF 6 1/8 RIGID TRANS   TWR180   Value   Closed   12/31/2017   01/01/2015
                                                                        model
 TWR Total




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 108 of 171




 Fixed asset   VEH
 group
 Fixed asset   Fixed asset    Name                             Book     Book    Status   Last dep     Placed in
 group         number                                                   type             run date     service
                                                                                                      date
 VEH           VEH000000003   2011 BUICK LACROSSE SEDAN        VEH060   Value   Closed   12/31/2019   01/01/2015
                                                                        model
 VEH           VEH000000004   2007 MAZDA CX7 SPORT UTILITY V   VEH060   Value   Closed   12/31/2019   01/01/2015
                                                                        model




114621366v6
        Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 109 of 171



                                         SCHEDULE 2.1(j)
                                         Assumed Contracts

Contracts with Nexstar Broadcasting, Inc. and Mission Broadcasting, Inc.

    1. Business Services Agreement dated as of May 1, 2015 by and between Mission Broadcasting,
       Inc. and Marshall Broadcasting Group, Inc.

Contracts with Fox Broadcasting Company, LLC

   1.    2019 NFL Inventory Addendum dated August 9, 2019.

   2.    Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
         Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
         station KLJB-TV.

   3.    Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
         Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
         station KMSS-TV.

   4.    Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
         Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
         station KPEJ-TV.

   5.    Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
         Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
         and Marshall Broadcasting Group, Inc. pertaining to television station KLJB-TV.

   6.    Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
         Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
         and Marshall Broadcasting Group, Inc. pertaining to television station KMSS-TV.

   7.    Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
         Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
         and Marshall Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

   8.    Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
         Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
         station KLJB-TV.

   9.    Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
         Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
         station KMSS-TV.

   10. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
       Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
       station KPEJ-TV.

   11. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
       Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KLJB-TV.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 110 of 171




  12. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
      Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
      Broadcasting Group, Inc. pertaining to television station KMSS-TV.

  13. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
      Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
      Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

  14. News Agreement dated September 13, 2002 between Fox News Network, LLC and Marshall
      Broadcasting Group, Inc. pertaining to television station KLJB-TV.

  15. Seventh Amendment to News Agreement dated as of September 5, 2019 by and between Fox
      News Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station
      KLJB-TV.

  16. News Agreement dated April 24, 2007 between Fox News Network, LLC and Marshall
      Broadcasting Group, Inc. pertaining to television station KMSS-TV.

  17. Sixth Amendment to News Agreement as of September 5, 2019 by and between Fox News
      Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KMSS-TV.

  18. News Agreement dated February 9, 2016 between Fox News Network, LLC and Marshall
      Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

  19. Second Amendment to News Agreement as of September 5, 2019 by and between Fox News
      Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

  20. Fox Representation and Participation Agreement Amendment, effective as of July 1, 2019, and
      which amends that certain Fox Representation and Participation Agreement dated as of January
      17, 2017 between Fox Cable Network Services, LLC and Fox Broadcasting Company, LLC on
      the one hand, and Nexstar Broadcasting, Inc., Marshall Broadcasting Group, Inc., Mission
      Broadcasting, Inc., Warwick Communications Inc., and WNAC, LLC on the other hand.

  21. Release of Claims Letter dated February 6, 2020.

  22. Splicer Modification Side Letter dated November 11, 2019.

  23. SuperBowl Dynamic Ad Insertion Letter dated November 7, 2019.

  24. Nexstar Binding Term Sheet dated September 15, 2019.

  25. Thursday Night Football Term Sheet dated September 19, 2019.

  26. DirecTV Distribution Agreement dated January 31, 2018 and extension dated November 15,
      2018.

  27. DirecTV Side Letter dated January 31, 2018.

  28. Fubo Distribution Agreement dated July 31, 2017 and interim extension dated December 10,
      2019.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 111 of 171




  29. Fubo Side Letter dated July 31, 2017.

  30. Hulu Distribution Agreement dated July 14, 2017.

  31. Hulu Side Letter dated July 14, 2017.

  32. YouTube Distribution Agreement dated July 5, 2017 and extension dated August 31, 2019.

  33. YouTube Side Letter dated July 5, 2017.

Programming Licensing Agreements

   1. Television Station Licensing Agreement dated March 13, 2019 between Debmar-Mercury, LLC
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of Family Feud to television
      station KLJB.

   2. License Agreement dated September 13, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Mike and Molly
      to television station KLJB.

   3. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
      television station KLJB.

   4. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to television
      station KLJB commencing on September 7, 2020.

   5. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to
      television station KLJB.

   6. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to television
      station KLJB commencing on September 7, 2020.

   7. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to
      television station KLJB.

   8. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to television station
      KLJB commencing on September 7, 2020.

   9. License Agreement dated June 12, 2017 between CBS Television Distribution and Marshall
      Broadcasting Group, Inc. pertaining to the licensing of The Game to television station KLJB.

   10. Preseason Television Agreement dated as of June 18, 2019 between The Chicago Bears Football
       Club, Inc. and Marshall Broadcasting Group, Inc.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 112 of 171



   11. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KLJB.

   12. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KLJB.

   13. License Agreement dated June 6, 2018 between NBCUniversal Television Distribution and
       Marshall Broadcasting Group, Inc. pertaining to the licensing of Maury to television station
       KLJB.

   14. License Agreement dated July 13, 2016 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of MOM to television station
       KLJB.

   15. License Agreement dated February 19, 2019 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Tamron to television station KLJB.

   16. License Agreement dated September 13, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two Broke
       Girls to television station KLJB.

   17. License Agreement dated March 13, 2019 between Debmar-Mercury, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Wendy Williams to television station
       KLJB.

   18. License Agreement dated March 5, 2013 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station
       KLJB.

   19. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to
       television station KMSS.

   20. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to television
       station KMSS commencing on September 7, 2020.

   21. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples
       Court to television station KMSS.

   22. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KLJB.

   23. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples Court to
       television station KMSS commencing on September 7, 2020.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 113 of 171



   24. License Agreement dated May 10, 2011 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KMSS.

   25. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KMSS.

   26. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KMSS.

   27. License Agreement dated January 23, 2012 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station
       KMSS.

   28. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
       television station KMSS.

   29. License Agreement dated July 21, 2017 between CBS Television Distribution and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The Game to television station KMSS.

   30. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KMSS.

   31. License Agreement dated November 2, 2016 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Black-ish to television station KMSS.

   32. License Agreement dated March 12, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Divorce Court to television station KMSS.

   33. License Agreement dated June 21, 2016 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Last Man Standing to television station
       KMSS.

   34. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KMSS.

   35. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to
       television station KPEJ.

   36. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to television
       station KPEJ commencing on September 7, 2020.

   37. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples
       Court to television station KPEJ.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 114 of 171




   38. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples Court to
       television station KPEJ commencing on September 7, 2020.

   39. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
       television station KPEJ.

   40. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to television
       station KPEJ commencing on September 7, 2020.

   41. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to
       television station KPEJ.

   42. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to television station
       KPEJ commencing on September 7, 2020.

   43. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to
       television station KPEJ.

   44. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to television
       station KPEJ commencing on September 7, 2020.

   45. License Agreement dated May 10, 2011 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KPEJ.

   46. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KPEJ.

   47. License Agreement dated August 21, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The Simpsons to television station KPEJ

   48. License Agreement dated August 8, 2012 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two Broke
       Girls to television station KPEJ.

   49. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KPEJ.

   50. License Agreement dated January 23, 2012 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station KPEJ.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 115 of 171



   51. License Agreement dated August 17, 2016 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of MOM to
       television station KPEJ.

   52. License Agreement dated February 20, 2019 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Tamron to television station KPEJ.

   53. License Agreement dated March 12, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Divorce Court to television station KPEJ.

   54. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KPEJ.

   55. License Agreement dated February 23, 2018 between CBS Television Distribution and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Hot Bench to television station KPEJ.

   56. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KPEJ.

Retransmission Consent Agreements

   1. Retransmission Consent Agreement dated as of December 27, 2017 between Marshall
      Broadcasting Group, Inc. and RB3, LLC dba Reach Broadband.

   2. Retransmission Consent Agreement dated as of December 31, 2017 between Marshall
      Broadcasting Group, Inc. and Red River Cable.

   3. Retransmission Consent Agreement dated as of December 29, 2017 between Marshall
      Broadcasting Group, Inc. and Muscatine Power & Water.

   4. Retransmission Consent Agreement dated as of December 31, 2018 between Marshall
      Broadcasting Group, Inc. and City of Bellevue.

   5. Retransmission Consent Agreement dated as of November 30, 2018 between Marshall
      Broadcasting Group, Inc. and Wes-Tex Telecommunications, LTD.

   6. Retransmission Consent Agreement dated as of December 20, 2018 between Marshall
      Broadcasting Group, Inc. and Grande Communications Networks, LLC.

   7. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
      Broadcasting Group, Inc. and WTC Communications, Inc.

   8. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
      Broadcasting Group, Inc. and Viola Communications, Inc.

   9. Retransmission Consent Agreement dated as of December 17, 2017 between Marshall
      Broadcasting Group, Inc. and Southwest Arkansas Telephone Cooperative, Inc.

   10. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Reynolds Cable, Inc.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 116 of 171




   11. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Oneida Cablevision, Inc.

   12. Retransmission Consent Agreement dated as of December 31, 2017 between Marshall
       Broadcasting Group, Inc. and Nova Cablevision.

   13. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and New Windsor Telephone Co.

   14. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and MTC Communications, Inc.

   15. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Mid Century Telephone Cooperative.

   16. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Mediapolis Telephone Company dba MTC Technologies.

   17. Retransmission Consent Agreement dated as of December 21, 2017 between Marshall
       Broadcasting Group, Inc. and Lost Nation-Elwood Telephone Company.

   18. Retransmission Consent Agreement dated as of December 29, 2017 between Marshall
       Broadcasting Group, Inc. and LaMotte Telephone Company.

   19. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and La Harpe Video and Data Services Company.

   20. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Grand Mound Cooperative Telephone Association.

   21. Retransmission Consent Agreement dated as of December 22, 2017 between Marshall
       Broadcasting Group, Inc. and F&B Communications, Inc.

   22. Retransmission Consent Agreement dated as of October 29, 2018 between Marshall Broadcasting
       Group, Inc. and ETEX Communications, LLC.

   23. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Diverse Communications, Inc.

   24. Retransmission Consent Agreement dated as of December 21, 2017 between Marshall
       Broadcasting Group, Inc. and Central Scott Telephone Company.

   25. Retransmission Consent Agreement dated as of December 22, 2017 between Marshall
       Broadcasting Group, Inc. and Baldwin-Nashville Telephone Company, Inc.

   26. Retransmission Consent Agreement dated as of January 1, 2018 between Marshall Broadcasting
       Group, Inc. and CP-Tel Network Services, Inc.

   27. Retransmission Consent Agreement dated as of December 21, 2017 between Marshall
       Broadcasting Group, Inc. and Bernard Communications.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 117 of 171




Other Contracts

   1. Combined and Consolidated Amendment No. 1 to those certain Representation Agreements
      between, on the one hand, Katz Communications, Inc. and Katz Millennium Sales & Marketing,
      Inc., and on the other hand, Nexstar Broadcasting, Inc., Marshall Broadcasting Group, Inc. and
      Mission Broadcasting, Inc., effective February 1, 2017.

   2. Network Affiliation and Representation Agreement dated August 10, 2017 between Liberman
      Television LLC and Marshall Broadcasting Group, Inc.

   3. Letter Agreement, dated January 23, 2020 between the American Society of Composers, Authors
      and Publishers (“ASCAP”) and Marshall Broadcasting Group, Inc.

   4. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
      Broadcasting Group, Inc. and pertaining to television station KLJB. (NOTE: CONTRACT
      EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
      OBTAIN NEW AGREEMENT)

   5. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
      Broadcasting Group, Inc. and pertaining to television station KMSS-TV. (NOTE: CONTRACT
      EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
      OBTAIN NEW AGREEMENT)

   6. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
      Broadcasting Group, Inc. and pertaining to television station KPEJ-TV. (NOTE: CONTRACT
      EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
      OBTAIN NEW AGREEMENT)

   7. Licensing Agreements between SESAC and Marshall Broadcasting Group, Inc. (NOTE: HAVE
      NOT BEEN ABLE TO OBTAIN COPIES OF AGREEMENTS)

   8. Administrative Services Agreement effective December 1, 2014 between UMR, Inc. and
      Marshall Broadcasting Group, Inc.

Tower Leases

   1. Master Antenna Site Lease between Pinnacle Towers Inc. and Comcorp of Lafayette, Inc. et al
      and governing lease terms for television stations KMSS-TV and KPEJ-TV.

   2. Second Amendment to that certain Lease Agreement dated August 2002 by and between
      American Towers Inc. and Quad Cities Television Acquisition Corp., as amended by that certain
      First Amendment to Lease dated June 16, 2008, by and between American Tower, L.P. and
      Marshall Broadcasting Group, Inc.

Real Property Leases

   1. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KLJB in Davenport, Iowa.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 118 of 171



   2. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KMSS-TV in Shreveport,
      Louisiana.

   3. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KPEJ-TV in Odessa, Texas.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 119 of 171



                               SCHEDULE 2.1(l)
                                   Taxes

                                    None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 120 of 171



                               SCHEDULE 2.1(n)
                             Other Purchased Assets


                                     None.




114621366v6
       Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 121 of 171



                                          SCHEDULE 2.2(e)
                                           Excluded Assets


 Market TV     Corporate


 Fixed asset   COMP
  group
 Fixed asset   Fixed asset number    Name                  Book        Book       Status    Last dep       Placed in
 group                                                                 type                  run date      service date


 COMP          COMP000000033         Laptop - LA Corp      COMP012     Value      Open      12/31/2019     06/30/2019
                                     office                            model
 COMP          COMP000000034         IPads                 COMP036     Value      Open      12/31/2019     09/30/2019
                                                                       model
 COMP Total


 Fixed asset   FFX
 group
 Fixed asset   Fixed asset number    Name                  Book        Book       Status    Last dep run   Placed in
 group                                                                 type                 date           service date


 FFX           FFX000000006          CA Phone System       FFX060      Value      Open      12/31/2019     09/01/2017
                                     upgrade                           model
 FFX           FFX000000008          iPad for P.Marshall   FFX060      Value      Open      12/31/2019     12/01/2017
                                                                       model
 FFX Total


 Fixed asset   STD
 group
 Fixed asset   Fixed asset number    Name                  Book        Book       Status    Last dep run   Placed in
 group                                                                 type                 date           service date


 STD           STD000000113          Production Studio     STD060    Value      Open       12/31/2019     12/01/2016
                                                                     model
 STD           STD000000114          eSports Computer     STD060     Value      Open       12/31/2019     09/01/2017
                                                                     model
 STD           STD000000115          Streaming Equipment  STD060     Value      Open       12/31/2019     12/01/2018
                                                                     model
 STD           STD000000121          Sony Monitor         STD060     Value      Open       12/31/2019     06/30/2019
                                                                     model
 VEH           VEH000000005    2007 MAZDA CX7 SPORT UTILITY V    VEH060    Value     Closed    12/31/2019    01/01/2015
                                                                           model




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 122 of 171



                                SCHEDULE 3.2
                             Consents and Approvals

                                     None.




114621366v6
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 123 of 171



                                      SCHEDULE 3.4(a)(i)
                                      Governmental Permits

Seller FCC Authorizations:

 1.           KMSS-TV, Shreveport, Louisiana
               Facility ID 12525
               BLCDT-20050705AAB
               License Expires 6/1/2021
               Channel 34

              Broadcast Auxiliary
                WLF424, TV Studio Transmitter Link

 2.           KPEJ-TV, Odessa, Texas
                Facility ID 12524
                BLCDT-20060629AGO
                License Expires 8/1/2022
                Channel 23

              Broadcast Auxiliaries
                WQEY386, TV Studio Transmitter Link
                WQEY387, TV Studio Transmitter Link

 3.           KLJB, Davenport, Iowa
                Facility ID 54011
                License File No. 0000099537
                License Expires 2/1/2022
                Channel 30

              Broadcast Auxiliary
                WLF385, TV Intercity Relay




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 124 of 171



                               SCHEDULE 3.4(c)
                               FCC Authorizations

                                     None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 125 of 171



                                        SCHEDULE 3.5(a)
                                       Real Property Leases


   1. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KLJB in Davenport, Iowa.

   2. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KMSS-TV in Shreveport,
      Louisiana.

   3. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KPEJ-TV in Odessa, Texas.

   4. Office Lease dated June 28, 2012, by and between Colonnade Wilshire Corp. and Wave
      Publications, Inc. and governing the lease of property located at 1730 West Olympic Blvd., Suite
      500, Los Angeles, CA 90015, and First Amendment to Office Lease by and between Colonnade
      Wilshire Corp. and Marshall Broadcasting Group, Inc. as successor in interest to Wave
      Publications, Inc.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 126 of 171



                               SCHEDULE 3.5(b)
                              Real Property Leases

                                     None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 127 of 171



                               SCHEDULE 3.7(a)
                                  Contracts

                                    None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 128 of 171



                                SCHEDULE 3.8
                                 No Violation

                                    None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 129 of 171



                                SCHEDULE 3.9
                                  Insurance

                                    None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 130 of 171



                                         SCHEDULE 3.10(a)
                                            Employees

Bonus and Commission Plans

Station Manager, KLJB
    • One half of 1% of net local airtime billings each month for achievement of billings equal to 75-
        98% of budget;
    • 3.0% of net local airtime billings each month for achievement of billings equal to 98.1-105% of
        budget;
    • 5.0% of net local airtime billings each month for achievement of billings equal to 105.1% or
        greater of budget;
    • 1.9% of eMedia/Web billings each month;
    • Up to $20,000 per annum in discretionary performance bonus.

Local Sales Manager, KLJB
   • One half of 1% of net local airtime billings each month for achievement of billings equal to 75-
       98% of budget;
   • 3.0% of net local airtime billings each month for achievement of billings equal to 98.1-105% of
       budget;
   • 5.0% of net local airtime billings each month for achievement of billings equal to 105.1% or
       greater of budget;
   • 1.9% of eMedia/Web billings each month;
   • Up to $20,000 per annum in discretionary performance bonus.

Local Sales Representatives (4), KLJB
   • $1,846 guaranteed commission per pay period.

Sales Assistant (1), KLJB
    • Override of one half of 1% of Local Net Revenues.

Station Manager, KPEJ
    • One half of 1% of net local and national airtime billings;
    • One half of 1% of net Web billings;
    • Up to $20,000 per annum in discretionary performance bonus;
    • Use of station-provided motor vehicle plus gasoline allowance.

Local sales Representatives (2), KPEJ
   • $1,250 guaranteed commission per pay period.

Local Sales Manager, KMSS
   • One half of 1% of net local airtime billings each month for achievement of billings equal to 75-
       98% of budget;
   • 3.0% of net local airtime billings each month for achievement of billings equal to 98.1-105% of
       budget;
   • 5.0% of net local airtime billings each month for achievement of billings equal to 105.1% or
       greater of budget;
   • 1.9% of eMedia/Web billings each month;
   • Up to $15,000 per annum in discretionary performance bonus.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 131 of 171




Local Sales Representatives (3), KMSS
   • $1,250 guaranteed commission per pay period.

Sales Assistant (1), KMSS
    • Override of one half of 1% of National Net Revenues.


Other Employee Benefits
The hyperlink below can be opened to view a summary of benefits available to employees of Marshall
Broadcasting Group, Inc.


Employees\Employee Benefits Overview.pdf


Spreadsheet provided by Mission Broadcasting, Inc. with Details by Employee of Paid Time Off as of
March 10, 2020.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 132 of 171



                               SCHEDULE 3.10(f)
                                  Consultants

                                    None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 133 of 171



                                SCHEDULE 3.11
                             Environmental Protection

                                      None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 134 of 171



                                SCHEDULE 3.13
                              Affiliate Transactions

                                      None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 135 of 171



                                       SCHEDULE 3.14
                                          MVPD

Baldwin-Nashville Telephone Company, Inc.
Bernard Communications
Cablesouth Media III LLC
Central Scott Telephone Company
Cequel Communications, LLC
City of Bellevue
Comcast Cable Communications, LLC
CP-Tel Network Services, Inc.
DirecTV, LLC
Diverse Communications, Inc.
ETEX Communications, LLC
F&B Communications, Inc..
Fidelity Cablevision, Inc.
Grand Mound Cooperative Telephone Association
Grande Communications Networks, LLC
La Harpe Video and Data Services Company
LaMotte Telephone Company
Lost Nation-Elwood Telephone Company
Mediacom LLC and Mediacom Broadband
Mediapolis Telephone Company
Mid Century Telephone Cooperative
MTC Communications, Inc.
Muscatine Power & Water
New Wave Communications
New Windsor Telephone Co.
Nova Cablevision
Oneida Cablevision, Inc.
RB3, LLC
Red River Cable
Reynolds Cable, Inc.
Skitter, Inc.
Southwest Arkansas Telephone Cooperative, Inc.
TDS Broadband Service, LLC
Viola Communications, Inc.
Vyve Broadband, LLC
WEHCO Video, Inc.
Wes-Tex Telecommunications, LTD
WTC Communications, Inc.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 136 of 171



                                SCHEDULE 3.16(i)
                               Intellectual Property


                          Domain Name: www.mbgroup.tv




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 137 of 171



                                 SCHEDULE 3.16(ii)
                     Software Used in the Operation of the Business

                                           None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 138 of 171



                                        SCHEDULE 3.16(iii)
                                 Intellectual Property Agreements


Licensing Agreements

   1. Television Station Licensing Agreement dated March 13, 2019 between Debmar-Mercury, LLC
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of Family Feud to television
      station KLJB.

   2. License Agreement dated September 13, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Mike and Molly
      to television station KLJB.

   3. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
      television station KLJB.

   4. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to television
      station KLJB commencing on September 7, 2020.

   5. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to
      television station KLJB.

   6. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to television
      station KLJB commencing on September 7, 2020.

   7. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to
      television station KLJB.

   8. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to television station
      KLJB commencing on September 7, 2020.

   9. License Agreement dated June 12, 2017 between CBS Television Distribution and Marshall
      Broadcasting Group, Inc. pertaining to the licensing of The Game to television station KLJB.

   10. Preseason Television Agreement dated as of June 18, 2019 between The Chicago Bears Football
       Club, Inc. and Marshall Broadcasting Group, Inc.

   11. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KLJB.

   12. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KLJB.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 139 of 171




   13. License Agreement dated June 6, 2018 between NBCUniversal Television Distribution and
       Marshall Broadcasting Group, Inc. pertaining to the licensing of Maury to television station
       KLJB.

   14. License Agreement dated July 13, 2016 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of MOM to television station
       KLJB.

   15. License Agreement dated February 19, 2019 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Tamron to television station KLJB.

   16. License Agreement dated September 13, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two Broke
       Girls to television station KLJB.

   17. License Agreement dated March 13, 2019 between Debmar-Mercury, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Wendy Williams to television station
       KLJB.

   18. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to
       television station KMSS.

   19. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to television
       station KMSS commencing on September 7, 2020.

   20. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples
       Court to television station KLJB.

   21. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KLJB.

   22. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples Court to
       television station KMSS commencing on September 7, 2020.

   23. License Agreement dated May 10, 2011 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KMSS.

   24. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KMSS.

   25. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KMSS.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 140 of 171



   26. License Agreement dated January 23, 2012 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station
       KMSS.

   27. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
       television station KMSS.

   28. License Agreement dated July 21, 2017 between CBS Television Distribution and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The Game to television station KMSS.

   29. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KMSS.

   30. License Agreement dated November 2, 2016 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Black-ish to television station KMSS.

   31. License Agreement dated March 12, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Divorce Court to television station KMSS.
   32. License Agreement dated June 21, 2016 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Last Man Standing to television station
       KMSS.

   33. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KMSS.

   34. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to
       television station KPEJ.

   35. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to television
       station KPEJ commencing on September 7, 2020.

   36. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples
       Court to television station KPEJ.

   37. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples Court to
       television station KPEJ commencing on September 7, 2020.

   38. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
       television station KPEJ.

   39. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to television
       station KPEJ commencing on September 7, 2020.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 141 of 171



   40. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to
       television station KPEJ.

   41. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to television station
       KPEJ commencing on September 7, 2020.

   42. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to
       television station KPEJ.

   43. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to television
       station KPEJ commencing on September 7, 2020.

   44. License Agreement dated May 10, 2011 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KPEJ.

   45. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KPEJ.

   46. License Agreement dated August 21, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The Simpsons to television station KPEJ

   47. License Agreement dated August 8, 2012 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two Broke
       Girls to television station KPEJ.

   48. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KPEJ.

   49. License Agreement dated January 23, 2012 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station KPEJ.

   50. License Agreement dated August 17, 2016 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of MOM to
       television station KPEJ.

   51. License Agreement dated February 20, 2019 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Tamron to television station KPEJ.

   52. License Agreement dated March 12, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Divorce Court to television station KPEJ.

   53. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KPEJ.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 142 of 171




   54. License Agreement dated February 23, 2018 between CBS Television Distribution and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Hot Bench to television station KPEJ.

   55. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KPEJ.

   56. Letter Agreement, dated January 23, 2020 between the American Society of Composers, Authors
       and Publishers (“ASCAP”) and Marshall Broadcasting Group, Inc.

   57. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
       Broadcasting Group, Inc. and pertaining to television station KLJB. (NOTE: CONTRACT
       EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
       OBTAIN NEW AGREEMENT)

   58. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
       Broadcasting Group, Inc. and pertaining to television station KMSS-TV. (NOTE: CONTRACT
       EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
       OBTAIN NEW AGREEMENT)

   59. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
       Broadcasting Group, Inc. and pertaining to television station KPEJ-TV. (NOTE: CONTRACT
       EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
       OBTAIN NEW AGREEMENT)

   60. Licensing Agreements between SESAC and Marshall Broadcasting Group, Inc. (NOTE: HAVE
       NOT BEEN ABLE TO OBTAIN COPIES OF AGREEMENTS)




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 143 of 171



                                SCHEDULE 4.2
                                 Buyer Consent

                                    None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 144 of 171



                                  SCHEDULE 5.4(b)
                   Operation of the Stations Prior to the Closing Date

                                         None.




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 145 of 171



                                        SCHEDULE 5.7(a)
                          Potential Assumed Contracts and Cure Amounts

Contracts with Nexstar Broadcasting, Inc. and Mission Broadcasting, Inc.

   1. Shared Services Agreement dated December 1, 2014 by and between Marshall Broadcasting
      Group, Inc. and Nexstar Broadcasting, Inc. pertaining to television station KLJB.

       Contract Cure Amount:           $12,414,834.00

   2. Shared Services Agreement dated January 1, 2015 by and between Marshall Broadcasting Group,
      Inc. and Nexstar Broadcasting, Inc. pertaining to television station KMSS-TV.

       Contract Cure Amount:           $9,633,682.00

   3. Shared Services Agreement dated January 1, 2015 by and between Marshall Broadcasting Group,
      Inc. and Nexstar Broadcasting, Inc. pertaining to television station KPEJ-TV.

       Contract Cure Amount:           $6,623,156.00

   4. Business Services Agreement dated as of May 1, 2015 by and between Mission Broadcasting,
      Inc. and Marshall Broadcasting Group, Inc.

       Contract Cure Amount:           $5,064.84

Contracts with Fox Broadcasting Company, LLC

   1. Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
      Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
      station KLJB-TV.

       Contract Cure Amount:           $0

   2. Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
      Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
      station KMSS-TV.

       Contract Cure Amount:           $0

   3. Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
      Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
      station KPEJ-TV.

       Contract Cure Amount:           $0

   4. Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
      Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
      and Marshall Broadcasting Group, Inc. pertaining to television station KLJB-TV.

       Contract Cure Amount:           $989,862.00



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 146 of 171



   5. Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
      Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
      and Marshall Broadcasting Group, Inc. pertaining to television station KMSS-TV.

       Contract Cure Amount:         $1,241,397.00

   6. Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
      Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
      and Marshall Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

       Contract Cure Amount:         $551,361.00

   7. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
      Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
      station KLJB-TV.

       Contract Cure Amount:         $0

   8. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
      Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
      station KMSS-TV.

       Contract Cure Amount:         $0

   9. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
      Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
      station KPEJ-TV.

       Contract Cure Amount:         $0

   10. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
       Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KLJB-TV.

       Contract Cure Amount:         $0

   11. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
       Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KMSS-TV.

       Contract Cure Amount:         $0

   12. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
       Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

       Contract Cure Amount:         $0

   13. News Agreement dated September 13, 2002 between Fox News Network, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KLJB-TV.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 147 of 171



       Contract Cure Amount:          $0

   14. Seventh Amendment to News Agreement as of September 5, 2019 by and between Fox News
       Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KLJB-TV.

       Contract Cure Amount:          $12,903.00

   15. News Agreement dated April 24, 2007 between Fox News Network, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KMSS-TV.

       Contract Cure Amount           $0

   16. Sixth Amendment to News Agreement as of September 5, 2019 by and between Fox News
       Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KMSS-TV.

       Contract Cure Amount:          $13,966.00

   17. News Agreement dated February 9, 2016 between Fox News Network, LLC and Marshall
       Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

       Contract Cure Amount           $0

   18. Second Amendment to News Agreement as of September 5, 2019 by and between Fox News
       Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

       Contract Cure Amount:          $10,452.00

   19. Fox Representation and Participation Agreement Amendment, effective as of July 1, 2019, and
       which amends that certain Fox Representation and Participation Agreement dated as of January
       17, 2017 between Fox Cable Network Services, LLC and Fox Broadcasting Company, LLC on
       the one hand, and Nexstar Broadcasting, Inc., Marshall Broadcasting Group, Inc., Mission
       Broadcasting, Inc., Warwick Communications Inc., and WNAC, LLC on the other hand.

       Contract Cure Amount           $0

   20. [Reimbursement for World Series Tickets.]

       Contract Cure Amount           $3,550.00

   21. 2019 NFL Inventory Addendum dated August 9, 2019.

       Contract Cure Amount:          $20,177.00

   22. Splicer Modification Side Letter dated November 11, 2019.

       Contract Cure Amount:          $0

   23. Release of Claims Letter dated February 6, 2020.

       Contract Cure Amount:          $0



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 148 of 171



   24. SuperBowl Dynamic Ad Insertion Letter dated November 7, 2019.

       Contract Cure Amount:           $0

   25. Nexstar Binding Term Sheet dated September 15, 2019.

       Contract Cure Amount:           $0

   26. Thursday Night Football Term Sheet dated September 19, 2019.

       Contract Cure Amount:           $0

   27. DirecTV Distribution Agreement dated January 31, 2018 and extension dated November 15,
       2018.

       Contract Cure Amount:           $0

   28. DirecTV Side Letter dated January 31, 2018.

       Contract Cure Amount:           $0

   29. Fubo Distribution Agreement dated July 31, 2017 and interim extension dated December 10,
       2019.

       Contract Cure Amount:           $0

   30. Fubo Side Letter dated July 31, 2017.

       Contract Cure Amount:           $0

   31. Hulu Distribution Agreement dated July 14, 2017.

       Contract Cure Amount:           $0

   32. Hulu Side Letter dated July 14, 2017.

       Contract Cure Amount:           $0

   33. YouTube Distribution Agreement dated July 5, 2017 and extension dated August 31, 2019.

       Contract Cure Amount:           $0

   34. YouTube Side Letter dated July 5, 2017.

       Contract Cure Amount:           $0

Programming Licensing Agreements

   1. Television Station Licensing Agreement dated March 13, 2019 between Debmar-Mercury, LLC
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of Family Feud to television
      station KLJB.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 149 of 171




       Contract Cure Amount:           $4,416.66

   2. License Agreement dated September 13, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Mike and Molly
      to television station KLJB.

       Contract Cure Amount:           $2,630.00

   3. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
      television station KLJB.

       Contract Cure Amount:           $1,210.00

   4. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to television
      station KLJB commencing on September 7, 2020.

       Contract Cure Amount:           $0

   5. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to
      television station KLJB.

       Contract Cure Amount:        $1,880.00
       (Cure Cost aggregated for both TMZ Live and TMZ)

   6. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to television
      station KLJB commencing on September 7, 2020.

       Contract Cure Amount:           $0

   7. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
      Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to
      television station KLJB.

       Contract Cure Amount:        $1,880.00
       (Cure Cost aggregated for both TMZ Live and TMZ)

   8. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
      and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to television station
      KLJB commencing on September 7, 2020.

       Contract Cure Amount:           $0

   9. License Agreement dated June 12, 2017 between CBS Television Distribution and Marshall
      Broadcasting Group, Inc. pertaining to the licensing of The Game to television station KLJB.

       Contract Cure Amount:           $0


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 150 of 171




   10. Preseason Television Agreement dated as of June 18, 2019 between The Chicago Bears Football
       Club, Inc. and Marshall Broadcasting Group, Inc.

       Contract Cure Amount:           $0

   11. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KLJB.

       Contract Cure Amount:           $9,534.00

   12. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KLJB.

       Contract Cure Amount:           $1,733.29

   13. License Agreement dated June 6, 2018 between NBCUniversal Television Distribution and
       Marshall Broadcasting Group, Inc. pertaining to the licensing of Maury to television station
       KLJB.

       Contract Cure Amount:           $1,083.32

   14. License Agreement dated July 13, 2016 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of MOM to television station
       KLJB.

       Contract Cure Amount:           $1,734.00

   15. License Agreement dated February 19, 2019 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Tamron to television station KLJB.

       Contract Cure Amount:           $866.66

   16. License Agreement dated September 13, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two Broke
       Girls to television station KLJB.

       Contract Cure Amount:           $4,488.00

   17. License Agreement dated March 13, 2019 between Debmar-Mercury, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Wendy Williams to television station
       KLJB.

       Contract Cure Amount:           $662.50

   18. License Agreement dated March 5, 2013 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station
       KLJB.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 151 of 171



       Contract Cure Amount:            $9,533.34

   19. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to
       television station KMSS.

       Contract Cure Amount:            $1,680.00

   20. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to television
       station KMSS commencing on September 7, 2020.

       Contract Cure Amount:            $0

   21. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KLJB.

       Contract Cure Amount:            $520.00

   22. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples
       Court to television station KMSS.

       Contract Cure Amount:            $1,680.00

   23. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples Court to
       television station KMSS commencing on September 7, 2020.

       Contract Cure Amount:            $0

   24. License Agreement dated May 10, 2011 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KMSS.

       Contract Cure Amount:            $0

   25. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KMSS.

       Contract Cure Amount:            $5,200.00

   26. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KMSS.

       Contract Cure Amount:            $2,600.00




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 152 of 171



   27. License Agreement dated January 23, 2012 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station
       KMSS.

       Contract Cure Amount:           $4,333.34

   28. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
       television station KMSS.

       Contract Cure Amount:           $2,750.00

   29. License Agreement dated July 21, 2017 between CBS Television Distribution and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The Game to television station KMSS.

       Contract Cure Amount:           $656.00

   30. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KMSS.

       Contract Cure Amount:           $8,234.00

   31. License Agreement dated November 2, 2016 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Black-ish to television station KMSS.

       Contract Cure Amount:           $6,933.30

   32. License Agreement dated March 12, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Divorce Court to television station KMSS.

       Contract Cure Amount:           $2,600.00

   33. License Agreement dated June 21, 2016 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Last Man Standing to television station
       KMSS.

       Contract Cure Amount:           $2,600.00

   34. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KMSS.

       Contract Cure Amount:           $640.00

   35. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to
       television station KPEJ.

       Contract Cure Amount:           $0




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 153 of 171



   36. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Judge Mathis to television
       station KPEJ commencing on September 7, 2020.

       Contract Cure Amount:           $0

   37. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples
       Court to television station KPEJ.

       Contract Cure Amount:           $0

   38. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Peoples Court to
       television station KPEJ commencing on September 7, 2020.

       Contract Cure Amount:           $0

   39. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to
       television station KPEJ.

       Contract Cure Amount:           $0

   40. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Real to television
       station KPEJ commencing on September 7, 2020.

       Contract Cure Amount:           $0

   41. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to
       television station KPEJ.

       Contract Cure Amount:        $800.00
       (Cure Cost aggregated for both TMZ Live and TMZ)

   42. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ to television station
       KPEJ commencing on September 7, 2020.

       Contract Cure Amount:           $0

   43. License Agreement dated January 3, 2017 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to
       television station KPEJ.

        Contract Cure Amount:        $800.00
       (Cure Cost aggregated for both TMZ Live and TMZ)




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 154 of 171



   44. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of TMZ Live to television
       station KPEJ commencing on September 7, 2020.

       Contract Cure Amount:           $0

   45. License Agreement dated May 10, 2011 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KPEJ.

       Contract Cure Amount:           $0

   46. License Agreement dated June 26, 2019 between Warner Bros. Domestic Television Distribution
       and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two and a Half men to
       television station KPEJ.

       Contract Cure Amount:           $1,300.00

   47. License Agreement dated August 21, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The Simpsons to television station KPEJ.

       Contract Cure Amount:           $3,066.66

   48. License Agreement dated August 8, 2012 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of Two Broke
       Girls to television station KPEJ.

       Contract Cure Amount:           $674.00

   49. License Agreement dated August 25, 2015 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of The Big Bang
       Theory to television station KPEJ.

       Contract Cure Amount:           $2,774.00

   50. License Agreement dated January 23, 2012 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Modern Family to television station KPEJ.

       Contract Cure Amount:           $2,166.66

   51. License Agreement dated August 17, 2016 between Warner Bros. Domestic Television
       Distribution and Marshall Broadcasting Group, Inc. pertaining to the licensing of MOM to
       television station KPEJ.

       Contract Cure Amount:           $866.00

   52. License Agreement dated February 20, 2019 between Buena Vista Television and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Tamron to television station KPEJ.

       Contract Cure Amount:           $866.66



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 155 of 171



   53. License Agreement dated March 12, 2019 between Twentieth Television, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Divorce Court to television station KPEJ.

       Contract Cure Amount:            $1,083.34

   54. License Agreement dated June 4, 2019 between Entertainment Studios, Inc. and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Funny You Should Ask to television
       station KPEJ.

       Contract Cure Amount:            $0

   55. License Agreement dated February 23, 2018 between CBS Television Distribution and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of Hot Bench to television station KPEJ.

       Contract Cure Amount:            $486.00

   56. License Agreement dated June 18, 2019 between Katz Broadcasting, LLC and Marshall
       Broadcasting Group, Inc. pertaining to the licensing of The List to television station KPEJ.

       Contract Cure Amount:            $280.00

Retransmission Consent Agreements

There are no Cure Amounts owing under any Retransmission Consent Agreements.

   1. Retransmission Consent Agreement dated as of December 27, 2017 between Marshall
      Broadcasting Group, Inc. and RB3, LLC dba Reach Broadband.

   2. Retransmission Consent Agreement dated as of December 31, 2017 between Marshall
      Broadcasting Group, Inc. and Red River Cable.

   3. Retransmission Consent Agreement dated as of December 29, 2017 between Marshall
      Broadcasting Group, Inc. and Muscatine Power & Water.

   4. Retransmission Consent Agreement dated as of December 29, 2017 between Marshall
      Broadcasting Group, Inc. and Fidelity Cablevision, Inc.

   5. Retransmission Consent Agreement dated as of December 31, 2018 between Marshall
      Broadcasting Group, Inc. and Cable One, Inc. and Telecommunications Management, LLC dba
      New Wave Communications.

   6. Retransmission Consent Agreement dated as of January 1, 2017 between Marshall Broadcasting
      Group, Inc. and Mediacom LLC and Mediacom Broadband, as amended by First Amendment
      dated January 1, 2020 to the Retransmission Consent Agreement dated as of January 1, 2017
      between Marshall Broadcasting Group, Inc. and Mediacom LLC and Mediacom Broadband.

   7. Retransmission Consent Agreement dated as of July 3, 2015 between Marshall Broadcasting
      Group, Inc. and DIRECTV, LLC, as amended by Amendment dated November 16, 2019 to the
      Retransmission Consent Agreement dated as of July 3, 2015 between Marshall Broadcasting
      Group, Inc. and DIRECTV, LLC.



114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 156 of 171



   8. Retransmission Consent Agreement dated as of January 1, 2020 between Marshall Broadcasting
      Group, Inc. and Comcast Cable Communications, LLC.

   9. First Amendment dated January 1, 2019 to Retransmission Consent Agreement dated as of
      December 31, 2015 between Marshall Broadcasting Group, Inc. and Cequel Communications,
      L.L.C.

   10. Retransmission Consent Agreement dated as of December 20, 2017 between Marshall
       Broadcasting Group, Inc. and Skitter, Inc.

   11. Retransmission Consent Agreement dated as of December 31, 2018 between Marshall
       Broadcasting Group, Inc. and City of Bellevue.

   12. Retransmission Consent Agreement dated as of November 30, 2018 between Marshall
       Broadcasting Group, Inc. and Wes-Tex Telecommunications, LTD.

   13. Retransmission Consent Agreement dated as of January 16, 2019 between Marshall Broadcasting
       Group, Inc. and WEHCO Video, Inc.

   14. Retransmission Consent Agreement dated as of January 1, 2019 between Marshall Broadcasting
       Group, Inc. and TDS Broadband Service LLC.

   15. Retransmission Consent Agreement dated as of December 20, 2018 between Marshall
       Broadcasting Group, Inc. and Grande Communications Networks, LLC.

   16. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and WTC Communications, Inc.

   17. Retransmission Consent Agreement dated as of January 1, 2018 between Marshall Broadcasting
       Group, Inc. and Vyve Broadband, LLC.

   18. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Viola Communications, Inc.

   19. Retransmission Consent Agreement dated as of December 17, 2017 between Marshall
       Broadcasting Group, Inc. and Southwest Arkansas Telephone Cooperative, Inc.

   20. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Reynolds Cable, Inc.

   21. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Oneida Cablevision, Inc.

   22. Retransmission Consent Agreement dated as of December 31, 2017 between Marshall
       Broadcasting Group, Inc. and Nova Cablevision.

   23. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and New Windsor Telephone Co.

   24. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and MTC Communications, Inc.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 157 of 171




   25. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Mid Century Telephone Cooperative.

   26. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Mediapolis Telephone Company dba MTC Technologies.

   27. Retransmission Consent Agreement dated as of December 21, 2017 between Marshall
       Broadcasting Group, Inc. and Lost Nation-Elwood Telephone Company.

   28. Retransmission Consent Agreement dated as of December 29, 2017 between Marshall
       Broadcasting Group, Inc. and LaMotte Telephone Company.

   29. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and La Harpe Video and Data Services Company.

   30. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Grand Mound Cooperative Telephone Association.

   31. Retransmission Consent Agreement dated as of December 22, 2017 between Marshall
       Broadcasting Group, Inc. and F&B Communications, Inc.

   32. Retransmission Consent Agreement dated as of October 29, 2018 between Marshall Broadcasting
       Group, Inc. and ETEX Communications, LLC.

   33. Retransmission Consent Agreement dated as of December 28, 2017 between Marshall
       Broadcasting Group, Inc. and Diverse Communications, Inc.

   34. Retransmission Consent Agreement dated as of December 21, 2017 between Marshall
       Broadcasting Group, Inc. and Central Scott Telephone Company.

   35. Retransmission Consent Agreement dated as of December 31, 2017 between Marshall
       Broadcasting Group, Inc. and Cablesouth Media III LLC.

   36. Retransmission Consent Agreement dated as of December 22, 2017 between Marshall
       Broadcasting Group, Inc. and Baldwin-Nashville Telephone Company, Inc.

   37. Retransmission Consent Agreement dated as of January 1, 2018 between Marshall Broadcasting
       Group, Inc. and CP-Tel Network Services, Inc.

   38. Retransmission Consent Agreement dated as of December 21, 2017 between Marshall
       Broadcasting Group, Inc. and Bernard Communications.

Other Contracts

   1. Agreement for Sales Research Services between Research Director, Inc. and television stations
      KMSS-TV, KLJB, and KPEJ, commencing March 1, 2020 and ending February 28, 2021.

       Contract Cure Amount:          $0




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 158 of 171



   2. Combined and Consolidated Amendment No. 1 to those certain Representation Agreements
      between, on the one hand, Katz Communications, Inc. and Katz Millennium Sales & Marketing,
      Inc., and on the other hand, Nexstar Broadcasting, Inc., Marshall Broadcasting Group, Inc. and
      Mission Broadcasting, Inc., effective February 1, 2017.

       Contract Cure Amount:          $1,800.00 ($600 per station)

   3. Network Affiliation and Representation Agreement dated August 10, 2017 between Liberman
      Television LLC and Marshall Broadcasting Group, Inc.

       Contract Cure Amount:          $686.47

   4. Letter Agreement, dated January 23, 2020 between the American Society of Composers, Authors
      and Publishers (“ASCAP”) and Marshall Broadcasting Group, Inc.

       Contract Cure Amount:          $1,111.00

   5. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
      Broadcasting Group, Inc. and pertaining to television station KLJB. (NOTE: CONTRACT
      EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
      OBTAIN NEW AGREEMENT)

       Contract Cure Amount:          $5,591.00 (aggregate for all 3 stations)

   6. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
      Broadcasting Group, Inc. and pertaining to television station KMSS-TV. (NOTE: CONTRACT
      EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
      OBTAIN NEW AGREEMENT)

       Contract Cure Amount:          $5,591.00 (aggregate for all 3 stations)

   7. License Agreement dated July 25, 2016 between Broadcast Music, Inc. and Marshall
      Broadcasting Group, Inc. and pertaining to television station KPEJ-TV. (NOTE: CONTRACT
      EXPIRED 12/31/2017 AND WHILE STILL IN EFFECT HAVE NOT BEEN ABLE TO
      OBTAIN NEW AGREEMENT)

       Contract Cure Amount:          $5,591.00 (aggregate for all 3 stations)

   8. Licensing Agreements between SESAC and Marshall Broadcasting Group, Inc. (NOTE: HAVE
      NOT BEEN ABLE TO OBTAIN COPIES OF AGREEMENTS)

       Contract Cure Amount:          $0

   9. Administrative Services Agreement effective December 1, 2014 between UMR, Inc. and
      Marshall Broadcasting Group, Inc.

       Contract Cure Amount:          $0

Tower Leases




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 159 of 171



   1. Master Antenna Site Lease between Pinnacle Towers Inc. and Comcorp of Lafayette, Inc. et al
      and governing lease terms for television stations KMSS-TV and KPEJ-TV.

       Contract Cure Amount:           $14,529.97

   2. Second Amendment to that certain Lease Agreement dated August 2002 by and between
      American Towers Inc. and Quad Cities Television Acquisition Corp., as amended by that certain
      First Amendment to Lease dated June 16, 2008, by and between American Tower, L.P. and
      Marshall Broadcasting Group.

       Contract Cure Amount:           $0

Real Property Leases

   1. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KLJB in Davenport, Iowa.

       Contract Cure Amount:           $0

   2. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KMSS-TV in Shreveport,
      Louisiana.

       Contract Cure Amount:           $0

   3. Facilities Lease dated May 1, 2015 by and between Marshall Broadcasting Group, Inc. and
      Nexstar Broadcasting, Inc. and pertaining to television station KPEJ-TV in Odessa, Texas.

       Contract Cure Amount:           $0

   4. Office Lease dated June 28, 2012, by and between Colonnade Wilshire Corp. and Wave
      Publications, Inc. and governing the lease of property located at 1730 West Olympic Blvd., Suite
      500, Los Angeles, CA 90015, and First Amendment to Office Lease by and between Colonnade
      Wilshire Corp. and Marshall Broadcasting Group, Inc. as successor in interest to Wave
      Publications, Inc.

       Contract Cure Amount:           $0




114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 160 of 171



                                         SCHEDULE 8.6
                                         Other Consents
Tower Leases

   1. Master Antenna Site Lease between Pinnacle Towers Inc. and Comcorp of Lafayette, Inc. et al
      and governing lease terms for television stations KMSS-TV and KPEJ-TV.

   2. Second Amendment to that certain Lease Agreement dated August 2002 by and between
      American Towers Inc. and Quad Cities Television Acquisition Corp., as amended by that certain
      First Amendment to Lease dated June 16, 2008, by and between American Tower, L.P. and
      Marshall Broadcasting Group, Inc.

Contracts with Fox Broadcasting Company, LLC

    1. 2019 NFL Inventory Addendum dated August 9, 2019.

    2. Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
       Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
       station KLJB-TV.

    3. Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
       Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
       station KMSS-TV.

    4. Amended and Restated Station Affiliation Agreement as of July 1, 2019 by and between Fox
       Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
       station KPEJ-TV.

    5. Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
       Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
       and Marshall Broadcasting Group, Inc. pertaining to television station KLJB-TV.

    6. Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
       Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
       and Marshall Broadcasting Group, Inc. pertaining to television station KMSS-TV.

    7. Letter Agreement effective July 1, 2019 which amends and supplements the Amended and
       Restated Affiliation Agreement as of the same date between Fox Broadcasting Company, LLC
       and Marshall Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

    8. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
       Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
       station KLJB-TV.

    9. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
       Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
       station KMSS-TV.

    10. Amended and Restated Equipment Usage Agreement as of July 1, 2019 by and between Fox
        Broadcasting Company, LLC and Marshall Broadcasting Group, Inc. pertaining to television
        station KPEJ-TV.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 161 of 171




    11. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
        Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
        Broadcasting Group, Inc. pertaining to television station KLJB-TV.

    12. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
        Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
        Broadcasting Group, Inc. pertaining to television station KMSS-TV.

    13. Network Nonduplication Amendment to the Amended and Restated Station Affiliation
        Agreement dated July 1, 2019 by and between Fox Broadcasting Company, LLC and Marshall
        Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

    14. News Agreement dated September 13, 2002 between Fox News Network, LLC and Marshall
        Broadcasting Group, Inc. pertaining to television station KLJB-TV.

    15. Seventh Amendment to News Agreement dated as of September 5, 2019 by and between Fox
        News Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station
        KLJB-TV.

    16. News Agreement dated April 24, 2007 between Fox News Network, LLC and Marshall
        Broadcasting Group, Inc. pertaining to television station KMSS-TV.

    17. Sixth Amendment to News Agreement as of September 5, 2019 by and between Fox News
        Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KMSS-
        TV.

    18. News Agreement dated February 9, 2016 between Fox News Network, LLC and Marshall
        Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

    19. Second Amendment to News Agreement as of September 5, 2019 by and between Fox News
        Network, LLC and Marshall Broadcasting Group, Inc. pertaining to television station KPEJ-TV.

    20. Fox Representation and Participation Agreement Amendment, effective as of July 1, 2019, and
        which amends that certain Fox Representation and Participation Agreement dated as of January
        17, 2017 between Fox Cable Network Services, LLC and Fox Broadcasting Company, LLC on
        the one hand, and Nexstar Broadcasting, Inc., Marshall Broadcasting Group, Inc., Mission
        Broadcasting, Inc., Warwick Communications Inc., and WNAC, LLC on the other hand.

    21. Release of Claims Letter dated February 6, 2020.

    22. Splicer Modification Side Letter dated November 11, 2019.

    23. SuperBowl Dynamic Ad Insertion Letter dated November 7, 2019.

    24. Nexstar Binding Term Sheet dated September 15, 2019.

    25. Thursday Night Football Term Sheet dated September 19, 2019.

    26. DirecTV Distribution Agreement dated January 31, 2018 and extension dated November 15,
        2018.


114621366v6
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 162 of 171




    27. DirecTV Side Letter dated January 31, 2018.

    28. Fubo Distribution Agreement dated July 31, 2017 and interim extension dated December 10,
        2019.

    29. Fubo Side Letter dated July 31, 2017.

    30. Hulu Distribution Agreement dated July 14, 2017.

    31. Hulu Side Letter dated July 14, 2017.

    32. YouTube Distribution Agreement dated July 5, 2017 and extension dated August 31, 2019.

    33. YouTube Side Letter dated July 5, 2017.




114621366v6
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 163 of 171




                                    Exhibit 2

                               Wind Down Budget




4824-6337-1960.1
                                           Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 164 of 171
***Wind Down Budget***
Marshall Broadcasting Group, Inc.
Wind Down Budget

 #                                                     Wind Down                                                                       Notes
 1 General Operating Expenses:                                          <===assumes one month accrual rolling for these expenses at closing. If any line items are not unpaid at closing, the wind down
 2   Retrans processing                                       1,690     amount will be reduced on a dollar‐for‐dollar basis. These items were not paid/budget in December (the first month post‐petition).
 3   Dues & Subs                                              1,500     The amounts below represent an estimate of the May/June accrual that will come due in July.
 4   Insurance                                                1,500
 5   Music License fees                                      16,000
 6   Accounting support (Mission)                             2,600
 7   Newswire service                                         6,100
  8  Property Tax                                            65,000     Note: Based on monthly accrual; represents admin claim not assumed ‐ see notes.
  9  Rent                                                    10,600
 10  Tower rent                                              42,344
 11  Utility cost                                            12,000
 12  Digital Media Expense                                   10,000
 13  Transmitter Costs                                          ‐
 14  Other / Miscellaneous                                   25,000
 15     Sub‐total Operating Expense                         194,334
 16 Other Expenses:
 17   Fox affiliate fees                                        ‐       Included in cure (approx $1.2 million)
 18   Payroll ‐ Regular                                         ‐       Paid at month‐end‐‐‐ see notes
 19   Payroll ‐ Bonus/Commission                            120,000     Reg paid at month‐end; additional amounts accrued for annual bonus obligation; see notes.
 20   Medical claims                                            ‐       Included in cure
 21   Film payments                                             ‐       Included in cure ($48k)
 22   Repack                                                    ‐       Assumes no further repack costs


 23     Sub‐total Other Expense                             120,000
 24 Admin/Lender/Director:

 25     BK Trustee Fee (UST)                                100,000     Assumes fees are assessed on 2nd quarter distributions only and not any portion of the credit bid.
 26     Professionals (Pre‐Closing Fee Estimate)                ‐       Assumes holdback and fees through earlier of June 30 or closing funded by cash collateral budget; see notes
 27     Professionals‐post close                            200,000     Assumes $200k for Debtor counsel
 28     Tax preparation & wind down admin                   100,000     Assumes approx $50k for final tax prep and related matters and an $50k for potential unexpected (entity dissolution, etc).
 29     Directors Fees                                       42,000     Contemplates one additional month for both Clyde & Drew plus deferral payments due to Clyde
 30     Investment Bankers                                      ‐
 31     Lender Interest                                         ‐
 32     Lender Professional Fees                                ‐
 33     Sub‐total Admin/Lender/Director                     442,000

 34 Other
 35   Tax obligation‐Federal                                    ‐       Est based on gain on sale of asset; actual amount will differ upon completion of returns
 36   Tax obligation‐State                                  125,000     Est based on gain on sale of asset; actual amount will differ upon completion of returns
 37   Other                                                  50,000     Contingency
 38     Sub‐total Admin/Lender/Director                     175,000

 39 Wind Down Amount                               $     (931,334.00)
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 165 of 171

                                Wind‐Down Budget Notes

General Notes:
    All payments to professionals for any period remain subject to the Order Establishing
       Procedures for Interim Compensation and Reimbursement of Expenses for Estate Professionals
       [Docket No. 148])
    Certain of the Debtor’s expenses are expected to be paid through the prior approved cash
       collateral budgets. To the extent timing issues result in expenses that were incurred but not yet
       paid as of the closing, the wind down budget shall be increased for such amounts.


Line Item Notes:
Line items 1 to 15: Represents approximately one month accrual rolling since petition. The general
operating expenses were for the most part incurred but not paid (or budgeted) in December (first
month post‐petition), resulting in an accrued post‐petition liability. The amounts represent an estimate
of the May/June accrual that will come due post‐close.

Line item 8: Represents the Debtor’s annual personal property tax anticipated to be due at year end
2020. Obligation is deemed incurred as of January 1, 2020 and is thus considered a post‐petition admin
claim.

Line item 18: Payroll obligations are typically posted prior to month‐end and it is contemplated that the
liability will be funded prior to close. To the extent accrued but unpaid payroll is not funded prior to
close, the payment will be paid consistent with the cash collateral budget but shall not come out of the
Wind Down Amount.

Line item 19: The Wind Down Amount includes amounts for the station manager bonuses.

Line item 20: Included in contract cure obligations.

Line item 21: Included in contract cure obligations.

Line item 22: No further Repack costs are anticipated. To the extent costs are incurred the related
benefits accrete to the buyer, obligations should not be paid from the wind down funds.

Line item 25: Assumes one quarter of UST fees calculated based on 2nd quarter disbursements only and
excludes any portion of the credit bid.

Line item 26: At closing the Debtor shall provide an estimate of all accrued and unpaid fees,
disbursements, costs, and expenses (the “Professional Fees”) incurred by professionals or professional
firms retained by the Debtor or its estate pursuant to sections 327, 328 or 363 of the Bankruptcy Code
which Professional Fees were incurred (regardless of when invoiced or applied for) prior to the Closing
and are expressly provided for in the Approved Budget (as defined in the Final Cash Collateral Order (the
“Pre‐Closing Fee Estimate”). An amount equal to the Pre‐Closing Fee Estimate shall be added to the
“Wind Down Amount” set forth in the APA and included in the Wind Down Budget, and such amounts
                                               Page 1 of 2
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 166 of 171

                                Wind‐Down Budget Notes

shall only be paid to such professionals in accordance with the Approved Budget and upon allowance by
the Court. Any amounts in the Wind Down Budget budgeted for Professional Fees for the period after
Closing shall only be distributed to such professionals upon further order of the Court upon motion.

Line item 27: Assumes $200k for Debtor counsel.

Line item 28: Represents Debtor’s anticipated tax preparation and other administrative costs associated
with closing out the estate.

Line item 29: Contemplates one additional month for both Clyde & Drew plus deferral payments due to
Clyde.

Line item 35‐36: Estimate of Federal and State income tax liability resulting from the proposed
transaction structure (assuming approx. $50 million of gross sales proceeds). Actual amounts of tax
liability may differ substantially once the 2019 and 2020 tax returns are prepared.

Line item 37: Represents a general contingency




                                              Page 2 of 2
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 167 of 171




                                    Exhibit 3

                                      TSA




4824-6337-1960.1
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 168 of 171



                               TRANSACTION SUPPORT AGREEMENT

                This TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is dated as of
March 30, 2020, by and between the undersigned hereto (the “Supporting Party”) and Mission
Broadcasting, Inc. (“Mission”). Capitalized terms used but not defined herein shall have the respective
meanings ascribed to such terms in the APA (as defined below). The Supporting Party and Mission are
each sometimes referred to herein as a “Party” and, collectively, as the “Parties”.

                 WHEREAS, the Supporting Party is the record and beneficial owner of all of the equity
interests in Marshall Broadcasting Group, Inc. (“MBG”), and on December 3, 2019, MBG filed a
voluntary petition for relief in in the United States Bankruptcy Court for the Southern District of Texas,
commencing voluntary proceedings pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C.
§ 101 et seq.; and

                  WHEREAS, contemporaneously with the execution and delivery of this Agreement,
MBG and Mission entered into an Asset Purchase Agreement (as amended or modified from time to time,
the “APA”), dated as of the date hereof, pursuant to which, among other matters, Mission will acquire
certain assets and assume certain liabilities of MBG (the “Transactions”); and as a material inducement to
Mission to enter into the APA and to consummate the Transactions, the Supporting Party agrees to
undertake (and refrain from taking) certain actions as set forth in this Agreement.

                NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and intending to be legally bound hereby, each Party hereby
agrees as follows:

Support Covenants. In consideration of full execution and delivery of the APA only, and so long as
Mission in not in breach of the APA, the Supporting Party hereby agrees and covenants, in his capacity as
director, officer, employee, stockholder, or any other capacity (whether directly or indirectly), as
applicable: (a) to use commercially reasonable efforts to cause MBG to implement the Transactions and
to operate MBG in accordance with the APA (particularly Section 5.4 thereof); (b) not to, directly or
indirectly, take, or fail to take, any action that would, or would reasonably be expected to, prevent, impair,
delay or interfere with Mission’s acquisition of the Purchased Assets in accordance with the terms of the
APA, including any action that would result in any failure of MBG to comply with or satisfy in a timely
manner any covenant, condition or agreement in the APA to be complied with or satisfied by MBG or
would otherwise result in the failure of any condition set forth in Article VIII to be satisfied; (c) to take all
actions and to do, or cause to be done, in such capacities (as applicable), all things reasonably necessary
under applicable Law in order for Mission to consummate the Transactions on the terms and subject to the
conditions set forth in the APA; (d) not to, directly or indirectly, take any action that is inconsistent with
this Agreement or the Transactions; and (e) without limiting the generality of the foregoing, (1) not to,
directly or indirectly, make any press release or other public announcement concerning the Transactions,
except as and solely to the extent required by applicable Law, in which case the Supporting Party shall
allow Mission a reasonable time to comment on such release or announcement and the Parties shall use
their reasonable best efforts to cause a mutually agreeable release or announcement to be issued, and (2)
not to take, or fail to take, any action that would reasonably be expected to have the effect of materially
delaying the receipt of any required FCC Consent for the Transactions or causing the FCC to designate
the FCC Applications for the Transactions for hearing, including but not limited to, filing any opposition,
objection or petition to deny such FCC Applications.



                Governing Law; Jurisdiction. This Agreement and all Causes of Action that may be
based upon, arise out of or relate to this Agreement, or the negotiation, execution or performance of this
Agreement shall be governed and construed in accordance with the internal Laws of the State of


4816-7189-3432.1
113926698v3
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 169 of 171



Delaware, except to the extent that the Laws of such state are superseded by the Bankruptcy Code. The
Bankruptcy Court shall have exclusive jurisdiction over the interpretation and enforcement of this
Agreement.

                   1.               Enforcement; Specific Performance; Severability. The Supporting Party
                   agrees that irreparable damage would occur in the event of any breach or nonobservance
                   of this Agreement and that monetary damages would be an inadequate remedy therefor,
                   and accordingly, that Mission shall be entitled to injunctive relief, specific performance
                   or other equitable relief to enforce this Agreement and to prevent breaches of this
                   Agreement (without any requirement to post any bond or security) in addition to any
                   other remedies that may be available at law or in equity. No other provisions of this
                   Agreement shall be affected to the extent any provision hereof is invalid, illegal or
                   unenforceable in any respect, and this Agreement shall be construed as if such invalid,
                   illegal or unenforceable provision or provisions had never been contained herein.




4816-7189-3432.1
      Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 170 of 171



                  IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed as
of the date first written above.




                                             SUPPORTING PARTY:




                                             Name: Pluria Marshall Jr.



                                             MISSION:



                                             MISSION BROADCASTING, INC.




                                             By:
                                             Name: Dennis P. Thatcher
                                             Title: President




4816-7189-3432.1
     Case 19-36743 Document 235 Filed in TXSB on 04/03/20 Page 171 of 171



                  IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed as
of the date first written above.




                                             SUPPORTING PARTY:




                                             Name: Pluria Marshall Jr.




                                             MISSION:



                                             MISSION BROADCASTING, INC.




                                             By:
                                             Name: Dennis P. Thatcher
                                             Title: President
